Exhibit 10.1

 

--------------------------------------------------------------------------------

ADVANCED MEDICAL OPTICS, INC.,

To

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

--------------------------------------------------------------------------------

INDENTURE

Dated as of

June 13, 2006

 

--------------------------------------------------------------------------------

3.25% Convertible Senior Subordinated Notes due 2026

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

         PAGE ARTICLE 1    DEFINITIONS   

Section 1.01.

 

Definitions

   6 ARTICLE 2    ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF
NOTES   

Section 2.01.

 

Designation Amount and Issue of Notes

   17

Section 2.02.

 

Form of Notes

   17

Section 2.03.

 

Date and Denomination of Notes; Payments of Interest

   18

Section 2.04.

 

Execution of Notes

   20

Section 2.05.

 

Exchange and Registration of Transfer of Notes; Restrictions on Transfer

   21

Section 2.06.

 

Mutilated, Destroyed, Lost or Stolen Notes

   26

Section 2.07.

 

Temporary Notes

   27

Section 2.08.

 

Cancellation of Notes

   27

Section 2.09.

 

CUSIP Numbers

   28 ARTICLE 3    REDEMPTION AND REPURCHASE OF NOTES   

Section 3.01.

 

Optional Redemption of Notes

   28

Section 3.02.

 

Notice of Optional Redemption; Selection of Notes

   28

Section 3.03.

 

Payment of Notes Called for Redemption by the Company

   30

Section 3.04.

 

Conversion Arrangement on Call for Redemption

   31

Section 3.05.

 

Repurchase at Option of Holders Upon a Fundamental Change

   32

Section 3.06.

 

Repurchase of Notes by the Company at Option of the Holder

   33

Section 3.07.

 

Company Repurchase Notice.

   35

Section 3.08.

 

Effect of Repurchase Notice; Withdrawal

   36

Section 3.09.

 

Deposit of Repurchase Price

   37

Section 3.10.

 

Notes Repurchased in Part

   37

Section 3.11.

 

Repayment to the Company

   37 ARTICLE 4    SUBORDINATION OF NOTES   

Section 4.01.

 

Notes Subordinated To Senior Indebtedness

   38

Section 4.02.

 

No Payment On Notes In Certain Circumstances

   38

Section 4.03.

 

Payment Over Of Proceeds Upon Dissolution, Etc.

   39

 

i



--------------------------------------------------------------------------------

         PAGE

Section 4.04.

 

Subrogation

   41

Section 4.05.

 

Obligations Of Company Unconditional

   41

Section 4.06.

 

Notice To Trustee

   42

Section 4.07.

 

Trustee’s Relation To Senior Indebtedness

   43

Section 4.08.

 

Subordination Rights Not Impaired By Acts Or Omissions Of The Company Or Holders
Of Senior Indebtedness

   43

Section 4.09.

 

Holders Authorize Trustee To Effectuate Subordination Of Notes

   43

Section 4.10.

 

This Article Not To Prevent Events Of Default

   44

Section 4.11.

 

Trustee’s Compensation And Rights To Indemnification Not Prejudiced

   44

Section 4.12.

 

No Waiver Of Subordination Provisions

   44

Section 4.13.

 

Subordination Provisions Not Applicable To Money Held In Trust For Holders;
Payments May Be Paid Prior To Dissolution

   44

Section 4.14.

 

Acceleration Of Notes

   45

Section 4.15.

 

Certain Conversions and Repurchases Not Deemed Payment

   45 ARTICLE 5    CONTINGENT INTEREST   

Section 5.01.

 

Contingent Interest

   45

Section 5.02.

 

Payment of Contingent Interest

   46

Section 5.03.

 

Contingent Interest Notification

   46 ARTICLE 6    PARTICULAR COVENANTS OF THE COMPANY   

Section 6.01.

 

Payment of Principal, Premium and Interest

   46

Section 6.02.

 

Maintenance of Office or Agency

   46

Section 6.03.

 

Appointments to Fill Vacancies in Trustee’s Office

   47

Section 6.04.

 

Provisions as to Paying Agent

   47

Section 6.05.

 

Existence

   48

Section 6.06.

 

Payment of Taxes and Other Claims

   48

Section 6.07.

 

Rule 144A Information Requirement

   49

Section 6.08.

 

Stay, Extension and Usury Laws

   49

Section 6.09.

 

Compliance Certificate

   49

Section 6.10.

 

Additional Interest Notice

   50

Section 6.11.

 

Tax Treatment

   50

Section 6.12.

 

Limitation on Layering

   51 ARTICLE 7    NOTEHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE
  

Section 7.01.

 

Noteholders’ Lists

   51

Section 7.02.

 

Preservation and Disclosure of Lists

   51

Section 7.03.

 

Reports by Trustee

   52

Section 7.04.

 

Reports by Company

   52

 

ii



--------------------------------------------------------------------------------

         PAGE ARTICLE 8    REMEDIES OF THE TRUSTEE AND NOTEHOLDERS ON AN EVENT
OF DEFAULT   

Section 8.01.

 

Events of Default

   52

Section 8.02.

 

Payments of Notes on Default; Suit Therefor

   55

Section 8.03.

 

Application of Monies Collected by Trustee

   56

Section 8.04.

 

Proceedings by Noteholder

   57

Section 8.05.

 

Proceedings by Trustee

   58

Section 8.06.

 

Remedies Cumulative and Continuing

   58

Section 8.07.

 

Direction of Proceedings and Waiver of Defaults by Majority of Noteholders

   58

Section 8.08.

 

Notice of Defaults

   59

Section 8.09.

 

Undertaking to Pay Costs

   59 ARTICLE 9    THE TRUSTEE   

Section 9.01.

 

Duties and Responsibilities of Trustee

   60

Section 9.02.

 

Reliance on Documents, Opinions, etc.

   61

Section 9.03.

 

No Responsibility for Recitals, etc.

   62

Section 9.04.

 

Trustee, Paying Agents, Conversion Agents or Registrar May Own Notes

   63

Section 9.05.

 

Monies to be Held in Trust

   63

Section 9.06.

 

Compensation and Expenses of Trustee

   63

Section 9.07.

 

Officers’ Certificate as Evidence

   64

Section 9.08.

 

Conflicting Interests of Trustee

   64

Section 9.09.

 

Eligibility of Trustee

   64

Section 9.10.

 

Resignation or Removal of Trustee

   64

Section 9.11.

 

Acceptance by Successor Trustee

   66

Section 9.12.

 

Succession by Merger

   66

Section 9.13.

 

Preferential Collection of Claims

   67 ARTICLE 10    THE NOTEHOLDERS   

Section 10.01.

 

Action by Noteholders

   67

Section 10.02.

 

Proof of Execution by Noteholders

   67

Section 10.03.

 

Absolute Owners

   68

Section 10.04.

 

Company-Owned Notes Disregarded

   68

Section 10.05.

 

Revocation of Consents; Future Holders Bound

   68

 

iii



--------------------------------------------------------------------------------

         PAGE ARTICLE 11    SUPPLEMENTAL INDENTURES   

Section 11.01.

 

Supplemental Indentures Without Consent of Noteholders

   69

Section 11.02.

 

Supplemental Indenture With Consent of Noteholders

   70

Section 11.03.

 

Effect of Supplemental Indenture

   72

Section 11.04.

 

Notation on Notes

   72

Section 11.05.

 

Evidence of Compliance of Supplemental Indenture to be Furnished to Trustee

   73 ARTICLE 12    CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE   

Section 12.01.

 

Company May Consolidate on Certain Terms

   73

Section 12.02.

 

Successor to be Substituted

   74

Section 12.03.

 

Opinion of Counsel to be Given Trustee

   74 ARTICLE 13    SATISFACTION AND DISCHARGE OF INDENTURE   

Section 13.01.

 

Discharge of Indenture

   75

Section 13.02.

 

Deposited Monies to be Held in Trust by Trustee

   75

Section 13.03.

 

Paying Agent to Repay Monies Held

   76

Section 13.04.

 

Return of Unclaimed Monies

   76

Section 13.05.

 

Reinstatement

   76 ARTICLE 14    IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND
DIRECTORS   

Section 14.01.

 

Indenture and Notes Solely Corporate Obligations

   76 ARTICLE 15    CONVERSION OF NOTES   

Section 15.01.

 

Right to Convert

   77

Section 15.02.

 

Exercise of Conversion Right; No Adjustment for Interest or Dividends

   80

Section 15.03.

 

Cash Payments in Lieu of Fractional Shares

   83

Section 15.04.

 

Conversion Rate

   83

Section 15.05.

 

Adjustment of Conversion Rate

   83

Section 15.06.

 

Effect of Reclassification, Consolidation, Merger or Sale

   92

Section 15.07.

 

Taxes on Shares Issued

   95

Section 15.08.

 

Reservation of Shares, Shares to be Fully Paid; Compliance with Governmental
Requirements; Listing of Common Stock

   95

Section 15.09.

 

Responsibility of Trustee

   96

 

iv



--------------------------------------------------------------------------------

         PAGE

Section 15.10.

 

Notice to Holders Prior to Certain Actions

   97

Section 15.11.

 

Stockholder Rights Plans

   97

Section 15.12.

 

Settlement Upon Conversion

   98

Section 15.13.

 

Fundamental Change Make Whole Amount

   99 ARTICLE 16    MISCELLANEOUS PROVISIONS   

Section 16.01.

 

Provisions Binding on Company’s Successors

   102

Section 16.02.

 

Official Acts by Successor Corporation

   102

Section 16.03.

 

Addresses for Notices, etc.

   102

Section 16.04.

 

Governing Law

   102

Section 16.05.

 

Evidence of Compliance with Conditions Precedent, Certificates to Trustee

   103

Section 16.06.

 

Legal Holidays

   103

Section 16.07.

 

Trust Indenture Act

   103

Section 16.08.

 

No Security Interest Created

   104

Section 16.09.

 

Benefits of Indenture

   104

Section 16.10.

 

Table of Contents, Headings, etc.

   104

Section 16.11.

 

Authenticating Agent

   104

Section 16.12.

 

Execution in Counterparts

   105

Section 16.13.

 

Severability

   105

Exhibit A    Form of Note

   A-1

Exhibit B    Form of Restrictive Legend for Common Stock Issued Upon Conversion

   B-1

 

v



--------------------------------------------------------------------------------

INDENTURE

INDENTURE dated as of June 13, 2006 between Advanced Medical Optics, Inc., a
Delaware corporation (hereinafter called the “Company”), having its principal
office at 1700 E. St. Andrew Place, Santa Ana, California 92705, and U.S. Bank
National Association, a national banking association duly organized and existing
under the laws of the United States, as trustee hereunder (hereinafter called
the “Trustee”).

WITNESSETH:

WHEREAS, for its lawful corporate purposes, the Company has duly authorized the
issue of its 3.25% Convertible Senior Subordinated Notes due 2026 (hereinafter
called the “Notes”), in an aggregate principal amount not to exceed $500,000,000
and, to provide the terms and conditions upon which the Notes are to be
authenticated, issued and delivered, the Company has duly authorized the
execution and delivery of this Indenture; and

WHEREAS, the Notes, the certificate of authentication to be borne by the Notes,
a form of assignment, a form of option to elect repurchase upon a Fundamental
Change (as defined below), a form of repurchase notice and a form of conversion
notice to be borne by the Notes are to be substantially in the forms hereinafter
provided for; and

WHEREAS, all acts and things necessary to make the Notes, when executed by the
Company and authenticated and delivered by the Trustee or a duly authorized
authenticating agent, as in this Indenture provided, the valid, binding and
legal obligations of the Company, and to constitute this Indenture a valid
agreement according to its terms, have been done and performed, and the
execution of this Indenture and the issue hereunder of the Notes have in all
respects been duly authorized,

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

That in order to declare the terms and conditions upon which the Notes are, and
are to be, authenticated, issued and delivered, and in consideration of the
premises and of the purchase and acceptance of the Notes by the holders thereof,
the Company covenants and agrees with the Trustee for the equal and
proportionate benefit of the respective holders from time to time of the Notes
(except as otherwise provided below), as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The terms defined in this Section 1.01 (except as
herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section 1.01. All other
terms used in this Indenture that are defined in the Trust Indenture Act (as
defined below) or which are by reference



--------------------------------------------------------------------------------

therein defined in the Securities Act (except as herein otherwise expressly
provided or unless the context otherwise requires) shall have the respective
meanings assigned to such terms in the Trust Indenture Act and in the Securities
Act as in force at the date of the execution of this Indenture. The words
“herein,” “hereof,” “hereunder” and words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
Subdivision. The terms defined in this Article include the plural as well as the
singular.

“Additional Interest” has the meaning specified for Additional Interest Amount
in Section 2(e) of the Registration Rights Agreement (as defined below).

“Additional Interest Notice” has the meaning specified in Section 6.10.

“Additional Shares” has the meaning specified in Section 15.13.

“Adjustment Event” has the meaning specified in Section 15.05(k).

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Agent Members” has the meaning specified in Section 2.05(b).

“Board of Directors” means the Board of Directors of the Company or a committee
of such Board duly authorized to act for it hereunder.

“Business Day” means any day except a Saturday, Sunday or legal holiday on which
banking institutions in The City of New York are authorized or obligated by law,
regulation or executive order to close.

“Closing Sale Price” of any share of Common Stock or any other security on any
Trading Date means the closing sale price of such security (or, if no closing
sale price is reported, the average of the closing bid and closing ask prices
or, if more than one in either case, the average of the average closing bid and
the average closing ask prices) on such date as reported in composite
transactions on the New York Stock Exchange or, if the shares of Common Stock is
not listed on the New York Stock Exchange, on the principal securities exchange
or over-the-counter market on which the shares of Common Stock are then listed.
In the absence of such a quotation, the Company shall be entitled to determine
the Closing Sale Price on the basis it considers appropriate. The Closing Sale
Price shall be determined without reference to extended or after hours trading.

 

7



--------------------------------------------------------------------------------

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or, if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

“Common Stock” means any stock of any class of the Company which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company
and which is not subject to redemption by the Company. Subject to the provisions
of Section 15.06, however, shares issuable on conversion of Notes shall include
only shares of the class designated as common stock of the Company at the date
of this Indenture (namely, the Common Stock, par value $.01) or shares of any
class or classes resulting from any reclassification or reclassifications
thereof and which have no preference in respect of dividends or of amounts
payable in the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Company and which are not subject to redemption by the
Company; provided that if at any time there shall be more than one such
resulting class, the shares of each such class then so issuable on conversion
shall be substantially in the proportion which the total number of shares of
such class resulting from all such reclassifications bears to the total number
of shares of all such classes resulting from all such reclassifications.

“Company” means the corporation named as the “Company” in the first paragraph of
this Indenture, and, subject to the provisions of Article 12 and Section 15.06,
shall include its successors and assigns.

“Company Repurchase Notice” has the meaning specified in Section 3.07(b).

“Company Repurchase Notice Date” has the meaning specified in Section 3.07.

“contingent interest” means interest that accrues and is payable as provided in
Article 5.

“Conversion Date” has the meaning specified in Section 15.02.

“Conversion Notice” has the meaning specified in Section 15.02.

“Conversion Obligation” has the meaning specified in Section 15.12(a).

“Conversion Price” on any date of determination means $1,000 divided by the
Conversion Rate as of such date.

“Conversion Rate” has the meaning specified in Section 15.04.

“Conversion Value” has the meaning specified in Section 15.12(a).

 

8



--------------------------------------------------------------------------------

“Corporate Trust Office” or other similar term, means the designated office of
the Trustee at which at any particular time its corporate trust business as it
relates to this Indenture shall be administered, which office is, at the date as
of which this Indenture is dated, located at U.S. Bank National Association, 60
Livingston Avenue, St. Paul, Minnesota 55107-1491, Attention: Corporate Trust
Office or at any other time at such other address as the Trustee may designate
from time to time by notice to the Company.

“Current Market Price” has the meaning specified in Section 15.05(g)(i).

“Custodian” means U.S. Bank National Association, as custodian with respect to
the Notes in global form, or any successor entity thereto.

“Daily Net Share Amount” has the meaning specified in Section 15.12(c).

“Daily Settlement Amounts” has the meaning specified in Section 15.12(a).

“default” means any event that is, or after notice or passage of time, or both,
would be, an Event of Default.

“Defaulted Interest” has the meaning specified in Section 2.03.

“Depositary” means the clearing agency registered under the Exchange Act that is
designated to act as the Depositary for the Global Notes. DTC shall be the
initial Depositary, until a successor shall have been appointed and become such
pursuant to the applicable provisions of this Indenture, and thereafter,
“Depositary” shall mean or include such successor.

“Designated Senior Indebtedness” means Indebtedness outstanding under the Senior
Credit Facility and any other Senior Indebtedness of the Company that at the
date of determination has an aggregate principal amount outstanding of at least
$25.0 million if the instrument governing such Senior Indebtedness expressly
states that such Indebtedness is “Designated Senior Indebtedness” for purposes
of this Indenture.

“Determination Date” has the meaning specified in Section 15.05(k).

“DTC” means The Depository Trust Company.

“Effective Date” has the meaning specified in Section 15.13(b).

“Event of Default” means any event specified in Section 8.01 as an Event of
Default.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.

“Exchange Property” has the meaning specified in Section 15.06(b).

 

9



--------------------------------------------------------------------------------

“Exchange Property Value” has the meaning specified in Section 15.06(c).

“Exchange Property Weighted Average Price” has the meaning specified in
Section 15.06(c).

“Ex-Dividend Time” has the meaning specified in Section 15.01(b).

“Expiration Time” has the meaning specified in Section 15.05(f).

“Fair Market Value” has the meaning specified in Section 15.05(g)(ii).

“Fiscal Quarter” means, with respect to the Company, the fiscal quarter publicly
disclosed by the Company. The Company shall confirm the ending dates of its
fiscal quarters for the current fiscal year to the Trustee upon the Trustee’s
request.

“Fundamental Change” means any transaction or event (whether by means of an
exchange offer, liquidation, tender offer, consolidation, merger, combination,
reclassification, recapitalization or otherwise) in connection with which more
than 50% of the Common Stock is exchanged for, converted into, acquired for or
constitutes solely the right to receive, consideration which is not at least 90%
common stock that is: (a) listed on, or immediately after such transaction or
event, will be listed on, a United States national securities exchange or
(b) approved, or immediately after such transaction or event will be approved,
for quotation on the Nasdaq National Market or any similar United States system
of automated dissemination of quotations of securities prices.

“Fundamental Change Repurchase Date” has the meaning specified in
Section 3.05(a).

“Global Note” has the meaning specified in Section 2.02.

“Indebtedness” means, with respect to any Person, and without duplication,
whether recourse is to all or a portion of the assets of such Person and whether
or not contingent, (a) all indebtedness, obligations and other liabilities of
such Person for borrowed money (including obligations of the Person in respect
of overdrafts, foreign exchange contracts, currency exchange agreements,
interest rate protection agreements, and any loans or advances from banks,
whether or not evidenced by notes or similar instruments) or evidenced by bonds,
debentures, notes or similar instruments, other than any account payable or
other accrued current liability or obligation incurred in the ordinary course of
business in connection with the obtaining of materials or services; (b) all
reimbursement obligations and other liabilities of such Person with respect to
letters of credit, bank guarantees or bankers’ acceptances; (c) all obligations
and liabilities in respect of leases of such Person required, in conformity with
generally accepted accounting principles, to be accounted for as capitalized
lease obligations on the balance sheet of such Person and all obligations and
other liabilities under any lease or related document (including a purchase
agreement) in connection with the lease of real property

 

10



--------------------------------------------------------------------------------

which provides that such Person is contractually obligated to purchase or cause
a third party to purchase the leased property and thereby guarantee a minimum
residual value of the leased property to the lessor and the obligations of such
Person under such lease or related document to purchase or to cause a third
party to purchase such leased property; (d) all net obligations of such Person
with respect to an interest rate or other swap, cap or collar agreement or other
similar instrument or agreement or foreign currency hedge, exchange, purchase or
similar instrument or agreement; (e) all direct or indirect guaranties or
similar agreements by such Person in respect of, and obligations or liabilities
of such Person to purchase or otherwise acquire or otherwise assure a creditor
against loss in respect of, indebtedness, obligations or liabilities of another
Person of the kind described in clauses (a) through (d); (f) any indebtedness or
other obligations described in clauses (a) through (e) secured by any mortgage,
pledge, lien or other encumbrance existing on property which is owned or held by
such Person, regardless of whether the indebtedness or other obligation secured
thereby shall have been assumed by such Person; and (g) any and all deferrals,
renewals, extensions and refundings of, or amendments, modifications or
supplements to, any indebtedness, obligation or liability of the kind described
in clauses (a) through (f).

“Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented.

“Initial Purchasers” means each of Goldman, Sachs & Co., Banc of America
Securities LLC, UBS Securities LLC, Citigroup Global Markets Inc. and PNC
Capital Markets LLC (each, an “Initial Purchaser”).

“interest” means, when used with reference to the Notes, any interest payable
under the terms of the Notes, including contingent interest, if any, and
Additional Interest, if any, payable under the terms of the Registration Rights
Agreement.

“Junior Securities” has the meaning specified in Section 4.15.

“Make Whole Amount” has the meaning specified in Section 15.13.

“Market Disruption Event” means the occurrence or existence for more than one
half-hour period in the aggregate on any scheduled Trading Day for the shares of
Common Stock of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the New York Stock Exchange or
otherwise) in the shares of Common Stock or in any options, contracts or future
contracts relating to the Common Stock, and such suspension or limitation occurs
or exists at any time before 1:00 p.m. (New York City time) on such day.

“Maturity Date” means August 1, 2026.

“Measurement Period” has the meaning specified in Section 15.01.

 

11



--------------------------------------------------------------------------------

“Net Exchange Property Amount” has the meaning specified in Section 15.06(d).

“Net Share Amount” has the meaning specified in Section 15.12(b).

“Net Shares” has the meaning specified in Section 15.12(b).

“non-electing share” has the meaning specified in Section 15.06.

“Note” or “Notes” means any Note or Notes, as the case may be, authenticated and
delivered under this Indenture, including any Global Note.

“Note Register” has the meaning specified in Section 2.05(a).

“Note Registrar” has the meaning specified in Section 2.05(a).

“Noteholder” or “holder” as applied to any Note, or other similar terms (but
excluding the term “beneficial holder”), means any Person in whose name at the
time a particular Note is registered on the Note Registrar’s books.

“Obligations” means any principal, interest (including, in the case of Senior
Indebtedness, Post-Petition Interest), penalties, fees, indemnifications,
reimbursement obligations, damages and other liabilities payable under the
documentation governing any Indebtedness.

“Observation Period” has the meaning specified in Section 15.12(a).

“Officer” means any person holding any of the following positions with the
Company: the Chairman of the Board, any Vice Chairman, the Chief Executive
Officer, the President, any Vice President (whether or not designated by a
number or numbers or word or words added before or after the title “Vice
President”), the Chief Financial Officer, the Treasurer and the Secretary.

“Officers’ Certificate”, when used with respect to the Company, means a
certificate signed by any two Officers or by one such Officer and any Assistant
Treasurer or Assistant Secretary of the Company.

“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Company, or other counsel reasonably
acceptable to the Trustee.

 

12



--------------------------------------------------------------------------------

“outstanding”, when used with reference to Notes and subject to the provisions
of Section 10.04, means, as of any particular time, all Notes authenticated and
delivered by the Trustee under this Indenture, except:

(a) Notes theretofore canceled by the Trustee or delivered to the Trustee for
cancellation;

(b) Notes, or portions thereof, (i) for the redemption or repurchase of which
monies in the necessary amount shall have been deposited in trust with the
Trustee or with any Paying Agent (other than the Company) or (ii) which shall
have been otherwise discharged in accordance with Article 13;

(c) Notes in lieu of which, or in substitution for which, other Notes shall have
been authenticated and delivered pursuant to the terms of Section 2.06; and

(d) Notes converted pursuant to Article 15 and Notes paid or redeemed or
repurchased pursuant to Article 3.

“Paying Agent” has the meaning specified in Section 2.08.

“Payment Blockage Notice” has the meaning specified in Section 4.02(a).

“Payment Blockage Period” has the meaning specified in Section 4.02(a).

“Person” means a corporation, an association, a partnership, a limited liability
company, an individual, a joint venture, a joint stock company, a trust, an
unincorporated organization or a government or an agency or a political
subdivision thereof.

“PORTAL Market” means The PORTAL Market operated by the Nasdaq Stock Market or
any successor thereto.

“Post-Petition Interest” means, with respect to any Indebtedness of any Person,
all interest accrued or accruing on such Indebtedness after the commencement of
any insolvency or liquidation proceeding against such Person in accordance with
and at the contract rate (including, without limitation, any rate applicable
upon default), specified in the agreement or instrument creating, evidencing or
governing such Indebtedness, whether or not, pursuant to applicable law or
otherwise, the claim for such interest is allowed as a claim in such insolvency
or liquidation proceeding.

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note,
and, for the purposes of this definition, any Note authenticated and delivered
under Section 2.06 in lieu of a lost, destroyed or stolen Note shall be deemed
to evidence the same debt as the lost, destroyed or stolen Note that it
replaces.

“premium” means any premium payable under the terms of the Notes.

“Principal Return” has the meaning specified in Section 15.12(b).

“Purchased Shares” has the meaning specified in Section 15.05(f).

 

13



--------------------------------------------------------------------------------

“record date” has the meaning specified in Section 15.05(g)(iii).

“Record Date” has the meaning specified in Section 2.03.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of June 13, 2006, between the Company and the Initial Purchasers, as amended
from time to time in accordance with its terms.

“representative” means (a) the indenture trustee or other trustee, agent or
representative for holders of Senior Indebtedness or (b) with respect to any
Senior Indebtedness that does not have any such trustee, agent or other
representative, (i) in the case of such Senior Indebtedness issued pursuant to
an agreement providing for voting arrangements as among the holders or owners of
such Senior Indebtedness, any holder or owner of such Senior Indebtedness acting
with the consent of the required persons necessary to bind such holders or
owners of such Senior Indebtedness and (ii) in the case of all other such Senior
Indebtedness, the holder or owner of such Senior Indebtedness.

“Repurchase Date” has the meaning specified in Section 3.06(a).

“Repurchase Notice” has the meaning specified in Section 3.05(c).

“Responsible Officer” shall mean, when used with respect to the Trustee, any
officer within the corporate trust department of the Trustee with direct
responsibility for the administration of this Indenture and also means, with
respect to a particular corporate trust matter, any other officer to whom such
matter is referred because of such person’s knowledge of or familiarity with the
particular subject.

“Restricted Securities” has the meaning specified in Section 2.05(c).

“Rule 144A” means Rule 144A as promulgated under the Securities Act as it may be
amended from time to time hereafter.

“Securities” has the meaning specified in Section 15.05(d).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as in effect from time to time.

“Senior Credit Facility” means the senior credit facility, under the Second
Amended and Restated Credit Agreement dated as of June 25, 2004, among Advanced
Medical Optics, Inc., as the Borrower, certain of its subsidiaries, as the
Guarantors, Lehman Commercial Paper Inc., as Syndication Agent, General Electric
Capital Corporation and Bank One, NA, as Co-Documentation Agents, Bank of
America, N.A., as Administrative Agent, Swing Line Lender, Foreign Currency
Fronting Lender and L/C Issuer, and the other lenders party thereto, as amended
by the First Amendment, Second Amendment and Third Amendment thereto, together
with the documents now or

 

14



--------------------------------------------------------------------------------

hereafter related thereto (including, without limitation, any guarantee
agreements and any security documents executed in connection therewith), in each
case as such agreements may be amended (including any amendment and restatement
thereof), supplemented or otherwise modified from time to time, including any
deferral thereof or any agreement extending the maturity of, refinancing,
replacing or otherwise restructuring (including by way of increasing the amount
of commitments thereunder and adding the Company or any Subsidiaries of the
Company as additional borrowers or guarantors thereunder) all or any portion of
the Indebtedness under such agreement or any successor or replacement agreement
and whether by the same or any other agent, lender or group of lenders (or other
institutions).

“Senior Indebtedness” means, with respect to any Person, whether outstanding on
the date of this Indenture or thereafter issued, all Obligations of such Person
under the Senior Credit Facility, hedging obligations of such Person and any
other Indebtedness of such Person unless the instrument creating or evidencing
such Indebtedness expressly provides that such Indebtedness is not senior or
superior in right of payment to the Notes, including other obligations, such as
fees, expenses, reimbursement obligations arising from letters of credit,
indemnities and other obligations specified in the documents governing such
Senior Indebtedness, and all renewals, extensions, modifications, amendments or
refinancings thereof; provided, that in no event shall Senior Indebtedness
include (a) to the extent that it may constitute Indebtedness, any Obligation
for federal, state, local or other taxes; (b) any Indebtedness among or between
the Company and any Subsidiary, unless and for so long as such Indebtedness has
been pledged to secure Obligations to a third party; (c) to the extent that it
may constitute Indebtedness, any Obligation in respect of any trade payable
incurred for the purchase of goods or materials, or for services obtained in the
ordinary course of business; (d) Indebtedness evidenced by the Notes;
(e) Indebtedness that is expressly subordinate or junior in right of payment to
any other Indebtedness of such Person; provided that for the avoidance of doubt,
Indebtedness under the Senior Credit Facility shall not be deemed expressly
subordinate or junior to liens of Indebtedness permitted under the Senior Credit
Facility simply by reason of the fact that such liens or Indebtedness are
permitted under the Senior Credit Facility; (f) to the extent that it may
constitute Indebtedness, any Obligation owing under leases (other than capital
lease obligations) or management agreements; and (g) any Obligation that by
operation of law is subordinate to any general unsecured Obligations.

“Significant Subsidiary” means, as of any date of determination, a Subsidiary of
the Company that would constitute a “significant subsidiary” as such term is
defined under Rule 1-02(w) of Regulation S-X of the Commission as in effect on
the date of this Indenture.

“Stock Price” has the meaning specified in Section 15.13(b).

 

15



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, (i) any corporation, association
or other business entity of which more than 50% of the total voting power of
shares of capital stock or other equity interest entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
such Person or one or more of the other subsidiaries of that Person (or a
combination thereof) and (ii) any partnership (a) the sole general partner or
managing general partner of which is such Person or a subsidiary of such Person
or (b) the only general partners of which are such Person or of one or more
subsidiaries of such Person (or any combination thereof).

“Tax Original Issue Discount” means the amount of ordinary interest income on a
Note that must be accrued as original issue discount for United States Federal
income tax purposes pursuant to U.S. Treasury Regulation section 1.1275-4.

“Trading Day”. For purposes of Section 15.12 hereof, “Trading Day” shall mean
any day on which (i) there is no Market Disruption Event and (ii) the New York
Stock Exchange or, if the shares of Common Stock are not listed on the New York
Stock Exchange, the principal U.S. securities exchange or over-the-counter
market on which the shares of Common Stock are then listed or traded is open for
trading or, if the shares of Common Stock are not so listed, admitted for
trading or quoted, any Business Day. A Trading Day only includes those days that
have a scheduled closing time of 4:00 p.m. (New York City time) or the then
standard closing time for regular trading on the relevant exchange or trading
system.

“Trading Price” means, with respect to a Note on any date of determination, the
average of the secondary market bid quotations per $1,000 principal amount of
Notes obtained by the Trustee for $2,000,000 principal amount of Notes at
approximately 3:30 p.m., New York City time, on such determination date from
three independent nationally recognized securities dealers selected by the
Company; provided that if three such bids cannot reasonably be obtained by the
Trustee, but two such bids are obtained, then the average of the two bids shall
be used, and if only one such bid can reasonably be obtained by the Trustee,
this one bid shall be used; and provided further that, if the Trustee cannot
reasonably obtain at least one bid for $2,000,000 principal amount of Notes from
a nationally recognized securities dealer, then the Trading Price per $1,000
principal amount of Notes shall be deemed to be less than 98% of the product of
(a) the Conversion Rate on such determination date and (b) the Closing Sale
Price of a share of Common Stock on such determination date; provided, however,
that for purposes of determining the “Trading Price” as used in Article 5 only,
if the Trustee cannot reasonably obtain at least one bid for $5,000,000
principal amount of the Notes from a nationally recognized securities dealer,
then the Trading Price of a Note will be deemed to equal the product of (1) the
Conversion Rate on such determination date and (2) the average Closing Sale
Price of a share of Common Stock over the five Trading-Day period ending on such
determination date.

 

16



--------------------------------------------------------------------------------

“Trigger Event” has the meaning specified in Section 15.05(d).

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, as it
was in force at the date of this Indenture, except as provided in Section 12.03;
provided that if the Trust Indenture Act of 1939 is amended after the date
hereof, the term “Trust Indenture Act” shall mean, to the extent required by
such amendment, the Trust Indenture Act of 1939 as so amended.

“Trustee” means U.S. Bank National Association and its successors and any
corporation resulting from or surviving any consolidation or merger to which it
or its successors may be a party and any successor trustee at the time serving
as successor trustee hereunder.

“Volume Weighted Average Price” has the meaning specified in Section 15.12(a).

ARTICLE 2

ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES

Section 2.01. Designation Amount and Issue of Notes. The Notes shall be
designated as “3.25% Convertible Senior Subordinated Notes due 2026.” Notes not
to exceed the aggregate principal amount of $500,000,000 (except pursuant to
Sections 2.05, 2.06, 3.03, 3.05, 3.06 and 15.02 hereof) upon the execution of
this Indenture, or from time to time thereafter, may be executed by the Company
and delivered to the Trustee for authentication, and the Trustee shall thereupon
authenticate and deliver Notes upon a written order of the Company, such order
signed by an Officer or by any Assistant Treasurer of the Company or any
Assistant Secretary of the Company, without any further action by the Company
hereunder.

Section 2.02. Form of Notes. The Notes and the Trustee’s certificate of
authentication to be borne by such Notes shall be substantially in the form set
forth in Exhibit A hereto. The terms and provisions contained in the form of
Note attached as Exhibit A hereto shall constitute, and are hereby expressly
made, a part of this Indenture and, to the extent applicable, the Company and
the Trustee, by their execution and delivery of this Indenture, expressly agree
to such terms and provisions and to be bound thereby.

Any of the Notes may have such letters, numbers or other marks of identification
and such notations, legends, endorsements or changes as the officers executing
the same may approve (execution thereof to be conclusive evidence of such
approval) and as are not inconsistent with the provisions of this Indenture, or
as may be required by the Custodian, the Depositary or by the National
Association of Securities Dealers, Inc. in order for the Notes to be tradable on
The PORTAL Market or as may be required for the Notes to be tradable on any
other market developed for trading of securities pursuant to

 

17



--------------------------------------------------------------------------------

Rule 144A or as may be required to comply with any applicable law or with any
rule or regulation made pursuant thereto or with any rule or regulation of any
securities exchange or automated quotation system on which the Notes may be
listed, or to conform to usage, or to indicate any special limitations or
restrictions to which any particular Notes are subject.

So long as the Notes are eligible for book-entry settlement with the Depositary,
or unless otherwise required by law, or otherwise contemplated by
Section 2.05(b), all of the Notes will be represented by one or more Notes in
global form registered in the name of the Depositary or the nominee of the
Depositary (a “Global Note”). The transfer and exchange of beneficial interests
in any such Global Note shall be effected through the Depositary in accordance
with this Indenture and the applicable procedures of the Depositary. Except as
provided in Section 2.05(b), beneficial owners of a Global Note shall not be
entitled to have certificates registered in their names, will not receive or be
entitled to receive physical delivery of certificates in definitive form and
will not be considered holders of such Global Note.

Any Global Note shall represent such of the outstanding Notes as shall be
specified therein and shall provide that it shall represent the aggregate amount
of outstanding Notes from time to time endorsed thereon and that the aggregate
amount of outstanding Notes represented thereby may from time to time be
increased or reduced to reflect redemptions, repurchases, conversions, transfers
or exchanges permitted hereby. Any endorsement of a Global Note to reflect the
amount of any increase or decrease in the amount of outstanding Notes
represented thereby shall be made by the Trustee or the Custodian, at the
direction of the Trustee, in such manner and upon instructions given by the
holder of such Notes in accordance with this Indenture. Payment of principal of,
interest on and premium, if any, on any Global Note shall be made to the holder
of such Note.

Section 2.03. Date and Denomination of Notes; Payments of Interest. The Notes
shall be issuable in registered form without coupons in denominations of $1,000
principal amount and integral multiples thereof. Each Note shall be dated the
date of its authentication and shall bear interest from the date specified on
the face of the form of Note attached as Exhibit A hereto. Interest on the Notes
shall be computed on the basis of a 360-day year comprised of twelve 30-day
months.

The Person in whose name any Note (or its Predecessor Note) is registered on the
Note Register at 5:00 p.m., New York City time, on any Record Date with respect
to any interest payment date shall be entitled to receive the interest payable
on such interest payment date, except that the interest payable upon maturity,
redemption or repurchase following a Fundamental Change will be payable to the
Person to whom principal is payable upon maturity or pursuant to such redemption
or repurchase following a Fundamental Change (unless the redemption date or the
Fundamental Change Repurchase Date, as the case may be, is after a Record Date
and on or prior to the

18



--------------------------------------------------------------------------------

corresponding interest payment date, in which case the semi-annual payment of
interest becoming due on such interest payment date shall be payable to the
holder of such Note registered as such on the applicable Record Date).
Notwithstanding the foregoing, any Note or portion thereof surrendered for
conversion during the period from 5:00 p.m., New York City time, on the Record
Date for any interest payment date to 5:00 p.m., New York City time, on the
Business Day preceding the applicable interest payment date shall be accompanied
by payment, in immediately available funds or other funds acceptable to the
Company, of an amount equal to the interest otherwise payable on such interest
payment date on the principal amount being converted; provided that no such
payment need be made (1) if a holder converts its Notes in connection with a
redemption and the Company has specified a redemption date that is after a
Record Date and on or prior to the next interest payment date, (2) if a holder
converts its Notes in connection with a Fundamental Change and the Company has
specified a Fundamental Change Repurchase Date that is after a Record Date and
on or prior to the next interest payment date or (3) to the extent of any
overdue interest, if any exists at the time of conversion with respect to such
Note. Interest shall be payable at the office of the Company maintained by the
Company for such purposes in the Borough of Manhattan, The City of New York,
which shall initially be an office or agency of the Trustee. The Company shall
pay interest (i) on any Notes in certificated form by check mailed to the
address of the Person entitled thereto as it appears in the Note Register or
(ii) on any Global Note by wire transfer of immediately available funds to the
account of the Depositary or its nominee. If a payment date is not a Business
Day, payment shall be made on the next succeeding Business Day, and no
additional interest shall accrue thereon. The term “Record Date” with respect to
any interest payment date shall mean the January 15 or July 15 preceding the
applicable February 1 or August 1 interest payment date, respectively.

Any interest on any Note which is payable, but is not punctually paid or duly
provided for, on any February 1 or August 1 (herein called “Defaulted Interest”)
shall forthwith cease to be payable to the Noteholder registered as such on the
relevant Record Date, and such Defaulted Interest shall be paid by the Company,
at its election in each case, as provided in clause (1) or (2) below:

(1) The Company may elect to make payment of any Defaulted Interest to the
Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at 5:00 p.m., New York City time, on a special record date for the
payment of such Defaulted Interest, which shall be fixed in the following
manner. The Company shall notify the Trustee in writing of the amount of
Defaulted Interest proposed to be paid on each Note and the date of the proposed
payment (which shall be not less than twenty-five calendar days after the
receipt by the Trustee of such notice, unless the Trustee shall consent to an
earlier date), and at the same time the Company shall deposit with the Trustee
an amount of money equal to the aggregate amount to be paid in respect of such
Defaulted Interest or shall make arrangements satisfactory to the Trustee for
such deposit on or prior to the date of the proposed payment, such money when
deposited to be held in trust for the benefit of the Persons entitled to such
Defaulted Interest as in this clause

 

19



--------------------------------------------------------------------------------

provided. Thereupon the Trustee shall fix a special record date for the payment
of such Defaulted Interest which shall be not more than fifteen calendar days
and not less than ten calendar days prior to the date of the proposed payment,
and not less than ten calendar days after the receipt by the Trustee of the
notice of the proposed payment (unless, the Trustee shall consent to an earlier
date). The Trustee shall promptly notify the Company of such special record date
and, in the name and at the expense of the Company, shall cause notice of the
proposed payment of such Defaulted Interest and the special record date therefor
to be mailed, first-class postage prepaid, to each holder at his address as it
appears in the Note Register, not less than ten calendar days prior to such
special record date (unless, the Trustee shall consent to an earlier date).
Notice of the proposed payment of such Defaulted Interest and the special record
date therefor having been so mailed, such Defaulted Interest shall be paid to
the Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at 5:00 p.m., New York City time, on such special record date and
shall no longer be payable pursuant to the following clause (2) of this
Section 2.03.

(2) The Company may make payment of any Defaulted Interest in any other lawful
manner not inconsistent with the requirements of any securities exchange or
automated quotation system on which the Notes may be listed or designated for
issuance, and upon such notice as may be required by such exchange or automated
quotation system, if, after notice given by the Company to the Trustee of the
proposed payment pursuant to this clause, such manner of payment shall be deemed
practicable by the Trustee.

Section 2.04. Execution of Notes. The Notes shall be signed in the name and on
behalf of the Company by the manual or facsimile signature of an Officer. Only
such Notes as shall bear thereon a certificate of authentication substantially
in the form set forth on the form of Note attached as Exhibit A hereto, manually
executed by the Trustee (or an authenticating agent appointed by the Trustee as
provided by Section 16.11), shall be entitled to the benefits of this Indenture
or be valid or obligatory for any purpose. Such certificate by the Trustee (or
such an authenticating agent) upon any Note executed by the Company shall be
conclusive evidence that the Note so authenticated has been duly authenticated
and delivered hereunder and that the holder is entitled to the benefits of this
Indenture.

In case any officer of the Company who shall have signed any of the Notes shall
cease to be such officer before the Notes so signed shall have been
authenticated and delivered by the Trustee, or disposed of by the Company, such
Notes nevertheless may be authenticated and delivered or disposed of as though
the person who signed such Notes had not ceased to be such officer of the
Company, and any Note may be signed on behalf of the Company by such persons as,
at the actual date of the execution of such Note, shall be the proper officers
of the Company, although at the date of the execution of this Indenture any such
person was not such an officer.

 

20



--------------------------------------------------------------------------------

Section 2.05. Exchange and Registration of Transfer of Notes; Restrictions on
Transfer. (a) The Company shall cause to be kept at the Corporate Trust Office a
register (the register maintained in such office and in any other office or
agency of the Company designated pursuant to Section 6.02 being herein sometimes
collectively referred to as the “Note Register”) in which, subject to such
reasonable regulations as it may prescribe, the Company shall provide for the
registration of Notes and of transfers of Notes. The Note Register shall be in
written form or in any form capable of being converted into written form within
a reasonably prompt period of time. The Trustee is hereby appointed “Note
Registrar” for the purpose of registering Notes and transfers of Notes as herein
provided. The Company may appoint one or more co-registrars in accordance with
Section 6.02.

Upon surrender for registration of transfer of any Note to the Note Registrar or
any co-registrar, and satisfaction of the requirements for such transfer set
forth in this Section 2.05, the Company shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denominations and of a like
aggregate principal amount and bearing such restrictive legends as may be
required by this Indenture.

Notes may be exchanged for other Notes of any authorized denominations and of a
like aggregate principal amount, upon surrender of the Notes to be exchanged at
any such office or agency maintained by the Company pursuant to Section 6.02.
Whenever any Notes are so surrendered for exchange, the Company shall execute,
and the Trustee shall authenticate and deliver, the Notes which the Noteholder
making the exchange is entitled to receive bearing registration numbers not
contemporaneously outstanding.

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Company, evidencing the same debt, and entitled to
the same benefits under this Indenture, as the Notes surrendered upon such
registration of transfer or exchange.

All Notes presented or surrendered for registration of transfer or for exchange,
redemption, repurchase or conversion shall (if so required by the Company or the
Note Registrar) be duly endorsed, or be accompanied by a written instrument or
instruments of transfer in form satisfactory to the Company, and the Notes shall
be duly executed by the Noteholder thereof or his attorney duly authorized in
writing.

No service charge shall be made to any holder for any registration of, transfer
or exchange of Notes, but the Company may require payment by the holder of a sum
sufficient to cover any tax, assessment or other governmental charge that may be
imposed in connection with any registration of transfer or exchange of Notes.

Neither the Company nor the Trustee nor any Note Registrar shall be required to
exchange or register a transfer of (a) any Notes for a period of fifteen
calendar days next preceding any selection of Notes to be redeemed, (b) any
Notes or portions thereof called for redemption pursuant to Section 3.02,
(c) any Notes or portions thereof surrendered for

 

21



--------------------------------------------------------------------------------

conversion pursuant to Article 15, (d) any Notes or portions thereof tendered
for repurchase (and not withdrawn) pursuant to Section 3.05 or (e) any Notes or
portions thereof tendered for repurchase (and not withdrawn) pursuant to
Section 3.06.

(b) The following provisions shall apply only to Global Notes:

(i) Each Global Note authenticated under this Indenture shall be registered in
the name of the Depositary or a nominee thereof and delivered to such Depositary
or a nominee thereof or Custodian therefor, and each such Global Note shall
constitute a single Note for all purposes of this Indenture.

(ii) Notwithstanding any other provision in this Indenture, no Global Note may
be exchanged in whole or in part for Notes registered, and no transfer of a
Global Note in whole or in part may be registered, in the name of any Person
other than the Depositary or a nominee thereof unless (1) the Depositary (x) has
notified the Company that it is unwilling or unable to continue as Depositary
for such Global Note or (y) has ceased to be a clearing agency registered under
the Exchange Act, and a successor depositary has not been appointed by the
Company within ninety calendar days, (2) an Event of Default has occurred and is
continuing or (3) the Company, in its sole discretion, notifies the Trustee in
writing that it no longer wishes to have all the Notes represented by Global
Notes. Any Global Note exchanged pursuant to clause (A) or (B) above shall be so
exchanged in whole and not in part and any Global Note exchanged pursuant to
clause (C) above may be exchanged in whole or from time to time in part as
directed by the Company. Any Note issued in exchange for a Global Note or any
portion thereof shall be a Global Note; provided that any such Note so issued
that is registered in the name of a Person other than the Depositary or a
nominee thereof shall not be a Global Note.

(iii) Securities issued in exchange for a Global Note or any portion thereof
pursuant to clause (ii) above shall be issued in definitive, fully registered
form, without interest coupons, shall have an aggregate principal amount equal
to that of such Global Note or portion thereof to be so exchanged, shall be
registered in such names and be in such authorized denominations as the
Depositary shall designate and shall bear any legends required hereunder. Any
Global Note to be exchanged in whole shall be surrendered by the Depositary to
the Trustee, as Note Registrar. With regard to any Global Note to be exchanged
in part, either such Global Note shall be so surrendered for exchange or, if the
Trustee is acting as Custodian for the Depositary or its nominee with respect to
such Global Note, the principal amount thereof shall be reduced, by an amount
equal to the portion thereof to be so exchanged, by means of an appropriate
adjustment made on the records of the Trustee. Upon any such surrender or
adjustment, the Trustee shall authenticate and make available for delivery the
Note issuable on such exchange

 

22



--------------------------------------------------------------------------------

to or upon the written order of the Depositary or an authorized representative
thereof.

(iv) In the event of the occurrence of any of the events specified in clause
(ii) above, the Company will promptly make available to the Trustee a reasonable
supply of certificated Notes in definitive, fully registered form, without
interest coupons.

(v) Neither any members of, or participants in, the Depositary (“Agent Members”)
nor any other Persons on whose behalf Agent Members may act shall have any
rights under this Indenture with respect to any Global Note registered in the
name of the Depositary or any nominee thereof, and the Depositary or such
nominee, as the case may be, may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner and holder of such
Global Note for all purposes whatsoever. Notwithstanding the foregoing, nothing
herein shall prevent the Company, the Trustee or any agent of the Company or the
Trustee from giving effect to any written certification, proxy or other
authorization furnished by the Depositary or such nominee, as the case may be,
or impair, as between the Depositary, its Agent Members and any other Person on
whose behalf an Agent Member may act, the operation of customary practices of
such Persons governing the exercise of the rights of a holder of any Note.

(vi) At such time as all interests in a Global Note have been redeemed,
repurchased, converted, canceled or exchanged for Notes in certificated form,
such Global Note shall, upon receipt thereof, be canceled by the Trustee in
accordance with standing procedures and instructions existing between the
Depositary and the Custodian. At any time prior to such cancellation, if any
interest in a Global Note is redeemed, repurchased, converted, canceled or
exchanged for Notes in certificated form, the principal amount of such Global
Note shall, in accordance with the standing procedures and instructions existing
between the Depositary and the Custodian, be appropriately reduced, and an
endorsement shall be made on such Global Note, by the Trustee or the Custodian,
at the direction of the Trustee, to reflect such reduction.

(c) Every Note (and all securities issued in exchange therefor or in
substitution thereof) that bears or is required under this Section 2.05(c) to
bear the legend set forth in this Section 2.05(c) (together with any Common
Stock issued upon conversion of the Notes and required to bear the legend set
forth in Exhibit B, collectively, the “Restricted Securities”) shall be subject
to the restrictions on transfer set forth in this Section 2.05(c) (including
those set forth in the legend below and the legend set forth in Exhibit B)
unless such restrictions on transfer shall be waived by written consent of the
Company, and the holder of each such Restricted Security, by such Note holder’s
acceptance thereof, agrees to be bound by all such restrictions on transfer. As
used in this Section 2.05(c), the term

 

23



--------------------------------------------------------------------------------

“transfer” means any sale, pledge, loan, transfer or other disposition
whatsoever of any Restricted Security or any interest therein.

Until the expiration of the holding period applicable to sales of Restricted
Securities under Rule 144(k) under the Securities Act (or any successor
provision), any certificate evidencing Restricted Security shall bear a legend
in substantially the following form (or as set forth in Exhibit B, in the case
of Common Stock issued upon conversion of the Notes), unless such Restricted
Security has been sold pursuant to a registration statement that has been
declared effective under the Securities Act (and which continues to be effective
at the time of such transfer) or sold pursuant to Rule 144 under the Securities
Act or any similar provision then in force, or unless otherwise agreed by the
Company in writing, with written notice thereof to the Trustee:

THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION. EACH PURCHASER
OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY BE RELYING ON
THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER.

THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) (1) TO US OR ANY
OF OUR SUBSIDIARIES, (2) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A TO A PERSON WHO THE TRANSFEROR REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT ACQUIRING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A,
(3) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT,
INCLUDING UNDER RULE 144 (IF AVAILABLE), (4) TO AN INSTITUTIONAL INVESTOR THAT
IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(A)(1), (2), (3) OR
(7) OF REGULATION D UNDER THE SECURITIES ACT PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT (IF AVAILABLE) OR (5) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND (B) IN ACCORDANCE

 

24



--------------------------------------------------------------------------------

WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER
JURISDICTIONS.

THIS NOTE, ANY SHARES OF COMMON STOCK ISSUABLE UPON ITS CONVERSION AND ANY
RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME TO MODIFY
THE RESTRICTIONS ON RESALES AND OTHER TRANSFERS OF THIS NOTE AND ANY SUCH SHARES
TO REFLECT ANY CHANGE IN APPLICABLE LAW OR REGULATION (OR THE INTERPRETATION
THEREOF) OR IN PRACTICES RELATING TO THE RESALE OR TRANSFER OF RESTRICTED
SECURITIES GENERALLY. THE HOLDER OF THIS NOTE AND SUCH SHARES SHALL BE DEEMED BY
THE ACCEPTANCE OF THIS NOTE AND ANY SUCH SHARES TO HAVE AGREED TO ANY SUCH
AMENDMENT OR SUPPLEMENT.

Any Notes that are Restricted Securities and as to which such restrictions on
transfer shall have expired in accordance with their terms or as to conditions
for removal of the foregoing legend set forth therein have been satisfied may,
upon surrender of such Note for exchange to the Note Registrar in accordance
with the provisions of this Section 2.05, be exchanged for a new Note or Notes,
of like tenor and aggregate principal amount, which shall not bear the
restrictive legend required by this Section 2.05(c). If such Restricted Security
surrendered for exchange is represented by a Global Note bearing the legend set
forth in this Section 2.05(c), the principal amount of the legended Global Note
shall be reduced by the appropriate principal amount and the principal amount of
a Global Note without the legend set forth in this Section 2.05(c) shall be
increased by an equal principal amount. If a Global Note without the legend set
forth in this Section 2.05(c) is not then outstanding, the Company shall execute
and the Trustee shall authenticate and deliver an unlegended Global Note to the
Depositary.

(d) Any Restricted Securities, prior to the expiration of the holding period
applicable to sales thereof under Rule 144(k) under the Securities Act (or any
successor provision), purchased or owned by the Company or any Affiliate thereof
may not be resold by the Company or such Affiliate unless registered under the
Securities Act or resold pursuant to an exemption from the registration
requirements of the Securities Act in a transaction which results in such Notes
or Common Stock, as the case may be, no longer being “restricted securities” (as
defined under Rule 144).

(e) The Trustee shall have no responsibility or obligation to any Agent Members
or any other Person with respect to the accuracy of the books or records, or the
acts or omissions, of the Depositary or its nominee or of any participant or
member thereof, with respect to any ownership interest in the Notes or with
respect to the delivery to any Agent Member or other Person (other than the
Depositary) of any notice (including any notice of redemption) or the payment of
any amount, under or with respect

 

25



--------------------------------------------------------------------------------

to such Notes. All notices and communications to be given to the Noteholders and
all payments to be made to Noteholders under the Notes shall be given or made
only to or upon the order of the registered Noteholders (which shall be the
Depositary or its nominee in the case of a Global Note). The rights of
beneficial owners in any Global Note shall be exercised only through the
Depositary subject to the customary procedures of the Depository. The Trustee
may rely and shall be fully protected in relying upon information furnished by
the Depositary with respect to its Agent Members.

The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among Agent Members in any Global Indenture)
other than to require delivery of such certificates and other documentation or
evidence as are expressly required by, and to do so if and when expressly
required by, the terms of this Indenture, and to examine the same to determine
substantial compliance as to form with the express requirements hereof.

Section 2.06. Mutilated, Destroyed, Lost or Stolen Notes. In case any Note shall
become mutilated or be destroyed, lost or stolen, the Company in its discretion
may execute, and upon its written request the Trustee or an authenticating agent
appointed by the Trustee shall authenticate and make available for delivery, a
new Note, bearing a number not contemporaneously outstanding, in exchange and
substitution for the mutilated Note, or in lieu of and in substitution for the
Note so destroyed, lost or stolen. In every case, the applicant for a
substituted Note shall furnish to the Company, to the Trustee and, if
applicable, to such authenticating agent such security or indemnity as may be
required by them to save each of them harmless for any loss, liability, cost or
expense caused by or connected with such substitution, and, in every case of
destruction, loss or theft, the applicant shall also furnish to the Company, to
the Trustee and, if applicable, to such authenticating agent evidence to their
satisfaction of the destruction, loss or theft of such Note and of the ownership
thereof.

Following receipt by the Trustee or such authenticating agent, as the case may
be, of satisfactory security or indemnity and evidence, as described in the
preceding paragraph, the Trustee or such authenticating agent may authenticate
any such substituted Note and make available for delivery such Note. Upon the
issuance of any substituted Note, the Company may require the payment by the
holder of a sum sufficient to cover any tax, assessment or other governmental
charge that may be imposed in relation thereto and any other expenses connected
therewith. In case any Note which has matured or is about to mature or has been
called for redemption or has been properly tendered for repurchase on a
Fundamental Change Repurchase Date (and not withdrawn) or has been tendered for
repurchase on a Repurchase Date (and not withdrawn), as the case may be, or is
to be converted pursuant to this Indenture, shall become mutilated or be
destroyed, lost or stolen, the Company may, instead of issuing a substitute
Note, pay or authorize the payment of or convert or authorize the conversion of
the same (without surrender thereof

 

26



--------------------------------------------------------------------------------

except in the case of a mutilated Note), as the case may be, if the applicant
for such payment or conversion shall furnish to the Company, to the Trustee and,
if applicable, to such authenticating agent such security or indemnity as may be
required by them to save each of them harmless for any loss, liability, cost or
expense caused by or in connection with such substitution, and, in every case of
destruction, loss or theft, the applicant shall also furnish to the Company, the
Trustee and, if applicable, any Paying Agent or conversion agent evidence to
their satisfaction of the destruction, loss or theft of such Note and of the
ownership thereof.

Every substitute Note issued pursuant to the provisions of this Section 2.06 by
virtue of the fact that any Note is destroyed, lost or stolen shall constitute
an additional contractual obligation of the Company, whether or not the
destroyed, lost or stolen Note shall be found at any time, and shall be entitled
to all the benefits of (but shall be subject to all the limitations set forth
in) this Indenture equally and proportionately with any and all other Notes duly
issued hereunder. To the extent permitted by law, all Notes shall be held and
owned upon the express condition that the foregoing provisions are exclusive
with respect to the replacement or payment or conversion or redemption or
repurchase of mutilated, destroyed, lost or stolen Notes and shall preclude any
and all other rights or remedies notwithstanding any law or statute existing or
hereafter enacted to the contrary with respect to the replacement or payment or
conversion or redemption or repurchase of negotiable instruments or other
securities without their surrender.

Section 2.07. Temporary Notes. Pending the preparation of Notes in certificated
form, the Company may execute and the Trustee or an authenticating agent
appointed by the Trustee shall, upon the written request of the Company,
authenticate and deliver temporary Notes (printed or lithographed). Temporary
Notes shall be issuable in any authorized denomination, and substantially in the
form of the Notes in certificated form, but with such omissions, insertions and
variations as may be appropriate for temporary Notes, all as may be determined
by the Company. Every such temporary Note shall be executed by the Company and
authenticated by the Trustee or such authenticating agent upon the same
conditions and in substantially the same manner, and with the same effect, as
the Notes in certificated form. Without unreasonable delay, the Company will
execute and deliver to the Trustee or such authenticating agent Notes in
certificated form and thereupon any or all temporary Notes may be surrendered in
exchange therefor, at each office or agency maintained by the Company pursuant
to Section 6.02 and the Trustee or such authenticating agent shall authenticate
and make available for delivery in exchange for such temporary Notes an equal
aggregate principal amount of Notes in certificated form. Such exchange shall be
made by the Company at its own expense and without any charge therefor. Until so
exchanged, the temporary Notes shall in all respects be entitled to the same
benefits and subject to the same limitations under this Indenture as Notes in
certificated form authenticated and delivered hereunder.

Section 2.08. Cancellation of Notes. All Notes surrendered for the purpose of
payment, redemption, repurchase, conversion, exchange or registration of
transfer shall,

 

27



--------------------------------------------------------------------------------

if surrendered to the Company or any paying agent to whom Notes may be presented
for payment (the “Paying Agent”) or any conversion agent, which shall initially
be the Trustee, or any Note Registrar, be surrendered to the Trustee and
promptly canceled by it or, if surrendered to the Trustee, shall be promptly
canceled by it and no Notes shall be issued in lieu thereof except as expressly
permitted by any of the provisions of this Indenture. The Trustee shall dispose
of such canceled Notes in accordance with its customary procedures. If the
Company shall acquire any of the Notes, such acquisition shall not operate as a
redemption, repurchase or satisfaction of the indebtedness represented by such
Notes unless and until the same are delivered to the Trustee for cancellation.

Section 2.09. CUSIP Numbers. The Company in issuing the Notes may use “CUSIP”
numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP”
numbers in notices of redemption as a convenience to Noteholders; provided that
any such notice may state that no representation is made as to the correctness
of such numbers either as printed on the Notes or as contained in any notice of
a redemption and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such redemption shall not be affected by
any defect in or omission of such numbers. The Company will promptly notify the
Trustee of any change in the “CUSIP” numbers.

ARTICLE 3

REDEMPTION AND REPURCHASE OF NOTES

Section 3.01. Optional Redemption of Notes. At any time on or after August 4,
2014 and prior to maturity, the Notes may be redeemed at the option of the
Company, in whole or in part, upon notice as set forth in Section 3.02, in cash
at a redemption price equal to the principal amount of the Notes, plus accrued
and unpaid interest (including contingent interest, if any) and additional
interest, if any, to, but excluding, the date fixed for redemption.

Section 3.02. Notice of Optional Redemption; Selection of Notes. In case the
Company shall desire to exercise the right to redeem all or, as the case may be,
any part of the Notes pursuant to Section 3.01, it shall fix a date for
redemption and it or, at its written request received by the Trustee not fewer
than five Business Days prior (or such shorter period of time as may be
acceptable to the Trustee) to the date the notice of redemption is to be mailed,
the Trustee in the name of and at the expense of the Company, shall mail or
cause to be mailed a notice of such redemption not fewer than thirty calendar
days nor more than sixty calendar days prior to the redemption date to each
holder of Notes so to be redeemed in whole or in part at its last address as the
same appears on the Note Register; provided that if the Company makes such
request of the Trustee, it shall, together with such request, also give written
notice of the redemption date to the Trustee, provided that the text of the
notice shall be prepared by the Company. Such mailing shall be by first class
mail. The notice, if mailed in the manner herein

 

28



--------------------------------------------------------------------------------

provided, shall be conclusively presumed to have been duly given, whether or not
the holder receives such notice. In any case, failure to give such notice by
mail or any defect in the notice to the holder of any Note designated for
redemption as a whole or in part shall not affect the validity of the
proceedings for the redemption of any other Note. Concurrently with the mailing
of any such notice of redemption, the Company shall issue a press release
announcing such redemption, the form and content of which press release shall be
determined by the Company in its sole discretion. The failure to issue any such
press release or any defect therein shall not affect the validity of the
redemption notice or any of the proceedings for the redemption of any Note
called for redemption.

Each such notice of redemption shall specify: (i) the aggregate principal amount
of Notes to be redeemed, (ii) the CUSIP number or numbers of the Notes being
redeemed, (iii) the date fixed for redemption (which shall be a Business Day),
(iv) the redemption price at which Notes are to be redeemed, (v) the place or
places of payment and that payment will be made upon presentation and surrender
of such Notes, (iv) that interest accrued and unpaid to, but excluding, the date
fixed for redemption will be paid as specified in said notice, and that on and
after said date interest thereon or on the portion thereof to be redeemed will
cease to accrue, (vii) that the holder has a right to convert the Notes called
for redemption, (viii) the Conversion Rate on the date of such notice and
(ix) the time and date on which the right to convert such Notes or portions
thereof pursuant to this Indenture will expire. If fewer than all the Notes are
to be redeemed, the notice of redemption shall identify the Notes to be redeemed
(including CUSIP numbers, if any). In case any Note is to be redeemed in part
only, the notice of redemption shall state the portion of the principal amount
thereof to be redeemed and shall state that, on and after the redemption date,
upon surrender of such Note, a new Note or Notes in principal amount equal to
the unredeemed portion thereof will be issued.

Whenever any Notes are to be redeemed, the Company will give the Trustee written
notice of the redemption date, together with an Officers’ Certificate as to the
aggregate principal amount of Notes to be redeemed not fewer than thirty
calendar days (or such shorter period of time as may be acceptable to the
Trustee) prior to the redemption date.

On or prior to the redemption date specified in the notice of redemption given
as provided in this Section 3.02, the Company will deposit with the Paying Agent
(or, if the Company is acting as its own Paying Agent, set aside, segregate and
hold in trust as provided in Section 6.04) an amount of money in immediately
available funds sufficient to redeem on the redemption date all the Notes (or
portions thereof) so called for redemption (other than those theretofore
surrendered for conversion) at the appropriate redemption price, together with
accrued interest to, but excluding, the redemption date; provided that if such
payment is made on the redemption date, it must be received by the Paying Agent,
by 11:00 a.m., New York City time, on such date. The Company shall be entitled
to retain any interest, yield or gain on amounts deposited with the Paying Agent
pursuant to this Section 3.02 in excess of amounts required hereunder to pay the

 

29



--------------------------------------------------------------------------------

redemption price and accrued interest to, but excluding, the redemption date. If
any Note called for redemption is converted pursuant hereto prior to such
redemption date, any money deposited with the Paying Agent or so segregated and
held in trust for the redemption of such Note shall be paid to the Company or,
if then held by the Company, shall be discharged from such trust.

If less than all of the outstanding Notes are to be redeemed, the Trustee shall
select the Notes or portions thereof of the Global Note or the Notes in
certificated form to be redeemed (in principal amounts of $1,000 or multiples
thereof) by lot, on a pro rata basis or by another method the Trustee deems fair
and appropriate. If any Note selected for redemption is submitted for conversion
in part after such selection, the portion of such Note submitted for conversion
shall be deemed (so far as may be possible) to be the portion to be selected for
redemption. The Notes (or portions thereof) so selected for redemption shall be
deemed duly selected for redemption for all purposes hereof, notwithstanding
that any such Note is submitted for conversion in part before the mailing of the
notice of redemption.

Upon any redemption of less than all of the outstanding Notes, the Company and
the Trustee may (but need not), solely for purposes of determining the pro rata
allocation among such Notes that are unconverted and outstanding at the time of
redemption, treat as outstanding any Notes surrendered for conversion during the
period of fifteen calendar days preceding the mailing of a notice of redemption
and may (but need not) treat as outstanding any Note authenticated and delivered
during such period in exchange for the unconverted portion of any Note converted
in part during such period.

Section 3.03. Payment of Notes Called for Redemption by the Company. If notice
of redemption has been given as provided in Section 3.02, the Notes or portion
of Notes with respect to which such notice has been given shall, unless
converted pursuant to the terms hereof, become due and payable on the date fixed
for redemption and at the place or places stated in such notice at the
redemption price, plus interest accrued to, but excluding, the redemption date,
and unless the Company shall default in the payment of such Notes at the
redemption price, plus interest, if any, accrued to, but excluding, such date,
interest on the Notes or portion of Notes so called for redemption shall cease
to accrue on and after such date and, after 5:00 p.m., New York City time, on
the Trading Day immediately preceding the redemption date (unless the Company
shall default in the payment of such Notes at the redemption price, together
with interest accrued to such date) such Notes shall cease to be convertible
pursuant to this Indenture and, except as provided in Section 9.05 and
Section 13.02, to be entitled to any benefit or security under this Indenture,
and the holders thereof shall have no right in respect of such Notes except the
right to receive the redemption price thereof plus accrued and unpaid interest
to, but excluding, the redemption date. On presentation and surrender of such
Notes at a place of payment in said notice specified, the said Notes or the
specified portions thereof shall be paid and redeemed by the Company at the
redemption price, together with interest accrued thereon to, but excluding, the
redemption date; provided that if the applicable

 

30



--------------------------------------------------------------------------------

redemption date is after the applicable Record Date and on or before an interest
payment date, the interest payable on such interest payment date shall be paid
on such interest payment date to the holders of record of such Notes on the
applicable Record Date instead of the holders surrendering such Notes for
redemption on such date.

Upon presentation of any Note redeemed in part only, the Company shall execute
and the Trustee shall authenticate and make available for delivery to the holder
thereof, at the expense of the Company, a new Note or Notes, of authorized
denominations, in principal amount equal to the unredeemed portion of the Notes
so presented.

Notwithstanding the foregoing, the Trustee shall not redeem any Notes or mail
any notice of redemption during the continuance of a default in payment of
interest on the Notes. If any Note called for redemption shall not be so paid
upon surrender thereof for redemption on the redemption date, as provided in
this Section 3.03, the principal shall, until paid or duly provided for, bear
interest from and including the redemption date at a rate equal to 1% per annum
above the rate borne by the Notes and such Note shall remain convertible
pursuant to this Indenture until the redemption price and interest shall have
been paid or duly provided for.

Notes and portions of Notes that are to be redeemed pursuant to this Article 3
shall be convertible by the Holder thereof until 5:00 p.m., New York City Time,
on the Trading Day preceding the Redemption Date.

Section 3.04. Conversion Arrangement on Call for Redemption. In connection with
any redemption of Notes, the Company may arrange for the purchase and conversion
of any Notes by an agreement with one or more investment banks or other
purchasers to purchase such Notes by paying to the Trustee in trust for the
Noteholders, on or before the date fixed for redemption, an amount not less than
the applicable redemption price, together with interest accrued to, but
excluding, the date fixed for redemption, of such Notes. Notwithstanding
anything to the contrary contained in this Article 3, the obligation of the
Company to pay the redemption price of such Notes, together with interest
accrued to, but excluding, the date fixed for redemption, shall be deemed to be
satisfied and discharged to the extent such amount is so paid by such
purchasers. If such an agreement is entered into, a copy of which will be filed
with the Trustee prior to the date fixed for redemption, any Notes not duly
surrendered for conversion by the holders thereof may, at the option of the
Company, be deemed, to the fullest extent permitted by law, acquired by such
purchasers from such holders and (notwithstanding anything to the contrary
contained in Article 15) surrendered by such purchasers for conversion, all as
of immediately prior to 5:00 p.m., New York City time, on the date fixed for
redemption (and the right to convert any such Notes shall be extended through
such time), subject to payment of the above amount as aforesaid. At the
direction of the Company, the Trustee shall hold and dispose of any such amount
paid to it in the same manner as it would monies deposited with it by the
Company for the redemption of Notes. Without the Trustee’s prior written
consent, no arrangement

 

31



--------------------------------------------------------------------------------

between the Company and such purchasers for the purchase and conversion of any
Notes shall increase or otherwise affect any of the powers, duties,
responsibilities or obligations of the Trustee as set forth in this Indenture.

Section 3.05. Repurchase at Option of Holders Upon a Fundamental Change. (a) If
there shall occur a Fundamental Change at any time prior to maturity of the
Notes, then each Noteholder shall have the right, at such holder’s option, to
require the Company to repurchase all of such holder’s Notes, or any portion
thereof that is a multiple of $1,000 principal amount, in cash, on a date (the
“Fundamental Change Repurchase Date”) specified by the Company, that is not less
than 20 Business Days nor more than 35 Business Days after the date of the
Company Repurchase Notice related to such Fundamental Change (or, if such day is
not a Business Day, the next succeeding Business Day) at a repurchase price
equal to 100% of the principal amount of the Notes being repurchased, plus
accrued and unpaid interest to, but excluding, the Fundamental Change Repurchase
Date; provided that if such Fundamental Change Repurchase Date falls after a
Record Date and on or prior to the corresponding interest payment date, then the
interest payable on such interest payment date shall be paid to the holders of
record of the Notes on the applicable Record Date instead of the holders
surrendering the Notes for repurchase on such date.

(b) On or before the tenth Business Day after the occurrence of a Fundamental
Change, the Company shall mail or cause to be mailed to all holders of record on
the date of the Fundamental Change (and to beneficial owners as required by
applicable law) a Company Repurchase Notice as set forth in Section 3.07 with
respect to such Fundamental Change. The Company shall also deliver a copy of the
Company Repurchase Notice to the Trustee and the Paying Agent at such time as it
is mailed to Noteholders. Concurrently with the mailing of such Company
Repurchase Notice, the Company shall issue a press release announcing such
Fundamental Change referred to in the Company Repurchase Notice, the form and
content of which press release shall be determined by the Company in its sole
discretion. The failure to issue any such press release or any defect therein
shall not affect the validity of the Company Repurchase Notice or any
proceedings for the repurchase of any Note which any Noteholder may elect to
have the Company redeem as provided in this Section 3.05.

No failure of the Company to give the foregoing notices and no defect therein
shall limit the Noteholders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to this Section 3.05.

(c) For a Note to be so repurchased at the option of the holder, the holder must
deliver to the Paying Agent, prior to 5:00 p.m., New York City time, on the
Business Day immediately preceding the Fundamental Change Repurchase Date, (i) a
written notice of repurchase (the “Repurchase Notice”) in the form set forth on
the reverse of the Note duly completed (if the Note is certificated) or stating
the following (if the Note is represented by a Global Note): (A) the certificate
number of the Note which the holder

 

32



--------------------------------------------------------------------------------

will deliver to be repurchased or the appropriate Depositary procedures, (B) the
portion of the principal amount of the Note which the holder will deliver to be
repurchased, which portion must be in principal amounts of $1,000 or an integral
multiple of $1,000 and (C) that such Note shall be repurchased as of the
Fundamental Change Repurchase Date pursuant to the terms and conditions
specified in the Note and in this Indenture; together with (ii) such Notes duly
endorsed for transfer (if the Note if certificated) or book entry transfer of
such Note (if such Note is represented by a Global Note). The delivery of such
Note to the Paying Agent with, or at any time after delivery of, the Repurchase
Notice (together with all necessary endorsements) at the office of the Paying
Agent shall be a condition to the receipt by the holder of the repurchase price
therefore; provided, however, that such repurchase price shall be so paid
pursuant to this Section 3.05 only if the Notes so delivered to the Paying Agent
shall conform in all respects to the description thereof in the Repurchase
Notice. All questions as to the validity, eligibility (including time of
receipt) and acceptance of any Note for repurchase shall be determined by the
Company, whose determination shall be final and binding absent manifest error.

(d) The Company shall repurchase from the holder thereof, pursuant to this
Section 3.05, a portion of a Note, if the principal amount of such portion is
$1,000 or a whole multiple of $1,000. Provisions of this Indenture that apply to
the repurchase of all of a Note also apply to the repurchase of such portion of
such Note.

(e) The Paying Agent shall promptly notify the Company of the receipt by it of
any Repurchase Notice or written notice of withdrawal thereof.

Any repurchase by the Company contemplated pursuant to the provisions of this
Section 3.05 shall be consummated by the delivery of the consideration to be
received by the holder promptly following the later of the Fundamental Change
Repurchase Date and the time of the book-entry transfer or delivery of the Note.
Payment of the repurchase price for a Note for which a Repurchase Notice has
been delivered and not withdrawn is conditioned upon book-entry transfer or
delivery of the Notes, together with necessary endorsements, to the Paying
Agent.

Section 3.06. Repurchase of Notes by the Company at Option of the Holder.
(a) Each Noteholder shall have the right, at such holder’s option, to require
the Company to repurchase all of such holder’s Notes, or any portion thereof
that is a multiple of $1,000 principal amount, in cash, on August 1,
2014, August 1, 2017, and August 1, 2021 (each, a “Repurchase Date”), at a
repurchase price of 100% of the principal amount of the Notes being repurchased,
plus accrued and unpaid interest (including contingent interest, if any) and
additional interest, if any, to, but excluding, the Repurchase Date, subject to
the provisions of Section 3.07 and subject to the satisfaction by the holder of
the requirements set forth in Section 3.06(c). Payment of interest will be paid
to the holder of record as of 5:00 p.m., New York City time, on the applicable
Record Date.

 

33



--------------------------------------------------------------------------------

(b) On or before the 20th Business Day prior to each Repurchase Date, the
Company shall mail or cause to be mailed to all holders of record on such date
(and to beneficial owners as required by applicable law) a Company Repurchase
Notice as set forth in Section 3.07. The Company shall also deliver a copy of
the Company Repurchase Notice to the Trustee and the Paying Agent at such time
as it is mailed to Noteholders.

No failure of the Company to give the foregoing notices and no defect therein
shall limit the Noteholders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to this Section 3.06.

(c) For a Note to be so repurchased at the option of the holder, the holder must
deliver to the Paying Agent, during the period beginning at 9:00 a.m., New York
City Time, on the date that is 20 Business Days prior to the applicable
Repurchase Date and ending at 5:00 p.m., New York City Time, on the Business Day
immediately preceding the applicable Repurchase Date, (i) a Repurchase Notice in
the form set forth on the reverse of the Note duly completed (if the Note is
certificated) or stating the following (if the Note is represented by a Global
Note): (A) the certificate number of the Note which the holder will deliver to
be repurchased or the appropriate Depositary procedures, (B) the portion of the
principal amount of the Note which the holder will deliver to be repurchased,
which portion must be in principal amounts of $1,000 or an integral multiple of
$1,000 and (C) that such Note shall be repurchased as of the Repurchase Date
pursuant to the terms and conditions specified in the Note and in this
Indenture; together with (ii) such Notes duly endorsed for transfer (if the Note
if certificated) or book entry transfer of such Note (if such Note is
represented by a Global Note). The delivery of such Note to the Paying Agent
with, or at any time after delivery of, the Repurchase Notice (together with all
necessary endorsements) at the office of the Paying Agent shall be a condition
to the receipt by the holder of the repurchase price therefore; provided,
however, that such repurchase price shall be so paid pursuant to this
Section 3.06 only if the Notes so delivered to the Paying Agent shall conform in
all respects to the description thereof in the Repurchase Notice. All questions
as to the validity, eligibility (including time of receipt) and acceptance of
any Note for repurchase shall be determined by the Company, whose determination
shall be final and binding absent manifest error.

(d) The Company shall repurchase from the holder thereof, pursuant to this
Section 3.06, a portion of a Note, if the principal amount of such portion is
$1,000 or a whole multiple of $1,000. Provisions of this Indenture that apply to
the repurchase of all of a Note also apply to the repurchase of such portion of
such Note.

(e) The Paying Agent shall promptly notify the Company of the receipt by it of
any Repurchase Notice or written notice of withdrawal thereof.

Any repurchase by the Company contemplated pursuant to the provisions of this
Section 3.06 shall be consummated by the delivery of the consideration to be
received by the holder promptly following the later of the Repurchase Date and
the time of the

 

34



--------------------------------------------------------------------------------

book-entry transfer or delivery of the Note. Payment of the repurchase price for
a Note for which a Repurchase Notice has been delivered and not withdrawn is
conditioned upon book-entry transfer or delivery of the Notes, together with
necessary endorsements, to the Paying Agent.

Section 3.07. Company Repurchase Notice.

(a) The Company Repurchase Notice, as provided in Section 3.07(b), shall be
given to holders in the event of a Fundamental Change, on or before the tenth
Business Day after the occurrence of such a Fundamental Change as provided in
Section 3.05(b) or not less than 20 Business Days prior to the Repurchase Date
as provided in Section 3.05(b) (in either case, the “Company Repurchase Notice
Date”).

(b) In connection with any repurchase of Notes, the Company shall, in the case
of a Fundamental Change, on or before the tenth Business Day after the Effective
Date of such Fundamental Change or no less than 20 Business Days prior to each
Repurchase Date, give notice to holders (with a copy to the Trustee) setting
forth information specified in this Section (in either case, the “Company
Repurchase Notice”).

Each Company Repurchase Notice shall:

(1) state the repurchase price and the Fundamental Change Repurchase Date or the
Repurchase Date to which the Company Repurchase Notice relates;

(2) state, if applicable, the circumstances constituting the Fundamental Change;

(3) state that holders must exercise their right to elect repurchase prior to
5:00 p.m., New York City time, on the Business Day immediately preceding the
Fundamental Change Repurchase Date or Repurchase Date, as the case may be;

(4) include a form of Repurchase Notice;

(5) state the name and address of the Paying Agent;

(6) state that Notes must be surrendered to the Paying Agent to collect the
repurchase price;

(7) state that a holder may withdraw its Repurchase Notice at any time prior to
5:00 p.m., New York City time, on the Business Day immediately preceding the
Fundamental Change Repurchase Date or the Repurchase Date, as the case may be,
by delivering a valid written notice of withdrawal in accordance with
Section 3.08;

 

35



--------------------------------------------------------------------------------

(8) if the Notes are then convertible, state that Notes as to which a Repurchase
Notice has been given may be converted until 5:00 p.m., New York City Time on
the Business Day preceding the applicable repurchase date (unless the Company
defaults in the payment of the applicable repurchase price) and only if the
Repurchase Notice is withdrawn in accordance with the terms of this Indenture;

(9) state the amount of interest accrued and unpaid per $1,000 principal amount
of Notes to, but excluding, the Fundamental Change Repurchase Date and
Repurchase Date, as the case may be; and

(10) state the CUSIP number of the Notes.

A Company Repurchase Notice may be given by the Company or, at the Company’s
request, the Trustee shall give such Company Repurchase Notice in the Company’s
name and at the Company’s expense; provided, that the text of the Company
Repurchase Notice shall be prepared by the Company.

(c) The Company will, to the extent applicable, comply with the provisions of
Rule 13e-4 and Rule 14e-1 (or any successor provision) under the Exchange Act
that may be applicable at the time of the repurchase of the Notes, file the
related Schedule TO (or any successor schedule, form or report) under the
Exchange Act and comply with all other federal and state securities laws in
connection with the repurchase of the Notes.

Section 3.08. Effect of Repurchase Notice; Withdrawal. Upon receipt by the
Paying Agent of the Repurchase Notice specified in Section 3.05 or Section 3.06,
the holder of the Note in respect of which such Repurchase Notice was given
shall (unless such Repurchase Notice is validly withdrawn in accordance with the
following paragraph) thereafter be entitled to receive solely the repurchase
price with respect to such Note. Such repurchase price shall be paid to such
holder, subject to receipt of funds and/or Notes by the Paying Agent, promptly
following the later of (x) the Fundamental Change Repurchase Date or the
Repurchase Date with respect to such Note (provided the holder has satisfied the
conditions in Section 3.05 or Section 3.06) and (y) the time of book-entry
transfer or delivery of such Note to the Paying Agent by the holder thereof in
the manner required by Section 3.05 or Section 3.06. Notes in respect of which a
Repurchase Notice has been given by the holder thereof may not be converted
pursuant to Article 15 hereof on or after the date of the delivery of such
Repurchase Notice unless such Repurchase Notice has first been validly
withdrawn.

 

36



--------------------------------------------------------------------------------

A Repurchase Notice may be withdrawn by means of a written notice of withdrawal
delivered to the office of the Paying Agent in accordance with the Repurchase
Notice at any time prior to 5:00 p.m., New York City time, on the Business Day
immediately preceding the Fundamental Change Repurchase Date or Repurchase Date,
as the case may be, specifying:

(a) the certificate number, if any, of the Note in respect of which such notice
of withdrawal is being submitted, or the appropriate Depositary information, in
accordance with appropriate Depositary procedures, if the Note in respect of
which such notice of withdrawal is being submitted is represented by a Global
Note,

(b) the principal amount of the Note with respect to which such notice of
withdrawal is being submitted, and

(c) the principal amount, if any, of such Note which remains subject to the
original Repurchase Notice and which has been or will be delivered for
repurchase by the Company.

If a Repurchase Notice is properly withdrawn, the Company shall not be obligated
to repurchase the Notes listed in such Repurchase Notice.

Section 3.09. Deposit of Repurchase Price. (a) Prior to 11:00 a.m., New York
City Time, on the Fundamental Change Repurchase Date or the Repurchase Date, the
Company shall deposit with the Paying Agent or, if the Company is acting as the
Paying Agent, shall segregate and hold in trust as provided in Section 6.04, an
amount of cash (in immediately available funds if deposited on the Fundamental
Change Repurchase Date or the Repurchase Date, as the case may be), sufficient
to pay the aggregate repurchase price of all the Notes or portions thereof that
are to be repurchased as of the Fundamental Change Repurchase Date or the
Repurchase Date, as the case may be.

(b) If on the Fundamental Change Repurchase Date or the Repurchase Date the
Paying Agent holds money sufficient to pay the repurchase price of the Notes
that holders have elected to require the Company to repurchase in accordance
with Section 3.05 or 3.06, as the case may be, then, on the Fundamental Change
Repurchase Date or the Repurchase Date, as the case may be, such Notes will
cease to be outstanding, interest will cease to accrue and all other rights of
the holders of such Notes will terminate, other than the right to receive the
repurchase price upon delivery or book-entry transfer of the Note. This will be
the case whether or not book-entry transfer of the Note has been made or the
Note has been delivered to the Paying Agent.

Section 3.10. Notes Repurchased in Part. Upon presentation of any Note
repurchased only in part, the Company shall execute and the Trustee shall
authenticate and make available for delivery to the holder thereof, at the
expense of the Company, a new Note or Notes, of any authorized denomination, in
aggregate principal amount equal to the unrepurchased portion of the Notes
presented.

Section 3.11. Repayment to the Company. The Paying Agent shall return to the
Company any cash that remains unclaimed, together with interest, if any,
thereon, held by them for the payment of the repurchase price; provided that to
the extent that the aggregate amount of cash deposited by the Company pursuant
to Section 3.09 exceeds the aggregate repurchase price of the Notes or portions
thereof which the Company is

 

37



--------------------------------------------------------------------------------

obligated to repurchase as of the Fundamental Change Repurchase Date or the
Repurchase Date, as the case may be, then, unless otherwise agreed in writing
with the Company, promptly after the Business Day following the Fundamental
Change Repurchase Date or the Repurchase Date, as the case may be, the Trustee
shall return any such excess to the Company, together with interest, if any,
thereon.

ARTICLE 4

SUBORDINATION OF NOTES

Section 4.01. Notes Subordinated To Senior Indebtedness. The Company covenants
and agrees, and the Trustee and each holder of the Notes by the acceptance
thereof likewise covenant and agree, that all Notes shall be issued subject to
the provisions of this Article 4; and each person holding any Note, whether upon
original issue or upon transfer, assignment or exchange thereof, accepts and
agrees that all payments of the principal of, premium, if any, and interest on
(and other obligations, if any, with respect to) the Notes by the Company shall,
to the extent and in the manner set forth in this Article 4, be subordinated and
junior in right of payment to the prior payment in full in cash of all
obligations arising under Senior Indebtedness. The Notes will be contractually
equal in right of payment to the Company’s other existing and future senior
subordinated indebtedness, including the Company’s 1.375% Convertible Senior
Subordinated Notes due 2025 and the Company’s 2.50% Convertible Senior
Subordinated Notes due 2024.

Section 4.02. No Payment On Notes In Certain Circumstances.

(a) No direct or indirect payment (other than in Junior Securities) by or on
behalf of the Company of principal of, premium, if any, or interest on (and
other obligations, if any, with respect to) the Notes, whether pursuant to the
terms of the Notes, upon acceleration, pursuant to an offer to repurchase,
redemption or otherwise, will be made, if, at the time of such payment, there
exists a default in the payment of all or any portion of the obligations on any
Designated Senior Indebtedness, whether at maturity, on account of mandatory
redemption or prepayment, acceleration or otherwise, and such default shall not
have been cured or waived in writing or the benefits of this sentence waived in
writing by or on behalf of the holders of such Designated Senior Indebtedness.
In addition, during the continuance of any non-payment event of default with
respect to any Designated Senior Indebtedness pursuant to which the maturity
thereof may be immediately accelerated by the holder or holders of such
Designated Senior Indebtedness or may be accelerated by the holder or holders of
such Designated Senior Indebtedness with the giving of notice or the passage of
time or both, and upon receipt by the Trustee of written notice (a “Payment
Blockage Notice”) from the holder or holders of such Designated Senior
Indebtedness or the trustee or agent acting on behalf of the holders of such
Designated Senior Indebtedness, then, unless and until such event of default has
been cured or waived in writing or has ceased to exist or such Designated Senior
Indebtedness has been discharged or repaid in full in cash (or such payment
shall be duly

 

38



--------------------------------------------------------------------------------

provided for in a manner satisfactory to holders of Senior Indebtedness) or
otherwise to the extent holders of Senior Indebtedness in their sole discretion
accept satisfaction of amounts due by settlement in other than cash or the
benefits of these provisions have been waived in writing by the holders of such
Designated Senior Indebtedness, no direct or indirect payment (other than in
Junior Securities) will be made by or on behalf of the Company of principal of,
premium, if any, or interest on (and other obligations, if any, with respect to)
the Notes, whether pursuant to the terms of the Notes, upon acceleration,
pursuant to an offer to repurchase, redemption or otherwise to such holders
during a period (a “Payment Blockage Period”) commencing on the date of receipt
of the Payment Blockage Notice by the Trustee and ending 179 days thereafter.
The Trustee shall deliver a copy of the Payment Blockage Notice to the Company
promptly upon receipt thereof.

Notwithstanding anything in the subordination provisions of this Indenture or
the Notes to the contrary, (1) in no event will a Payment Blockage Period extend
beyond 179 days from the date the Payment Blockage Notice in respect thereof was
given and (2) not more than one Payment Blockage Period may exist with respect
to the Notes during any period of 360 consecutive calendar days. No default that
existed or was continuing on the date of delivery of any Payment Blockage Notice
(whether or not such event is with respect to the same issue of Designated
Senior Indebtedness) may be, or be made, the basis for a subsequent Payment
Blockage Notice, unless such default has been cured or waived for a period of
not less than 90 consecutive calendar days.

(b) In the event that, notwithstanding the foregoing, any payment shall be
received by the Trustee or any holder at a time when such payment is prohibited
by Section 4.02(a), such payment shall be received and held in trust for the
benefit of, and shall be paid over or delivered to, the holders of Designated
Senior Indebtedness or their respective representatives, or to the trustee or
trustees or agent or agents under any indenture or agreement pursuant to which
any of such Designated Senior Indebtedness may have been issued or incurred, as
their respective interests may appear, but only to the extent that, upon notice
from the Trustee to the holders of Designated Senior Indebtedness that such
prohibited payment has been made, the holders of the Designated Senior
Indebtedness (or their representative or representatives or a trustee or
trustees) notify the Trustee in writing of the amounts then due and owing on the
Designated Senior Indebtedness, if any, and only the amounts specified in such
notice to the Trustee shall be paid to the holders of Designated Senior
Indebtedness.

Section 4.03. Payment Over Of Proceeds Upon Dissolution, Etc.

(a) Upon any payment or distribution of assets or securities of the Company of
any kind or character, whether in cash, property or securities, to the creditors
of the Company upon any dissolution or winding-up or total liquidation or
reorganization of the Company, whether voluntary or involuntary, or in
bankruptcy, insolvency, receivership or other similar proceedings relating to
the Company, any assignment for the benefit of

 

39



--------------------------------------------------------------------------------

creditors or any marshalling of the Company’s assets and liabilities, the
holders of Senior Indebtedness shall be entitled to receive payment in full in
cash of all obligations due in respect of such Senior Indebtedness (including
interest accruing after, or which would accrue but for, the commencement of any
proceeding at the rate specified in the applicable Senior Indebtedness, whether
or not a claim for such interest would be allowed), or have provision made for
such payment in a manner acceptable to holders of such Senior Indebtedness,
before the holders of the Notes or the Trustee on behalf of such holders shall
be entitled to receive any payment by the Company of the principal of, premium,
if any, or interest on (and other obligations, if any, with respect to) the
Notes, or any payment by the Company to acquire any of the Notes for cash,
property or securities, or any distribution by the Company with respect to the
Notes of any cash, property or securities (in each case, other than payments in
Junior Securities).

(b) In the event that, notwithstanding the foregoing provision prohibiting such
payment or distribution, any payment or distribution of assets or securities of
the Company of any kind or character, whether in cash, property or securities
(in each case, other than Junior Securities), shall be received by the Trustee
or any Paying Agent or any holder of Notes at a time when such payment or
distribution is prohibited by Section 4.03(a) and before all obligations in
respect of Senior Indebtedness are paid in full in cash (or such payment shall
be duly provided for in a manner satisfactory to the holders of Senior
Indebtedness) or otherwise to the extent holders of Senior Indebtedness in their
sole discretion accept satisfaction of amounts due by settlement in other than
cash, such payment or distribution shall be received and held in trust for the
benefit of, and shall be paid over or delivered to, the holders of Senior
Indebtedness (pro rata to such holders on the basis of the respective amounts of
Senior Indebtedness held by such holders) or their respective representatives,
or to the trustee or trustees or agent or agents under any indenture or
agreement pursuant to which any of such Senior Indebtedness may have been issued
or incurred, as their respective interests may appear, for application to the
payment of Senior Indebtedness remaining unpaid until all such Senior
Indebtedness has been paid in full in cash (or such payment shall be duly
provided for in a manner satisfactory to the holders of Senior Indebtedness) or
otherwise to the extent holders of Senior Indebtedness in their sole discretion
accept satisfaction of amounts due by settlement in other than cash after giving
effect to any prior or concurrent payment, distribution or provision therefor to
or for the holders of such Senior Indebtedness.

The consolidation of the Company with, or the merger of the Company with or
into, another corporation or limited liability company or the liquidation or
dissolution of the Company following the sale, conveyance, transfer or lease of
the Company’s and its subsidiaries’ property as an entirety, or substantially as
an entirety, to another corporation upon the terms and conditions provided in
Article 12 shall not be deemed a dissolution, winding-up, liquidation or
reorganization for the purposes of this Article 4 if such other corporation
shall, as a part of such consolidation, merger, sale, conveyance, transfer or
lease, comply with the conditions stated in Article 12.

 

40



--------------------------------------------------------------------------------

Section 4.04. Subrogation. Upon the payment in full in cash (or such payment
shall be duly provided for in a manner satisfactory to the holders of Senior
Indebtedness) or otherwise to the extent holders of Senior Indebtedness in their
sole discretion accept satisfaction of amounts due by settlement in other than
cash of all Senior Indebtedness, the holders of the Notes shall be subrogated to
the rights of the holders of Senior Indebtedness to receive payments or
distributions of cash, cash equivalents, property or securities of the Company
made on such Senior Indebtedness until the principal of, premium, if any, and
interest on the Notes shall be paid in full in cash or the Notes are no longer
outstanding; and, for the purposes of such subrogation, no payments or
distributions to the holders of the Senior Indebtedness of any cash, cash
equivalents, property or securities to which the holders of the Notes or the
Trustee on their behalf would be entitled except for the provisions of this
Article 4, and no payment over pursuant to the provisions of this Article 4 to
the holders of Senior Indebtedness by holders of the Notes or the Trustee on
their behalf shall, as between the Company, its creditors other than holders of
Senior Indebtedness, and the holders of the Notes, be deemed to be a payment by
the Company to or on account of the Senior Indebtedness. It is understood that
the provisions of this Article 4 are and are intended solely for the purpose of
defining the relative rights of the holders of the Notes, on the one hand, and
the holders of the Senior Indebtedness, on the other hand.

If any payment or distribution to which the holders of the Notes would otherwise
have been entitled but for the provisions of this Article 4 shall have been
applied, pursuant to the provisions of this Article 4, to the payment of all
amounts payable under Senior Indebtedness, then and in such case, the holders of
the Notes shall be entitled to receive from the holders of such Senior
Indebtedness any payments or distributions received by such holders of Senior
Indebtedness in excess of the amount required to make payment in full in cash of
such Senior Indebtedness (or to duly provide for such payment in a manner
satisfactory to the holders of Senior Indebtedness) or otherwise to the extent
holders of Senior Indebtedness in their sole discretion accept satisfaction of
amounts due by settlement in other than cash.

Section 4.05. Obligations Of Company Unconditional. Nothing contained in this
Article 4 or elsewhere in this Indenture or in the Notes is intended to or shall
impair, as among the Company and the holders of the Notes, the obligation of the
Company, which is absolute and unconditional, to pay to the holders of the Notes
the principal of, premium on and interest on the Notes as and when the same
shall become due and payable in accordance with their terms, or is intended to
or shall affect the relative rights of the holders of the Notes and creditors of
the Company other than the holders of the Senior Indebtedness, nor shall
anything herein or therein prevent the holder of any Note or the Trustee on
their behalf from exercising all remedies otherwise permitted by applicable law
upon default under this Indenture, subject to the rights, if any, under this
Article 4 of the holders of the Senior Indebtedness in respect of cash, cash
equivalents, property or securities of the Company received upon the exercise of
any such remedy.

 

41



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, nothing contained in this
Article 4 shall restrict the right of the Trustee or the holders of Notes to
take any action to declare the Notes to be due and payable prior to their stated
maturity pursuant to Section 8.01 or to pursue any rights or remedies hereunder;
provided, however, that all Senior Indebtedness then due and payable shall first
be paid in full in cash (including Post-Petition Interest), or have provision
made for such payment in a manner satisfactory to the holders of such Senior
Indebtedness, before the holders of the Notes or the Trustee are entitled to
receive any direct or indirect payment from the Company of principal of, premium
and interest on (and other obligations, if any, with respect to) the Notes.

Section 4.06. Notice To Trustee. The Company shall give prompt written notice to
the Trustee of any fact known to the Company which would prohibit the making of
any payment to or by the Trustee in respect of the Notes pursuant to the
provisions of this Article 4. Unless the Trustee has failed to give notice of
its change of address pursuant to Section 16.03 hereof, the Trustee shall not be
charged with knowledge of the existence of any event of default with respect to
any Senior Indebtedness or of any other facts which would prohibit the making of
any payment to or by the Trustee unless and until the Trustee shall have
received notice in writing at its Corporate Trust Office to that effect signed
by an Officer of the Company, or by a holder of Senior Indebtedness or trustee
or agent therefor; and prior to the receipt of any such written notice, the
Trustee subject to the provisions of Article 9 shall, be entitled to assume that
no such facts exist; provided, however, that if the Trustee shall not have
received the notice provided for in this Section 4.06 at least two Business Days
prior to the date upon which by the terms of this Indenture any moneys shall
become payable for any purpose (including, without limitation, the payment of
the principal of, premium, if any, or interest on any Note), then, regardless of
anything herein to the contrary, the Trustee shall have full power and authority
to receive any moneys from the Company and to apply the same to the purpose for
which they were received, and shall not be affected by any notice to the
contrary which may be received by it on or after such prior date. Nothing
contained in this Section 4.06 shall limit the right of the holders of Senior
Indebtedness to recover payments as contemplated by Section 4.03 or from any
holder under Section 4.02(b). The Trustee shall be entitled to conclusively rely
on the delivery to it of a written notice by a Person representing himself or
itself to be a holder of any Senior Indebtedness (or a trustee on behalf of, or
agent or other representative of, such holder) to establish that such notice has
been given by a holder of such Senior Indebtedness or a trustee or agent or
representative on behalf of any such holder. A holder of Senior Indebtedness and
any trustee, agent or other representative on behalf of such holder shall be
entitled to deliver all notices required by this Section 4.06 or otherwise
pursuant to this Article 4 to the address of the Trustee set forth herein unless
such holder or the trustee, agent or representative of such holder shall have
received actual written notice of a change of address of the Trustee.

In the event that the Trustee determines in good faith that any evidence is
required with respect to the right of any Person as a holder of Senior
Indebtedness to participate in

 

42



--------------------------------------------------------------------------------

any payment or distribution pursuant to this Article 4, the Trustee may request
such Person to furnish evidence to the reasonable satisfaction of the Trustee as
to the amount of Senior Indebtedness held by such Person, the extent to which
such Person is entitled to participate in such payment or distribution and any
other facts pertinent to the rights of such Person under this Article 4, and if
such evidence is not furnished, the Trustee may defer any payment to such Person
pending judicial determination as to the right of such Person to receive such
payment.

Section 4.07. Trustee’s Relation To Senior Indebtedness. The Trustee and any
Paying Agent shall be entitled to all the rights set forth in this Article 4
with respect to any Senior Indebtedness which may at any time be held by it in
its individual or any other capacity to the same extent as any other holder of
Senior Indebtedness, and nothing in this Indenture shall deprive the Trustee or
any Paying Agent of any of its rights as such holder.

With respect to the holders of Senior Indebtedness, the Trustee undertakes to
perform or to observe only such of its covenants and obligations as are
specifically set forth in this Article 4, and no implied covenants or
obligations with respect to the holders of Senior Indebtedness shall be read
into this Indenture against the Trustee. The Trustee shall not be deemed to owe
any fiduciary duty to the holders of Senior Indebtedness (except as provided in
Section 4.02(b) and 4.03(b)). The Trustee shall not be liable to any such
holders if the Trustee shall in good faith mistakenly pay over or distribute to
holders of Notes or to the Company or to any other person cash, property or
securities to which any holders of Senior Indebtedness shall be entitled by
virtue of this Article 4 or otherwise.

Section 4.08. Subordination Rights Not Impaired By Acts Or Omissions Of The
Company Or Holders Of Senior Indebtedness. No right of any present or future
holders of any Senior Indebtedness to enforce subordination as provided herein
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Company or by any act or failure to act, in good faith,
by any such holder, or by any noncompliance by the Company with the terms of
this Indenture, regardless of any knowledge thereof which any such holder may
have or otherwise be charged with. The provisions of this Article 4 are intended
to be for the benefit of, and shall be enforceable directly by, the holders of
Senior Indebtedness.

Section 4.09. Holders Authorize Trustee To Effectuate Subordination Of Notes.
Each holder of Notes by his acceptance of such Notes authorizes and expressly
directs the Trustee on his behalf to take such action as may be necessary or
appropriate to effectuate the subordination provided in this Article 4, and
appoints the Trustee his attorney-in-fact for such purposes, including, in the
event of any dissolution, winding-up, total liquidation or reorganization of the
Company (whether in bankruptcy, insolvency, receivership, reorganization or
similar proceedings or upon an assignment for the benefit of creditors or
otherwise) tending towards liquidation of the business and assets of the
Company, the

 

43



--------------------------------------------------------------------------------

filing of a claim for the unpaid balance of its or his Notes in the form
required in those proceedings.

Section 4.10. This Article Not To Prevent Events Of Default. The failure to make
a payment on account of principal of, or premium, if any, or interest on the
Notes by reason of any provision of this Article 4 shall not be construed as
preventing the occurrence of an Event of Default specified in clauses (a) or
(b) of Section 8.01.

Section 4.11. Trustee’s Compensation And Rights To Indemnification Not
Prejudiced. Nothing in this Article 4 shall apply to amounts due to the Trustee,
or its rights to indemnification, pursuant to other sections in this Indenture.

Section 4.12. No Waiver Of Subordination Provisions. Without in any way limiting
the generality of Section 4.08, the holders of Senior Indebtedness may, at any
time and from time to time, without the consent of or notice to the Trustee or
the holders of the Notes, without incurring responsibility to the holders of the
Notes and without impairing or releasing the subordination provided in this
Article 4 or the obligations hereunder of the holders of the Notes to the
holders of Senior Indebtedness, do any one or more of the following: (a) change
the manner, place or terms of payment or extend the time of payment of, or
renew, alter or amend, Senior Indebtedness or any instrument evidencing the same
or any agreement under which Senior Indebtedness is outstanding or secured;
(b) sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise securing Senior Indebtedness; (c) release any Person
liable in any manner for the collection of Senior Indebtedness; and (d) exercise
or refrain from exercising any rights against the Company and any other Person.

Section 4.13. Subordination Provisions Not Applicable To Money Held In Trust For
Holders; Payments May Be Paid Prior To Dissolution. All funds deposited in trust
with the Paying Agent pursuant to and in accordance with Article 13 when
permitted pursuant to Article 4 shall be for the sole benefit of the holders and
shall not be subject to this Article 4.

Nothing contained in this Article 4 or elsewhere in this Indenture shall prevent
(i) the Company, except under the conditions described in this Article 4, from
making payments of principal of, premium, if any, and interest on the Notes or
from depositing with the Paying Agent any moneys for such payments or from
effecting a termination of the Company’s obligations under the Notes and this
Indenture as provided in Article 13, or (ii) the application by the Trustee of
any moneys deposited with it or any Paying Agent for the purpose of making such
payments of principal of, premium, if any, and interest on the Notes, to the
holders entitled thereto unless at least two Business Days prior to the date
upon which such payment becomes due and payable, the Trustee shall have received
the written notice provided for in Section 4.02(b) or in Section 4.06. The
Company shall give prompt written notice to the Trustee of any dissolution,
winding-up, liquidation or reorganization of the Company.

 

44



--------------------------------------------------------------------------------

Section 4.14. Acceleration Of Notes. If payment of the Notes is accelerated
because of an Event of Default, the Company shall promptly notify holders of the
Senior Indebtedness of the acceleration.

Section 4.15. Certain Conversions and Repurchases Not Deemed Payment. For the
purposes of this Article 4 only, the issuance and delivery of Junior Securities,
if any, upon conversion of Notes in accordance with, and the payment, issuance
or delivery of cash, property or securities upon conversion of a Note as a
result of any transaction pursuant to, Section 15.01 shall not be deemed to
constitute a payment or distribution on account of the principal of, premium, if
any, or interest on Notes or on account of the purchase or other acquisition of
Notes. For the purposes of this Article 4, the term “Junior Securities” means
(a) Common Stock of the Company, or (b) securities of the Company that are
subordinated in right of payment to all Senior Indebtedness that may be
outstanding at the time of issuance or delivery of such securities to at least
the same extent as, or to a greater extent than, the Notes are so subordinated
as provided in this Article 4. Nothing contained in this Article 4 or elsewhere
in this Indenture or in the Notes is intended to or shall impair, as among the
Company, its creditors (other than holders of Senior Indebtedness) and the
Noteholders, the right, which is absolute and unconditional, of the holder of
any Note to convert such Note in accordance with Section 15.01.

ARTICLE 5

CONTINGENT INTEREST

Section 5.01. Contingent Interest. Beginning with the six-month interest period
commencing August 4, 2014, the Company will pay contingent interest during any
six-month interest period if the Trading Price of the Notes for each of the five
Trading Days ending on the second Trading Day immediately preceding the first
day of the applicable six-month interest period equals or exceeds 120% of the
principal amount of the Notes. During any six-month interest period when
contingent interest is payable, the contingent interest payable on each $1,000
principal amount of Notes shall equal 0.25% of the average Trading Price of
$1,000 principal amount of Notes during the five Trading Days immediately
preceding the first day of the applicable six-month interest period used to
determine whether contingent interest must be paid.

The Trustee’s sole responsibility pursuant to Section 5.01 hereof shall be to
obtain the Trading Price of the Notes for each of the five Trading Days
immediately preceding the first day of the applicable six-month interest period
and to provide such information to the Company. The Company shall determine
whether holders are entitled to receive contingent interest, and if so, provide
notice pursuant to Section 5.03. Notwithstanding any term contained in this
Indenture or any other document to the contrary, the Trustee shall have no
responsibilities, duties or obligations for or with respect to (i) determining
whether the Company must pay contingent interest or (ii) determining the amount
of contingent interest, if any, payable by the Company.

 

45



--------------------------------------------------------------------------------

Section 5.02. Payment of Contingent Interest. Contingent interest for any
six-month interest period shall be paid on the applicable interest payment date
to the Person in whose name any Note (or its Predecessor Note) is registered on
the Note Register at the corresponding Record Date. Contingent interest due
under this Article 5 shall be treated for all purposes of this Indenture like
any other interest accruing on the Notes.

Section 5.03. Contingent Interest Notification. On or before the first Business
Day of a six-month interest period during which contingent interest will be
paid, the Company will disseminate a press release through Dow Jones & Company,
Inc. or Bloomberg Business News stating that contingent interest will be paid on
the Notes and identifying the six-month interest period.

ARTICLE 6

PARTICULAR COVENANTS OF THE COMPANY

Section 6.01. Payment of Principal, Premium and Interest. The Company covenants
and agrees that it will duly and punctually pay or cause to be paid when due the
principal of (including the redemption price upon redemption or the repurchase
price upon repurchase, in each case pursuant to Article 3), and premium, if any,
and interest on each of the Notes at the places, at the respective times and in
the manner provided herein and in the Notes.

Section 6.02. Maintenance of Office or Agency. The Company will maintain an
office or agency in the Borough of Manhattan, The City of New York, where the
Notes may be surrendered for registration of transfer or exchange or for
presentation for payment or for conversion, redemption or repurchase and where
notices and demands to or upon the Company in respect of the Notes and this
Indenture may be served. As of the date of this Indenture, such office is
located at U.S. Bank National Association, 100 Wall Street, Suite 1600, New
York, NY 10005, Attention: Corporate Trust Office and, at any other time, at
such other address as the Trustee may designate from time to time by notice to
the Company. The Company will give prompt written notice to the Trustee of the
location, and any change in the location, of such office or agency not
designated or appointed by the Trustee. If at any time the Company shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office.

The Company may also from time to time designate co-registrars and one or more
offices or agencies where the Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations. The
Company will give prompt written notice to the Trustee of any such designation
or rescission and of any change in the location of any such other office or
agency.

 

46



--------------------------------------------------------------------------------

The Company hereby initially designates the Trustee as Paying Agent, Note
Registrar, Custodian and conversion agent and the Corporate Trust Office shall
be considered as one such office or agency of the Company for each of the
aforesaid purposes.

So long as the Trustee is the Note Registrar, the Trustee agrees to mail, or
cause to be mailed, the notices set forth in Section 9.10(a) and the third
paragraph of Section 9.11. If co-registrars have been appointed in accordance
with this Section, the Trustee shall mail such notices only to the Company and
the holders of Notes it can identify from its records.

Section 6.03. Appointments to Fill Vacancies in Trustee’s Office. The Company,
whenever necessary to avoid or fill a vacancy in the office of Trustee, will
appoint, upon the terms and conditions and otherwise as provided in
Section 9.10, a Trustee, so that there shall at all times be a Trustee
hereunder.

Section 6.04. Provisions as to Paying Agent. (a) If the Company shall appoint a
Paying Agent other than the Trustee, or if the Trustee shall appoint such a
Paying Agent, the Company will cause such Paying Agent to execute and deliver to
the Trustee an instrument in which such agent shall agree with the Trustee,
subject to the provisions of this Section 6.04:

(1) that it will hold all sums held by it as such agent for the payment of the
principal of and premium, if any, or interest on the Notes (whether such sums
have been paid to it by the Company or by any other obligor on the Notes) in
trust for the benefit of the holders of the Notes;

(2) that it will give the Trustee notice of any failure by the Company (or by
any other obligor on the Notes) to make any payment of the principal of and
premium, if any, or interest on the Notes when the same shall be due and
payable; and

(3) that at any time during the continuance of an Event of Default, upon request
of the Trustee, it will forthwith pay to the Trustee all sums so held in trust.

The Company shall, on or before each due date of the principal of, premium, if
any, or interest on the Notes, deposit with the Paying Agent a sum (in funds
which are immediately available on the due date for such payment) sufficient to
pay such principal, premium, if any, or interest and (unless such Paying Agent
is the Trustee) the Company will promptly notify the Trustee of any failure to
take such action; provided that if such deposit is made on the due date, such
deposit shall be received by the Paying Agent by 11:00 a.m. New York City time,
on such date.

 

47



--------------------------------------------------------------------------------

(b) If the Company shall act as its own Paying Agent, it will, on or before each
due date of the principal of, premium, if any, or interest on the Notes, set
aside, segregate and hold in trust for the benefit of the holders of the Notes a
sum sufficient to pay such principal, premium, if any, and interest so becoming
due and will promptly notify the Trustee of any failure to take such action and
of any failure by the Company (or any other obligor under the Notes) to make any
payment of the principal of, premium, if any, or interest on the Notes when the
same shall become due and payable.

(c) Anything in this Section 6.04 to the contrary notwithstanding, the Company
may, at any time, for the purpose of obtaining a satisfaction and discharge of
this Indenture, or for any other reason, pay or cause to be paid to the Trustee
all sums held in trust by the Company or any Paying Agent hereunder as required
by this Section 6.04, such sums to be held by the Trustee upon the trusts herein
contained and upon such payment by the Company or any Paying Agent to the
Trustee, the Company or such Paying Agent shall be released from all further
liability with respect to such sums.

(d) Anything in this Section 6.04 to the contrary notwithstanding, the agreement
to hold sums in trust as provided in this Section 6.04 is subject to
Section 13.02 and Section 13.03.

The Trustee shall not be responsible for the actions of any other Paying Agents
(including the Company if acting as its own Paying Agent) and shall have no
control of any funds held by such other Paying Agents.

Section 6.05. Existence. Subject to Article 12, the Company will do or cause to
be done all things necessary to preserve and keep in full force and effect its
existence and rights (charter and statutory); provided that the Company shall
not be required to preserve any such right if the Company shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Company and that the loss thereof is not disadvantageous in any material
respect to the Noteholders.

Section 6.06. Payment of Taxes and Other Claims. The Company will pay or
discharge, or cause to be paid or discharged, before the same may become
delinquent, (i) all taxes, assessments and governmental charges levied or
imposed upon the Company or any Significant Subsidiary or upon the income,
profits or property of the Company or any Significant Subsidiary, (ii) all
claims for labor, materials and supplies which, if unpaid, might by law become a
lien or charge upon the property of the Company or any Significant Subsidiary
and (iii) all stamp taxes and other duties, if any, which may be imposed by the
United States or any political subdivision thereof or therein in connection with
the issuance, transfer, exchange, conversion, redemption or repurchase of any
Notes or with respect to this Indenture; provided that, in the case of clauses
(i) and (ii), the Company shall not be required to pay or discharge or cause to
be paid or discharged any such tax, assessment, charge or claim (A) if the
failure to do so will not, in the aggregate, have a material adverse impact on
the Company, or (B) if the amount, applicability or validity is being contested
in good faith by appropriate proceedings.

 

48



--------------------------------------------------------------------------------

Section 6.07. Rule 144A Information Requirement. Within the period prior to the
expiration of the holding period applicable to sales thereof under Rule 144(k)
under the Securities Act (or any successor provision), the Company covenants and
agrees that it shall, during any period in which it is not subject to Section 13
or 15(d) under the Exchange Act, make available to any holder or beneficial
holder of Notes or any Common Stock issued upon conversion thereof which
continue to be Restricted Securities in connection with any sale thereof and any
prospective purchaser of Notes or such Common Stock designated by such holder or
beneficial holder, the information required pursuant to Rule 144A(d)(4) under
the Securities Act upon the request of any holder or beneficial holder of the
Notes or such Common Stock, all to the extent required to enable such holder or
beneficial holder to sell its Notes or Common Stock without registration under
the Securities Act within the limitation of the exemption provided by Rule 144A.

Section 6.08. Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion of the principal, premium, if any, or
interest on the Notes as contemplated herein, wherever enacted, now or at any
time hereafter in force, or which may affect the covenants or the performance of
this Indenture and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.

Section 6.09. Compliance Certificate. The Company shall deliver to the Trustee,
within one hundred twenty calendar days after the end of each fiscal year of the
Company, a certificate signed by either the principal executive officer,
principal financial officer or principal accounting officer of the Company,
stating whether or not to the knowledge of the signer thereof the Company is in
default in the performance and observance of any of the terms, provisions and
conditions of this Indenture (without regard to any period of grace or
requirement of notice provided hereunder) and, if the Company shall be in
default, specifying all such defaults and the nature and the status thereof of
which the signer may have knowledge.

The Company will deliver to the Trustee, promptly upon becoming aware of (i) any
default in the performance or observance of any covenant, agreement or condition
contained in this Indenture, or (ii) any Event of Default, an Officers’
Certificate specifying with particularity such default or Event of Default and
further stating what action the Company has taken, is taking or proposes to take
with respect thereto.

Any notice required to be given under this Section 6.09 shall be delivered to a
Responsible Officer of the Trustee at its Corporate Trust Office.

 

49



--------------------------------------------------------------------------------

Section 6.10. Additional Interest Notice. In the event that the Company is
required to pay Additional Interest to holders of Notes pursuant to the
Registration Rights Agreement, the Company will provide written notice
(“Additional Interest Notice”) to the Trustee of its obligation to pay
Additional Interest no later than fifteen calendar days prior to the proposed
payment date for Additional Interest, and the Additional Interest Notice shall
set forth the amount of Additional Interest to be paid by the Company on such
payment date. The Trustee shall not at any time be under any duty or
responsibility to any holder of Notes to determine the Additional Interest, or
with respect to the nature, extent or calculation of the amount of Additional
Interest when made, or with respect to the method employed in such calculation
of the Additional Interest.

Section 6.11. Tax Treatment.

(a) The parties hereto hereby agree, and each holder and any beneficial holder
of a Note by its purchase of a Note hereby agrees (in the absence of
administrative pronouncement or judicial ruling to the contrary):

(i) to treat the Notes as indebtedness of the Company for all United States
federal income tax purposes;

(ii) to treat the Notes as debt instruments that are subject to Treasury
Regulation section 1.1275-4(b); and

(iii) to treat the delivery of cash (including cash delivered in lieu of a
fractional share) and Common Stock, if any, to a holder of a Notes upon
conversion of such Notes, or upon a repurchase or redemption, as a contingent
payment (in an amount equal to the sum of the Fair Market Value of such Common
Stock and any cash received) under Treasury Regulation section 1.1275-4(b).

(b) Solely for purposes of applying Treasury Regulation section 1.1275-4 to the
Notes:

(i) for United States federal income tax purposes, the Company shall accrue
interest with respect to outstanding Notes as original issue discount according
to the “noncontingent bond method,” as set forth in Treasury Regulation section
1.1275-4(b) using a comparable yield of 8.00% compounded semi-annually and a
projected payment schedule, which a holder may obtain by telephoning Advanced
Medical Optics, Inc., Investor Relations Department at (714) 247-8200 or
submitting a written request for it to the Company at the following address:
Advanced Medical Optics, Inc., 1700 E. St. Andrew Place, Santa Ana, California
92705; and

(ii) the Company acknowledges and agrees, and each holder and any beneficial
holder of a Note, by its purchase of a Note shall be deemed to

 

50



--------------------------------------------------------------------------------

acknowledge and agree, that (A) the comparable yield and the projected payment
schedule are determined on the basis of an assumption of linear growth of stock
price, (B) the comparable yield and the projected payment schedule are not
determined for any purpose other than for the purpose of applying Treasury
Regulation section 1.1275-4(b)(4) to the Note, (C) the comparable yield and the
projected payment schedule do not constitute a projection or representation
regarding the actual amounts payable on the Notes, and (D) the Company’s
application of Treasury Regulation section 1.1275-4(b) shall be binding on each
holder and any beneficial holder of a Note, including the Company’s
determination of the comparable yield and the projected payment schedule.

Section 6.12. Limitation on Layering. The Company shall not incur any
Indebtedness that is contractually senior in right of payment to the Notes and
contractually subordinate in right of payment to any other Indebtedness of the
Company.

ARTICLE 7

NOTEHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE

Section 7.01. Noteholders’ Lists. The Company covenants and agrees that it will
furnish or cause to be furnished to the Trustee, semi-annually, not more than
fifteen calendar days after each January 1 and July 1 in each year beginning
with January 1, 2006, and at such other times as the Trustee may reasonably
request in writing, within thirty calendar days after receipt by the Company of
any such request (or such lesser time as the Trustee may reasonably request in
order to enable it to timely provide any notice to be provided by it hereunder),
a list in such form as the Trustee may reasonably require of the names and
addresses of the holders of Notes as of a date not more than fifteen calendar
days (or such other date as the Trustee may reasonably request in order to so
provide any such notices) prior to the time such information is furnished,
except that no such list need be furnished by the Company to the Trustee so long
as the Trustee is acting as the sole Note Registrar.

Section 7.02. Preservation and Disclosure of Lists. (a) The Trustee shall
preserve, in as current a form as is reasonably practicable, all information as
to the names and addresses of the holders of Notes contained in the most recent
list furnished to it as provided in Section 7.01 or maintained by the Trustee in
its capacity as Note Registrar or co-registrar in respect of the Notes, if so
acting. The Trustee may destroy any list furnished to it as provided in
Section 7.01 upon receipt of a new list so furnished.

(a) The rights of Noteholders to communicate with other holders of Notes with
respect to their rights under this Indenture or under the Notes, and the
corresponding rights and duties of the Trustee, shall be as provided by the
Trust Indenture Act.

(b) Every Noteholder agrees with the Company and the Trustee that neither the
Company nor the Trustee nor any agent of either of them shall be held
accountable by

 

51



--------------------------------------------------------------------------------

reason of any disclosure of information as to names and addresses of holders of
Notes made pursuant to the Trust Indenture Act.

Section 7.03. Reports by Trustee. (a) Within sixty calendar days after May 15 of
each year commencing with the year 2007, the Trustee shall transmit to holders
of Notes such reports dated as of May 15 of the year in which such reports are
made concerning the Trustee and its actions under this Indenture as may be
required pursuant to the Trust Indenture Act at the times and in the manner
provided pursuant thereto. In the event that no events have occurred under the
applicable sections of the Trust Indenture Act the Trustee shall be under no
duty or obligation to provide such reports.

(b) A copy of such report shall, at the time of such transmission to holders of
Notes, be filed by the Trustee with each stock exchange and automated quotation
system, if any, upon which the Notes are listed and with the Company. The
Company will promptly notify the Trustee in writing if the Notes are listed on
any stock exchange or automated quotation system or delisted therefrom.

Section 7.04. Reports by Company. The Company shall deliver to the Trustee (and
the Commission if at any time after the Indenture becomes qualified under the
Trust Indenture Act), and the Trustee shall deliver to holders of Notes, such
information, documents and other reports and such summaries thereof, as may be
required pursuant to the Trust Indenture Act at the times and in the manner
provided pursuant to the Trust Indenture Act, whether or not the Notes are
governed by such Act; provided that any such information, documents or reports
required to be filed with the Commission pursuant to Section 13 or 15(d) of the
Exchange Act shall be delivered to the Trustee within 15 calendar days after the
same is so required to be filed with the Commission. Delivery of such reports,
information and documents to the Trustee is for informational purposes only and
the Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely exclusively on an Officers’
Certificates).

ARTICLE 8

REMEDIES OF THE TRUSTEE AND NOTEHOLDERS ON AN EVENT OF DEFAULT

Section 8.01. Events of Default. In case one or more of the following Events of
Default (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body) shall have occurred and be continuing:

(a) default in the payment of any installment of interest upon any of the Notes
as and when the same shall be due and payable, and continuance of such default
for a period of thirty calendar days, whether or not the payment is prohibited
by Article 4; or

 

52



--------------------------------------------------------------------------------

(b) default in the payment of the principal of any of the Notes as and when the
same shall be due and payable at maturity, by acceleration or otherwise, or
default in the payment of the redemption price or the repurchase price in
connection with any redemption or repurchase pursuant to Article 3, whether or
not the payment is prohibited by Article 4; or

(c) default in the payment of the Conversion Value when due, whether due in cash
or cash and shares of Common Stock, as the case may be, and such failure
continues for a period of five days thereafter

(d) the Company fails to provide on a timely basis a Company Repurchase Notice
after the occurrence of a Fundamental Change as provided in Section 3.07(b); or

(e) failure on the part of the Company to observe or perform any other of the
covenants or agreements on the part of the Company in the Notes or in this
Indenture (other than a covenant or agreement a default in whose performance or
whose breach is elsewhere in this Section 8.01 specifically dealt with) and such
failure continues for a period of sixty calendar days after the date on which
written notice of such failure, requiring the Company to remedy the same, shall
have been given to the Company by the Trustee, or to the Company and a
Responsible Officer of the Trustee by the holders of at least twenty-five
percent (25%) in aggregate principal amount of the Notes at the time
outstanding;

(f) the Company shall default in the payment of principal when due upon
acceleration of other Indebtedness of the Company for borrowed money where the
aggregate principal amount with respect to which the acceleration has occurred
exceeds $25.0 million and such other Indebtedness has not been discharged, or
such acceleration has not been rescinded, stayed or annulled within a period of
30 calendar days after written notice of such failure, requiring the Company to
remedy the same, shall have been given to the Company by the Trustee, or to the
Company and a Responsible Officer of the Trustee by the holders of at least
twenty-five percent (25%) in aggregate principal amount of the Notes at the time
outstanding;

(g) the Company shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to the Company or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of the Company or any substantial part of the property
of the Company, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against the Company, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due; or

(h) an involuntary case or other proceeding shall be commenced against the
Company seeking liquidation, reorganization or other relief with respect to the
Company

 

53



--------------------------------------------------------------------------------

or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of the Company or any
substantial part of the property of the Company, and such involuntary case or
other proceeding shall remain undismissed and unstayed for a period of sixty
consecutive calendar days;

then, and in each and every such case (other than an Event of Default specified
in Section 8.01(g) and (h)), unless the principal of all of the Notes shall have
already become due and payable, either the Trustee or the holders of at least
than twenty-five percent (25%) in aggregate principal amount of the Notes then
outstanding, by notice in writing to the Company (and to the Trustee if given by
Noteholders), may declare the principal of and premium, if any, and interest
accrued and unpaid on all the Notes to be due and payable, and upon any such
declaration the same shall be due and payable (i) immediately if there shall no
longer be a Senior Credit Facility or, (ii) if the Senior Credit Facility is in
effect, immediately upon the earlier to occur of (A) the date Indebtedness under
the Senior Credit Facility is declared accelerated and (B) the fifth Business
Day after written notice of the declaration of such acceleration has been given
to the agents under the Senior Credit Facility, anything in this Indenture or in
the Notes contained to the contrary notwithstanding. If an Event of Default
specified in Section 8.01(g) or Section 8.01(h) occurs, the principal of and
premium, if any, and interest accrued and unpaid on all the Notes shall be
immediately and automatically due and payable without necessity of further
action. If, at any time after the principal of and premium, if any, and interest
on the Notes shall have been so declared due and payable, and before any
judgment or decree for the payment of the monies due shall have been obtained or
entered as hereinafter provided, (a) the Company shall pay or shall deposit with
the Trustee a sum sufficient to pay (i) all matured installments of interest
upon all the Notes, (ii) the principal of and premium, if any, on all the Notes
which shall have become due otherwise than by acceleration, (iii) interest on
overdue installments of accrued and unpaid interest (to the extent that payment
of such interest is enforceable under applicable law) and on such principal of
and premium, if any, as provided in Section 8.02, to the date of such payment or
deposit and (iv) amounts due to the Trustee pursuant to Section 9.06, and
(b) any and all defaults under this Indenture, other than the nonpayment of
principal of and premium, if any, and accrued and unpaid interest on the Notes
which shall have become due by such declaration of acceleration, shall have been
cured or waived pursuant to Section 8.07, then and in every such case the
holders of a majority in aggregate principal amount of the Notes then
outstanding on behalf of the holders of all of the Notes then outstanding, by
written notice to the Company and to the Trustee, may waive all defaults or
Events of Default and rescind and annul such declaration and its consequences
subject to Section 8.07; but no such waiver or rescission and annulment shall
extend to or shall affect any subsequent default or Event of Default, or shall
impair any right consequent thereon. The Company shall notify in writing a
Responsible Officer of the Trustee, promptly upon becoming aware thereof, of any
Event of Default, as provided in Section 6.09.

 

54



--------------------------------------------------------------------------------

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such waiver or rescission and annulment or for any other reason or shall have
been determined adversely to the Trustee, then and in every such case the
Company, the holders of Notes, and the Trustee shall be restored respectively to
their several positions and rights hereunder, and all rights, remedies and
powers of the Company, the holders of Notes, and the Trustee shall continue as
though no such proceeding had been taken.

Section 8.02. Payments of Notes on Default; Suit Therefor. The Company covenants
that in the case of an Event of Default pursuant to Section 8.01(a) or 8.01(b),
upon demand of the Trustee, the Company will pay to the Trustee, for the benefit
of the holders of the Notes, (i) the whole amount that then shall be due and
payable on all such Notes for principal and premium, if any, or interest, as the
case may be, with interest upon the overdue principal and premium, if any, and
(to the extent that payment of such interest is enforceable under applicable
law) upon the overdue installments of accrued and unpaid interest at the rate
borne by the Notes, plus 1%, from the required payment date and, (ii) in
addition thereto, any amounts due the Trustee under Section 9.06. Until such
demand by the Trustee, the Company may pay the principal of and premium, if any,
and interest on the Notes to the registered holders, whether or not the Notes
are overdue.

In case the Company shall fail forthwith to pay such amounts upon such demand,
the Trustee, in its own name and as trustee of an express trust, shall be
entitled and empowered to institute any actions or proceedings at law or in
equity for the collection of the sums so due and unpaid, and may prosecute any
such action or proceeding to judgment or final decree, and may enforce any such
judgment or final decree against the Company or any other obligor on the Notes
and collect in the manner provided by law out of the property of the Company or
any other obligor on the Notes wherever situated the monies adjudged or decreed
to be payable.

In case there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company or any other obligor on the Notes under Title 11
of the United States Code, or any other applicable law, or in case a receiver,
assignee or trustee in bankruptcy or reorganization, liquidator, sequestrator or
similar official shall have been appointed for or taken possession of the
Company or such other obligor, the property of the Company or such other
obligor, or in the case of any other judicial proceedings relative to the
Company or such other obligor upon the Notes, or to the creditors or property of
the Company or such other obligor, the Trustee, irrespective of whether the
principal of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Trustee shall have made
any demand pursuant to the provisions of this Section 8.02, shall be entitled
and empowered, by intervention in such proceedings or otherwise, to file and
prove a claim or claims for the whole amount of principal, premium, if any,
accrued and unpaid interest in respect of the Notes, and, in case of any
judicial proceedings, to file such proofs of claim and other papers or documents
as may be necessary or advisable in order to have the claims of the

 

55



--------------------------------------------------------------------------------

Trustee and of the Noteholders allowed in such judicial proceedings relative to
the Company or any other obligor on the Notes, its or their creditors, or its or
their property, and to collect and receive any monies or other property payable
or deliverable on any such claims, and to distribute the same after the
deduction of any amounts due the Trustee under Section 9.06, and to take any
other action with respect to such claims, including participating as a member of
any official committee of creditors, as it reasonably deems necessary or
advisable, unless prohibited by law or applicable regulations, and any receiver,
assignee or trustee in bankruptcy or reorganization, liquidator, custodian or
similar official is hereby authorized by each of the Noteholders to make such
payments to the Trustee, and, in the event that the Trustee shall consent to the
making of such payments directly to the Noteholders, to pay to the Trustee any
amount due it for reasonable compensation, expenses, advances and disbursements,
including counsel fees and expenses incurred by it up to the date of such
distribution. To the extent that such payment of reasonable compensation,
expenses, advances and disbursements out of the estate in any such proceedings
shall be denied for any reason, payment of the same shall be secured by a lien
on, and shall be paid out of, any and all distributions, dividends, monies,
securities and other property which the holders of the Notes may be entitled to
receive in such proceedings, whether in liquidation or under any plan of
reorganization or arrangement or otherwise.

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes, or the production thereof at any trial or other proceeding relative
thereto, and any such suit or proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, be
for the ratable benefit of the holders of the Notes.

In any proceedings brought by the Trustee (and in any proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) the Trustee shall be held to represent all the holders of the Notes,
and it shall not be necessary to make any holders of the Notes parties to any
such proceedings.

Section 8.03. Application of Monies Collected by Trustee. Any monies collected
by the Trustee pursuant to this Article 8, shall be applied, subject to Article
4, in the following order, at the date or dates fixed by the Trustee for the
distribution of such monies, upon presentation of the several Notes, and
stamping thereon the payment, if only partially paid, and upon surrender
thereof, if fully paid:

FIRST: To the payment of all amounts due the Trustee under Section 9.06;

SECOND: In case the principal of the outstanding Notes shall not have become due
and be unpaid, to the payment of accrued and unpaid interest, if any, on the
Notes in default in the order of the maturity of the installments of such
interest, with interest (to the extent that such interest has been collected by
the Trustee) as provided in Section 8.02

 

56



--------------------------------------------------------------------------------

upon the overdue installments of interest at the annual rate of 1% above the
then applicable interest rate, such payments to be made ratably to the Persons
entitled thereto;

THIRD: In case the principal of the outstanding Notes shall have become due, by
declaration or otherwise, and be unpaid to the payment of the whole amount then
owing and unpaid upon the Notes for principal and premium, if any, and interest,
with interest on the overdue principal and premium, if any, and (to the extent
that such interest has been collected by the Trustee) upon overdue installments
of accrued and unpaid interest, as provided in Section 8.02, and in case such
monies shall be insufficient to pay in full the whole amounts so due and unpaid
upon the Notes, then to the payment of such principal and premium, if any, and
interest without preference or priority of principal and premium, if any, over
interest, or of interest over principal and premium, if any, or of any
installment of interest over any other installment of interest, or of any Note
over any other Note, ratably to the aggregate of such principal and premium, if
any, and accrued and unpaid interest; and

FOURTH: To the payment of the remainder, if any, to the Company or any other
Person lawfully entitled thereto.

Section 8.04. Proceedings by Noteholder. No holder of any Note shall have any
right by virtue of or by reference to any provision of this Indenture to
institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Indenture, or for the appointment of a receiver, trustee,
liquidator, custodian or other similar official, or for any other remedy
hereunder, except in the case of a default in the payment of principal, premium,
if any, or interest on the Notes, unless (a) such holder previously shall have
given to the Trustee written notice of an Event of Default and of the
continuance thereof, as hereinbefore provided, (b) the holders of at least
twenty-five percent (25%) in aggregate principal amount of the Notes then
outstanding shall have made written request upon the Trustee to institute such
action, suit or proceeding in its own name as Trustee hereunder and shall have
offered to the Trustee such reasonable security or indemnity as it may require
against the costs, liabilities or expenses to be incurred therein or thereby,
(c) the Trustee for 60 calendar days after its receipt of such notice, request
and offer of indemnity, shall have neglected or refused to institute any such
action, suit or proceeding and (d) no direction inconsistent with such written
request shall have been given to the Trustee pursuant to Section 8.07; it being
understood and intended, and being expressly covenanted by the taker and holder
of every Note with every other taker and holder and the Trustee, that no one or
more holders of Notes shall have any right in any manner whatever by virtue of
or by reference to any provision of this Indenture to affect, disturb or
prejudice the rights of any other holder of Notes, or to obtain or seek to
obtain priority over or preference to any other such holder, or to enforce any
right under this Indenture, except in the manner herein provided and for the
equal, ratable and common benefit of all holders of Notes (except as otherwise
provided herein). For the protection and enforcement of this Section 8.04, each
and every Noteholder and the Trustee shall be entitled to such relief as can be
given either at law or in equity.

 

57



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Indenture and any provision of any
Note, the right of any holder of any Note to receive payment of the principal of
(including the redemption price or repurchase price upon redemption or
repurchase pursuant to Article 3) and premium, if any, and accrued interest on
such Note, on or after the respective due dates expressed in such Note or in the
event of redemption or repurchase, or to institute suit for the enforcement of
any such payment on or after such respective dates against the Company shall not
be impaired or affected without the consent of such holder.

Anything contained in this Indenture or the Notes to the contrary
notwithstanding, the holder of any Note, without the consent of either the
Trustee or the holder of any other Note, in its own behalf and for its own
benefit, may enforce, and may institute and maintain any proceeding suitable to
enforce, its rights of conversion as provided herein.

Section 8.05. Proceedings by Trustee. In case of an Event of Default, the
Trustee may, in its discretion, proceed to protect and enforce the rights vested
in it by this Indenture by such appropriate judicial proceedings as are
necessary to protect and enforce any of such rights, either by suit in equity or
by action at law or by proceeding in bankruptcy or otherwise, whether for the
specific enforcement of any covenant or agreement contained in this Indenture or
in aid of the exercise of any power granted in this Indenture, or to enforce any
other legal or equitable right vested in the Trustee by this Indenture or by
law.

Section 8.06. Remedies Cumulative and Continuing. Except as provided in
Section 2.06, all powers and remedies given by this Article 8 to the Trustee or
to the Noteholders shall, to the extent permitted by law, be deemed cumulative
and not exclusive of any thereof or of any other powers and remedies available
to the Trustee or the holders of the Notes, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements contained in this Indenture, and no delay or omission of the Trustee
or of any holder of any of the Notes to exercise any right or power accruing
upon any default or Event of Default occurring and continuing as aforesaid shall
impair any such right or power, or shall be construed to be a waiver of any such
default or any acquiescence therein, and, subject to the provisions of
Section 8.04, every power and remedy given by this Article 8 or by law to the
Trustee or to the Noteholders may be exercised from time to time, and as often
as shall be deemed expedient, by the Trustee or by the Noteholders.

Section 8.07. Direction of Proceedings and Waiver of Defaults by Majority of
Noteholders. The holders of a majority in aggregate principal amount of the
Notes at the time outstanding shall have the right to direct the time, method
and place of conducting any proceeding for any remedy available to the Trustee
or exercising any trust or power conferred on the Trustee; provided that
(a) such direction shall not be in conflict with any rule of law or with this
Indenture, (b) the Trustee may take any other action which is not inconsistent
with such direction, (c) the Trustee may decline to take any action that would

 

58



--------------------------------------------------------------------------------

benefit some Noteholder to the detriment of other Noteholders and (d) the
Trustee may decline to take any action that would involve the Trustee in
personal liability. The holders of a majority in aggregate principal amount of
the Notes at the time outstanding may, on behalf of the holders of all of the
Notes, waive any past default or Event of Default hereunder and its consequences
except (i) a default in the payment of the principal of, premium, if any, or
interest on the Notes, (ii) a failure by the Company to convert any Notes as
required by this Indenture, (iii) a default in the payment of the redemption
price on the redemption date pursuant to Article 3, (iv) a default in the
payment of the repurchase price on the Fundamental Change Repurchase Date or the
Repurchase Date pursuant to Article 3 or (v) a default in respect of a covenant
or provisions hereof which under Article 11 cannot be modified or amended
without the consent of the holders of all Notes then outstanding or each Note
affected thereby. Upon any such waiver, the Company, the Trustee and the holders
of the Notes shall be restored to their former positions and rights hereunder;
but no such waiver shall extend to any subsequent or other default or Event of
Default or impair any right consequent thereon. Whenever any default or Event of
Default hereunder shall have been waived as permitted by this Section 8.07, said
default or Event of Default shall for all purposes of the Notes and this
Indenture be deemed to have been cured and to be not continuing; but no such
waiver shall extend to any subsequent or other default or Event of Default or
impair any right consequent thereon.

Section 8.08. Notice of Defaults. The Trustee shall, within ninety calendar days
after a Responsible Officer of the Trustee has knowledge of the occurrence of a
default, mail to all Noteholders, as the names and addresses of such holders
appear upon the Note Register, notice of all defaults known to a Responsible
Officer, unless such defaults shall have been cured or waived before the giving
of such notice; provided that except in the case of default in the payment of
the principal of, or premium, if any, or interest on any of the Notes, the
Trustee shall be protected in withholding such notice if and so long as a trust
committee of directors and/or Responsible Officers of the Trustee in good faith
determines that the withholding of such notice is in the interests of the
Noteholders.

Section 8.09. Undertaking to Pay Costs. All parties to this Indenture agree, and
each holder of any Note by his acceptance thereof shall be deemed to have
agreed, that any court may, in its discretion, require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees and expenses, against any party litigant in such
suit, having due regard to the merits and good faith of the claims or defenses
made by such party litigant; provided that the provisions of this Section 8.09
(to the extent permitted by law) shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Noteholder, or group of Noteholders,
holding in the aggregate more than ten percent in principal amount of the Notes
at the time outstanding determined in accordance with Section 10.04, or to any
suit instituted by any Noteholder for the enforcement of the

 

59



--------------------------------------------------------------------------------

payment of the principal of, or premium, if any, or interest on any Note on or
after the due date expressed in such Note or to any suit for the enforcement of
the right to convert any Note in accordance with the provisions of Article 15.

ARTICLE 9

THE TRUSTEE

Section 9.01. Duties and Responsibilities of Trustee. The Trustee, prior to the
occurrence of an Event of Default and after the curing of all Events of Default
which may have occurred, undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture. In case an Event of Default has
occurred (which has not been cured or waived), the Trustee shall exercise such
of the rights and powers vested in it by this Indenture, and use the same degree
of care and skill in their exercise, as a prudent person would exercise or use
under the circumstances in the conduct of his own affairs.

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct, except that:

(a) prior to the occurrence of an Event of Default and after the curing or
waiving of all Events of Default which may have occurred:

(i) the duties and obligations of the Trustee shall be determined solely by the
express provisions of this Indenture and the Trust Indenture Act, and the
Trustee shall not be liable except for the performance of such duties and
obligations as are specifically set forth in this Indenture and no implied
covenants or obligations shall be read into this Indenture and the Trust
Indenture Act against the Trustee; and

(ii) in the absence of bad faith and willful misconduct on the part of the
Trustee, the Trustee may conclusively rely as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Trustee and conforming to the requirements of this
Indenture; but, in the case of any such certificates or opinions which by any
provisions hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture;

(b) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer or Officers of the Trustee, unless the Trustee was
negligent in ascertaining the pertinent facts;

(c) the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the written direction of the
holders of not

 

60



--------------------------------------------------------------------------------

less than a majority in principal amount of the Notes at the time outstanding
determined as provided in Section 10.04 relating to the time, method and place
of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred upon the Trustee, under this Indenture;

(d) whether or not therein provided, every provision of this Indenture relating
to the conduct or affecting the liability of, or affording protection to, the
Trustee shall be subject to the provisions of this Section;

(e) the Trustee shall not be liable in respect of any payment (as to the
correctness of amount, entitlement to receive or any other matters relating to
payment) or notice effected by the Company or any Paying Agent (other than the
Trustee) or any records maintained by any co-registrar (other than the Trustee)
with respect to the Notes;

(f) if any party fails to deliver a notice relating to an event the fact of
which, pursuant to this Indenture, requires notice to be sent to the Trustee,
the Trustee may conclusively rely on its failure to receive such notice as
reason to act as if no such event occurred unless a Responsible Officer of the
Trustee has actual knowledge thereof or unless the Trustee has otherwise
received written notice thereof; and

(g) the Trustee shall not be deemed to have knowledge of any Event of Default
hereunder unless a Responsible Officer of the Trustee has actual knowledge
thereof or unless the Trustee shall have been notified in writing of such Event
of Default by the Company or a holder of Notes.

None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers, if there is reasonable ground for believing that the repayment of such
funds or adequate indemnity against such risk or liability is not reasonably
assured to it.

Section 9.02. Reliance on Documents, Opinions, etc. Except as otherwise provided
in Section 9.01:

(a) the Trustee may conclusively rely and shall be protected in acting upon any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, bond, debenture, note, coupon or other paper or
document (whether in its original or facsimile form) believed by it in good
faith to be genuine and to have been signed or presented by the proper party or
parties;

(b) any request, direction, order or demand of the Company mentioned herein
shall be sufficiently evidenced by an Officers’ Certificate (unless other
evidence in respect thereof be herein specifically prescribed); and any
resolution of the Board of Directors may be evidenced to the Trustee by a copy
thereof certified by the Secretary or an Assistant Secretary of the Company;

 

61



--------------------------------------------------------------------------------

(c) the Trustee may consult with counsel of its own selection and any advice or
Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken or omitted by it hereunder in good faith and in
reliance on and in accordance with such advice or Opinion of Counsel;

(d) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request, order or direction of any
of the Noteholders pursuant to the provisions of this Indenture, unless such
Noteholders shall have offered to the Trustee reasonable security or indemnity
reasonably satisfactory to it against the costs, expenses and liabilities which
may be incurred therein or thereby;

(e) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture or other
paper or document, but the Trustee may make such further inquiry or
investigation into such facts or matters as it may see fit, and, if the Trustee
shall determine to make such further inquiry or investigation, it shall be
entitled to examine the books, records and premises of the Company, personally
or by agent or attorney;

(f) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed by it with due care hereunder;

(g) the Trustee shall not be liable for any action taken, suffered or omitted to
be taken by it in good faith and reasonably believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Indenture;

(h) the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder;

(i) the Trustee may request that the Company deliver an Officers’ Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officers’
Certificate may be signed by any person authorized to sign an Officers’
Certificate, including any person specified as so authorized in any such
certificate previously delivered and not superseded; and

(j) any permissive right or authority granted to the Trustee shall not be
construed as a mandatory duty.

Section 9.03. No Responsibility for Recitals, etc. The recitals contained herein
and in the Notes (except in the Trustee’s certificate of authentication) shall
be taken as

 

62



--------------------------------------------------------------------------------

the statements of the Company, and the Trustee assumes no responsibility for the
correctness of the same. The Trustee makes no representations as to the validity
or sufficiency of this Indenture or of the Notes. The Trustee shall not be
accountable for the use or application by the Company of any Notes or the
proceeds of any Notes authenticated and delivered by the Trustee in conformity
with the provisions of this Indenture.

Section 9.04. Trustee, Paying Agents, Conversion Agents or Registrar May Own
Notes. The Trustee, any Paying Agent, any conversion agent or Note Registrar, in
its individual or any other capacity, may become the owner or pledgee of Notes
with the same rights it would have if it were not Trustee, Paying Agent,
conversion agent or Note Registrar.

Section 9.05. Monies to be Held in Trust. Subject to the provisions of
Section 13.02, all monies received by the Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received. Money held by the Trustee in trust hereunder need not be segregated
from other funds except to the extent required by law. Except as otherwise
provided herein, the Trustee shall be under no liability for interest on any
money received by it hereunder except as may be agreed in writing from time to
time by the Company and the Trustee.

Section 9.06. Compensation and Expenses of Trustee. The Company covenants and
agrees to pay to the Trustee from time to time, and the Trustee shall be
entitled to, such compensation for all services rendered by it hereunder in any
capacity (which shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust) as mutually agreed to from time
to time in writing between the Company and the Trustee, and the Company will pay
or reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances reasonably incurred or made by the Trustee in
accordance with any of the provisions of this Indenture (including the
reasonable compensation and the reasonable expenses and disbursements of its
counsel and of all Persons not regularly in its employ) except any such expense,
disbursement or advance as may arise from its negligence, willful misconduct,
recklessness or bad faith. The Company also covenants to indemnify the Trustee
and any predecessor Trustee (or any officer, director or employee of the
Trustee), in any capacity under this Indenture and any authenticating agent for,
and to hold them harmless against, any and all loss, liability, damage, claim or
reasonable expense including taxes (other than taxes based on the income of the
Trustee) incurred without negligence, willful misconduct, recklessness or bad
faith on the part of the Trustee or such officers, directors, employees or
authenticating agent, as the case may be, and arising out of or in connection
with the acceptance or administration of this trust or in any other capacity
hereunder, including the reasonable costs and expenses of defending themselves
against any claim (whether asserted by the Company, any holder or any other
Person) of liability in the premises. The obligations of the Company under this
Section 9.06 to compensate or indemnify the Trustee and to pay or reimburse the
Trustee for reasonable expenses, disbursements and

 

63



--------------------------------------------------------------------------------

advances shall be secured by a lien prior to that of the Notes upon all property
and funds held or collected by the Trustee as such, except funds held in trust
for the benefit of the holders of particular Notes. The obligation of the
Company under this Section shall survive the satisfaction and discharge of this
Indenture.

When the Trustee and its agents and any authenticating agent incur expenses or
render services after an Event of Default specified in Section 8.01(e) or
(f) with respect to the Company occurs, the expenses and the compensation for
the services are intended to constitute reasonable expenses of administration
under any bankruptcy, insolvency or similar laws.

Section 9.07. Officers’ Certificate as Evidence. Except as otherwise provided in
Section 9.01, whenever in the administration of the provisions of this Indenture
the Trustee shall deem it necessary or desirable that a matter be proved or
established prior to taking or omitting any action hereunder, such matter
(unless other evidence in respect thereof be herein specifically prescribed)
may, in the absence of gross negligence, bad faith, recklessness or willful
misconduct on the part of the Trustee, be deemed to be conclusively proved and
established by an Officers’ Certificate delivered to the Trustee.

Section 9.08. Conflicting Interests of Trustee. If the Trustee has or shall
acquire a conflicting interest within the meaning of the Trust Indenture Act,
the Trustee shall either eliminate such interest or resign, to the extent and in
the manner provided by, and subject to the provisions of, the Trust Indenture
Act and this Indenture.

Section 9.09. Eligibility of Trustee. There shall at all times be a Trustee
hereunder which shall be a Person that is eligible pursuant to the Trust
Indenture Act to act as such and has a combined capital and surplus of at least
$50,000,000 (or if such Person is a member of a bank holding company system, its
bank holding company shall have a combined capital and surplus of at least
$50,000,000). If such Person publishes reports of condition at least annually,
pursuant to law or to the requirements of any supervising or examining
authority, then for the purposes of this Section the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time
the Trustee shall cease to be eligible in accordance with the provisions of this
Section 9.09, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article.

Section 9.10. Resignation or Removal of Trustee.

(a) The Trustee may at any time resign by giving written notice of such
resignation to the Company and to the holders of Notes. Upon receiving such
notice of resignation, the Company shall promptly appoint a successor trustee by
written instrument, in duplicate, executed by order of the Board of Directors,
one copy of which instrument shall be delivered to the resigning Trustee and one
copy to the successor trustee. If no successor trustee shall have been so
appointed and have accepted appointment sixty calendar days after the mailing of
such notice of resignation to the

 

64



--------------------------------------------------------------------------------

Noteholders, the resigning Trustee may, upon ten Business Days’ notice to the
Company and the Noteholders, appoint a successor identified in such notice or
may petition, at the expense of the Company, any court of competent jurisdiction
for the appointment of a successor trustee, or, if any Noteholder who has been a
bona fide holder of a Note or Notes for at least six months may, subject to the
provisions of Section 8.094, on behalf of itself and all others similarly
situated, petition any such court for the appointment of a successor trustee.
Such court may thereupon, after such notice, if any, as it may deem proper and
prescribe, appoint a successor trustee.

(b) In case at any time any of the following shall occur:

(i) the Trustee shall fail to comply with Section 9.08 after written request
therefor by the Company or by any Noteholder who has been a bona fide holder of
a Note or Notes for at least six months; or

(ii) the Trustee shall cease to be eligible in accordance with the provisions of
Section 9.09 and shall fail to resign after written request therefor by the
Company or by any such Noteholder; or

(iii) the Trustee shall become incapable of acting, or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation;

then, in any such case, the Company may remove the Trustee and appoint a
successor trustee by written instrument, in duplicate, executed by order of the
Board of Directors, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor trustee, or, subject to the
provisions of Section 8.094, any Noteholder who has been a bona fide holder of a
Note or Notes for at least six months may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor trustee; provided that if no
successor Trustee shall have been appointed and have accepted appointment sixty
calendar days after either the Company or the Noteholders has removed the
Trustee, or the Trustee resigns, the Trustee so removed may petition, at the
expense of the Company, any court of competent jurisdiction for an appointment
of a successor trustee. Such court may thereupon, after such notice, if any, as
it may deem proper and prescribe, remove the Trustee and appoint a successor
trustee.

(c) The holders of a majority in aggregate principal amount of the Notes at the
time outstanding may at any time remove the Trustee and nominate a successor
trustee which shall be deemed appointed as successor trustee unless, within ten
calendar days after notice to the Company of such nomination, the Company
objects thereto, in which case the Trustee so removed or any Noteholder, or if
such Trustee so removed or any Noteholder fails to act, the Company, upon the
terms and conditions and otherwise as in

 

65



--------------------------------------------------------------------------------

Section 9.10(a) provided, may petition any court of competent jurisdiction for
an appointment of a successor trustee.

(d) Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section 9.10 shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 9.11.

(e) Notwithstanding the replacement of the Trustee pursuant to this Section, the
Company’s obligations under Section 9.06 shall continue for the benefit of the
retiring Trustee.

Section 9.11. Acceptance by Successor Trustee. Any successor trustee appointed
as provided in Section 9.10 shall execute, acknowledge and deliver to the
Company and to its predecessor trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
shall become effective and such successor trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as trustee herein; but, nevertheless, on the written request of the
Company or of the successor trustee, the trustee ceasing to act shall, upon
payment of any amount then due it pursuant to the provisions of Section 9.06,
execute and deliver an instrument transferring to such successor trustee all the
rights and powers of the trustee so ceasing to act. Upon request of any such
successor trustee, the Company shall execute any and all instruments in writing
for more fully and certainly vesting in and confirming to such successor trustee
all such rights and powers. Any trustee ceasing to act shall, nevertheless,
retain a lien upon all property and funds held or collected by such trustee as
such, except for funds held in trust for the benefit of holders of particular
Notes, to secure any amounts then due it pursuant to the provisions of
Section 9.06.

No successor trustee shall accept appointment as provided in this Section 9.11
unless, at the time of such acceptance, such successor trustee shall be
qualified under the provisions of Section 9.08 and be eligible under the
provisions of Section 9.09.

Upon acceptance of appointment by a successor trustee as provided in this
Section 9.11, the Company (or the former trustee, at the written direction of
the Company) shall mail or cause to be mailed notice of the succession of such
trustee hereunder to the holders of Notes at their addresses as they shall
appear on the Note Register. If the Company fails to mail such notice within ten
(10) calendar days after acceptance of appointment by the successor trustee, the
successor trustee shall cause such notice to be mailed at the expense of the
Company.

Section 9.12. Succession by Merger. Any corporation into which the Trustee may
be merged or converted or with which it may be consolidated, or any corporation
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any corporation succeeding to all or substantially all of
the corporate trust business of the Trustee (including any trust created by this
Indenture), shall be the

 

66



--------------------------------------------------------------------------------

successor to the Trustee hereunder without the execution or filing of any paper
or any further act on the part of any of the parties hereto, provided that in
the case of any corporation succeeding to all or substantially all of the
corporate trust business of the Trustee, such corporation shall be qualified
under the provisions of Section 9.08 and eligible under the provisions of
Section 9.09.

In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture, any of the Notes shall have been authenticated but
not delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee or authenticating agent appointed by
such predecessor trustee, and deliver such Notes so authenticated; and in case
at that time any of the Notes shall not have been authenticated, any successor
to the Trustee or any authenticating agent appointed by such successor trustee
may authenticate such Notes in the name of the successor trustee; and in all
such cases such certificates shall have the full force that is provided in the
Notes or in this Indenture; provided that the right to adopt the certificate of
authentication of any predecessor Trustee or authenticate Notes in the name of
any predecessor Trustee shall apply only to its successor or successors by
merger, conversion or consolidation.

Section 9.13. Preferential Collection of Claims. If and when the Trustee shall
be or become a creditor of the Company (or any other obligor upon the Notes),
the Trustee shall be subject to the provisions of the Trust Indenture Act
regarding the collection of the claims against the Company (or any such other
obligor).

ARTICLE 10

THE NOTEHOLDERS

Section 10.01. Action by Noteholders. Whenever in this Indenture it is provided
that the holders of a specified percentage in aggregate principal amount of the
Notes may take any action (including the making of any demand or request, the
giving of any notice, consent or waiver or the taking of any other action), the
fact that at the time of taking any such action, the holders of such specified
percentage have joined therein may be evidenced (a) by any instrument or any
number of instruments of similar tenor executed by Noteholders in person or by
agent or proxy appointed in writing, or (b) by the record of the holders of
Notes voting in favor thereof at any meeting of Noteholders, or (c) by a
combination of such instrument or instruments and any such record of such a
meeting of Noteholders. Whenever the Company or the Trustee solicits the taking
of any action by the holders of the Notes, the Company or the Trustee may fix in
advance of such solicitation a date as the record date for determining holders
entitled to take such action. The record date shall be not more than fifteen
calendar days prior to the date of commencement of solicitation of such action.

Section 10.02. Proof of Execution by Noteholders. Subject to the provisions of
Sections 9.01 and 9.02, proof of the execution of any instrument by a Noteholder
or its

 

67



--------------------------------------------------------------------------------

agent or proxy shall be sufficient if made in accordance with such reasonable
rules and regulations as may be prescribed by the Trustee or in such manner as
shall be satisfactory to the Trustee. The holding of Notes shall be proved by
the registry of such Notes or by a certificate of the Note Registrar.

Section 10.03. Absolute Owners. The Company, the Trustee, any Paying Agent, any
conversion agent and any Note Registrar may deem the Person in whose name such
Note shall be registered upon the Note Register to be, and may treat it as, the
absolute owner of such Note (whether or not such Note shall be overdue and
notwithstanding any notation of ownership or other writing thereon made by any
Person other than the Company or any Note Registrar) for the purpose of
receiving payment of or on account of the principal of, premium, if any, and
interest on such Note, for conversion of such Note and for all other purposes;
and neither the Company nor the Trustee nor any Paying Agent nor any conversion
agent nor any Note Registrar shall be affected by any notice to the contrary.
All such payments so made to any holder for the time being, or upon his order,
shall be valid, and, to the extent of the sum or sums so paid, effectual to
satisfy and discharge the liability for monies payable upon any such Note.

Section 10.04. Company-Owned Notes Disregarded. In determining whether the
holders of the requisite aggregate principal amount of Notes have concurred in
any direction, consent, waiver or other action under this Indenture, Notes which
are owned by the Company or any other obligor on the Notes or any Affiliate of
the Company or any other obligor on the Notes shall be disregarded and deemed
not to be outstanding for the purpose of any such determination; provided that
for the purposes of determining whether the Trustee shall be protected in
relying on any such direction, consent, waiver or other action, only Notes which
a Responsible Officer knows are so owned shall be so disregarded. Notes so owned
which have been pledged in good faith may be regarded as outstanding for the
purposes of this Section 10.04 if the pledgee shall establish to the
satisfaction of the Trustee the pledgee’s right to vote such Notes and that the
pledgee is not the Company, any other obligor on the Notes or any Affiliate of
the Company or any such other obligor. In the case of a dispute as to such
right, any decision by the Trustee taken upon the advice of counsel shall be
full protection to the Trustee. Upon request of the Trustee, the Company shall
furnish to the Trustee promptly an Officers’ Certificate listing and identifying
all Notes, if any, known by the Company to be owned or held by or for the
account of any of the above described Persons, and, subject to Section 9.01, the
Trustee shall be entitled to accept such Officers’ Certificate as conclusive
evidence of the facts therein set forth and of the fact that all Notes not
listed therein are outstanding for the purpose of any such determination.

Section 10.05. Revocation of Consents; Future Holders Bound. At any time prior
to (but not after) the evidencing to the Trustee, as provided in Section 10.01,
of the taking of any action by the holders of the percentage in aggregate
principal amount of the Notes specified in this Indenture in connection with
such action, any holder of a Note which is shown by the evidence to be included
in the Notes the holders of which have consented to

 

68



--------------------------------------------------------------------------------

such action may, by filing written notice with the Trustee at its Corporate
Trust Office and upon proof of holding as provided in Section 10.02, revoke such
action so far as concerns such Note. Except as aforesaid, any such action taken
by the holder of any Note shall be conclusive and binding upon such holder and
upon all future holders and owners of such Note and of any Notes issued in
exchange or substitution therefor, irrespective of whether any notation in
regard thereto is made upon such Note or any Note issued in exchange or
substitution therefor.

ARTICLE 11

SUPPLEMENTAL INDENTURES

Section 11.01. Supplemental Indentures Without Consent of Noteholders. The
Company, when authorized by the resolutions of the Board of Directors, and the
Trustee may, from time to time, and at any time enter into an indenture or
indentures supplemental without the consent of the holders of the Notes hereto
for one or more of the following purposes:

(a) make provision with respect to the conversion rights of the holders of Notes
and the repurchase obligations of the Company in connection with a Fundamental
Change pursuant to the requirements of Section 15.06;

(b) to convey, transfer, assign, mortgage or pledge to the Trustee, as security
for the Notes, any property or assets;

(c) to evidence the succession of another Person to the Company, or successive
successions, and the assumption by the successor Person of the covenants,
agreements and obligations of the Company pursuant to Article 12;

(d) to add to the covenants of the Company such further covenants, restrictions
or conditions as the Board of Directors and the Trustee shall consider to be for
the benefit of the holders of Notes, and to make the occurrence, or the
occurrence and continuance, of a default in any such additional covenants,
restrictions or conditions a default or an Event of Default permitting the
enforcement of all or any of the several remedies provided in this Indenture as
herein set forth; provided that in respect of any such additional covenant,
restriction or condition, such supplemental indenture may provide for a
particular period of grace after default (which period may be shorter or longer
than that allowed in the case of other defaults) or may provide for an immediate
enforcement upon such default or may limit the remedies available to the Trustee
upon such default;

(e) surrender any right or power herein conferred upon the Company;

(f) to cure any ambiguity or to correct or supplement any provision contained
herein or in any supplemental indenture that may be defective or inconsistent
with any other provision contained herein or in any supplemental indenture
provided that such

 

69



--------------------------------------------------------------------------------

action does not adversely affect the interests of the holders of the Notes in
any material respect;

(g) add or modify any provisions herein with respect to matters or questions
arising hereunder which the Company may deem necessary or desirable and that
shall not be inconsistent with the provisions of this Indenture; provided, that
such change or modification pursuant to this clause (g) does not, in the good
faith determination of the Board of Directors (as evidenced by a resolution of
the Board of Directors), adversely affect the interests of the holders of the
Notes in any material respect;

(h) increase the Conversion Rate; provided, however, that such increase in the
Conversion Rate shall not adversely affect the interests of the holders of the
Notes (after taking into account tax and other consequences of such increase);

(i) make any changes or modifications necessary in connection with the
registration of the Notes under the Securities Act as contemplated in the
Registration Rights Agreement; provided that such change or modification
pursuant to this clause (i) does not adversely affect the interests of the
holders of the Notes in any material respect;

(j) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee with respect to the Notes; or

(k) to modify, eliminate or add to the provisions of this Indenture to such
extent as shall be necessary to effect or maintain the qualification of this
Indenture under the Trust Indenture Act, or under any similar federal statute
hereafter enacted.

Upon the written request of the Company, accompanied by a copy of the
resolutions of the Board of Directors certified by its Secretary or Assistant
Secretary authorizing the execution of any supplemental indenture, the Trustee
is hereby authorized to join with the Company in the execution of any such
supplemental indenture, to make any further appropriate agreements and
stipulations that may be therein contained and to accept the conveyance,
transfer and assignment of any property thereunder, but the Trustee shall not be
obligated to, but may in its discretion, enter into any supplemental indenture
that affects the Trustee’s own rights, duties or immunities under this Indenture
or otherwise.

Any supplemental indenture authorized by the provisions of this Section 11.01
may be executed by the Company and the Trustee without the consent of the
holders of any of the Notes at the time outstanding, notwithstanding any of the
provisions of Section 11.02.

Section 11.02. Supplemental Indenture With Consent of Noteholders. With the
consent (evidenced as provided in Article 10) of the holders of a majority in
aggregate principal amount of the Notes at the time outstanding, the Company,
when authorized by the resolutions of the Board of Directors, and the Trustee
may, from time to time and at

 

70



--------------------------------------------------------------------------------

any time, enter into an indenture or indentures supplemental hereto for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Indenture or any supplemental indenture or modifying
in any manner the rights of the holders of the Notes; provided that no such
supplemental indenture shall, without the consent of the holder of each Note so
affected:

(i) extend the fixed maturity of any Note;

(ii) reduce the rate or extend the time for payment of interest on any Note;

(iii) reduce the principal amount of any Note or premium, if any, on any Note;

(iv) reduce any amount payable on redemption or repurchase of any Note;

(v) impair the right of any holder to institute suit for the payment of any
Note;

(vi) make the principal of any Note, premium, if any, on any Note or interest on
any Note payable in any coin or currency other than that provided in the Notes;

(vii) change the obligation of the Company to redeem any Note called for
redemption on a redemption date in a manner adverse to the holders of Notes;

(viii) change the obligation of the Company to repurchase any Note upon a
Fundamental Change in a manner adverse to the holders of Notes;

(ix) change the obligation of the Company to repurchase any Note at the option
of a holder on a Repurchase Date in a manner adverse to the holders of Notes;

(x) affect the right of a holder to convert any Note or to reduce the cash or
number of shares of Common Stock, if any, or any other property receivable upon
conversion pursuant to the terms set forth herein, including Section 15.06;

(xi) modify any of the provisions of this Section 11.02 or Section 8.07, except
to increase any such percentage or to provide that certain other provisions of
this Indenture cannot be modified or waived without the consent of the holder of
each Note so affected;

 

71



--------------------------------------------------------------------------------

(xii) change any obligation of the Company to maintain an office or agency in
New York City as set forth in Section 6.02;

(xiii) modify in any material respect the subordination provisions in Article 4
in a manner adverse to the holders; or

(xiv) reduce the aforesaid percentage of Notes, the holders of which are
required to consent to any such supplemental indenture, without the consent of
each holder of Notes so affected.

Upon the written request of the Company, accompanied by a copy of the
resolutions of the Board of Directors certified by the Company’s Secretary or
Assistant Secretary authorizing the execution of any such supplemental
indenture, and upon the filing with the Trustee of evidence of the consent of
Noteholders as aforesaid, the Trustee shall join with the Company in the
execution of such supplemental indenture unless such supplemental indenture
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but shall not be
obligated to, enter into such supplemental indenture.

It shall not be necessary for the consent of the Noteholders under this
Section 11.02 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such consent shall approve the
substance thereof.

Section 11.03. Effect of Supplemental Indenture. Any supplemental indenture
executed pursuant to the provisions of this Article 11 shall comply with the
Trust Indenture Act, as then in effect, provided that this Section 11.03 shall
not require such supplemental indenture or the Trustee to be qualified under the
Trust Indenture Act prior to the time, if ever, such qualification is in fact
required under the terms of the Trust Indenture Act or the Indenture has been
qualified under the Trust Indenture Act, nor shall it constitute any admission
or acknowledgment by any party to such supplemental indenture that any such
qualification is required prior to the time, if ever, such qualification is in
fact required under the terms of the Trust Indenture Act or the Indenture has
been qualified under the Trust Indenture Act. Upon the execution of any
supplemental indenture pursuant to the provisions of this Article 11, this
Indenture shall be and be deemed to be modified and amended in accordance
therewith and the respective rights, limitation of rights, obligations, duties
and immunities under this Indenture of the Trustee, the Company and the holders
of Notes shall thereafter be determined, exercised and enforced hereunder,
subject in all respects to such modifications and amendments and all the terms
and conditions of any such supplemental indenture shall be and be deemed to be
part of the terms and conditions of this Indenture for any and all purposes.

Section 11.04. Notation on Notes. Notes authenticated and delivered after the
execution of any supplemental indenture pursuant to the provisions of this
Article 11 may bear a notation in form approved by the Trustee as to any matter
provided for in such

 

72



--------------------------------------------------------------------------------

supplemental indenture. If the Company or the Trustee shall so determine, new
Notes so modified as to conform, in the opinion of the Trustee and the Board of
Directors, to any modification of this Indenture contained in any such
supplemental indenture may, at the Company’s expense, be prepared and executed
by the Company, authenticated by the Trustee (or an authenticating agent duly
appointed by the Trustee pursuant to Section 16.11) and delivered in exchange
for the Notes then outstanding, upon surrender of such Notes then outstanding.

Section 11.05. Evidence of Compliance of Supplemental Indenture to be Furnished
to Trustee. Prior to entering into any supplemental indenture pursuant to this
Article 11, the Trustee shall be provided with an Officers’ Certificate and an
Opinion of Counsel as conclusive evidence that any supplemental indenture
executed pursuant hereto complies with the requirements of this Article 11 and
is otherwise authorized or permitted by this Indenture.

ARTICLE 12

CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

Section 12.01. Company May Consolidate on Certain Terms. Subject to the
provisions of Section 12.02, the Company shall not, in a single transaction or a
series of related transactions, consolidate or merge with or into any other
Person or Persons (whether or not affiliated with the Company), nor shall the
Company sell, convey, transfer or lease the property and assets of the Company
substantially as an entirety, to any other Person (whether or not affiliated
with the Company), unless: (i) the Company is the continuing corporation, or the
resulting, surviving or transferee Person (if other than the Company) is a
corporation or limited liability company organized and existing under the laws
of the United States of America, any state thereof or the District of Columbia;
(ii) upon any such consolidation, merger, sale, conveyance, transfer or lease,
the due and punctual payment of the principal of, and premium, if any, and
interest on all of the Notes, and the due and punctual performance and
observance of all of the covenants and conditions of this Indenture to be
performed or satisfied by the Company, shall be expressly assumed by a
supplemental indenture reasonably satisfactory in form to the Trustee and all of
the obligations of the Company under the Registration Rights Agreement shall be
expressly assumed by a supplemental agreement, in each case, executed and
delivered to the Trustee by the Person (if other than the Company) formed by
such consolidation, or into which the Company shall have been merged, or by the
Person that shall have acquired or leased such property, and such supplemental
indenture shall provide for the applicable conversion rights set forth in
Section 15.06; (iii) immediately after giving effect to the transaction
described above, no default or Event of Default, has occurred and is continuing;
and (iv) the Company has delivered to the Trustee the Officers’ Certificate and
Opinion of Counsel, if any, requested pursuant to Section 12.03.

 

73



--------------------------------------------------------------------------------

Section 12.02. Successor to be Substituted. In case of any such consolidation,
merger, sale, conveyance, transfer or lease in which the Company is not the
continuing corporation and upon the assumption by the successor Person, by
supplemental indenture, executed and delivered to the Trustee and reasonably
satisfactory in form to the Trustee, of the due and punctual payment of the
principal of, and premium, if any, and interest on all of the Notes, and the due
and punctual performance and observance of all of the covenants and conditions
of this Indenture to be performed or satisfied by the Company, and by
supplemental agreement, executed and delivered to the Trustee and reasonably
satisfactory in form to the Trustee, of all of the obligations of the Company
under the Registration Rights Agreement, such successor Person shall succeed to
and be substituted for the Company, with the same effect as if it had been named
herein as the party of this first part, and Advanced Medical Optics, Inc. shall
be discharged from its obligations under the Notes, this Indenture and the
Registration Rights Agreement. Such successor Person thereupon may cause to be
signed, and may issue either in its own name or in the name of Advanced Medical
Optics, Inc. any or all of the Notes, issuable hereunder that theretofore shall
not have been signed by the Company and delivered to the Trustee; and, upon the
order of such successor Person instead of the Company and subject to all the
terms, conditions and limitations in this Indenture prescribed, the Trustee
shall authenticate and shall deliver, or cause to be authenticated and
delivered, any Notes that previously shall have been signed and delivered by the
officers of the Company to the Trustee for authentication, and any Notes that
such successor Person thereafter shall cause to be signed and delivered to the
Trustee for that purpose. All the Notes so issued shall in all respects have the
same legal rank and benefit under this Indenture as the Notes theretofore or
thereafter issued in accordance with the terms of this Indenture as though all
of such Notes had been issued at the date of the execution hereof. In the event
of any such consolidation, merger, sale, conveyance, transfer or lease, upon
compliance with this Article 12 the Person named as the “Company” in the first
paragraph of this Indenture or any successor that shall thereafter have become
such in the manner prescribed in this Article 12 may be dissolved, wound up and
liquidated at any time thereafter and such Person shall be discharged from its
liabilities as obligor and maker of the Notes and from its obligations under
this Indenture.

In case of any such consolidation, merger, sale, conveyance, transfer or lease,
such changes in phraseology and form (but not in substance) may be made in the
Notes thereafter to be issued as may be appropriate.

Section 12.03. Opinion of Counsel to be Given Trustee. Prior to execution of any
supplemental indenture pursuant to this Article 12, if so requested by the
Trustee, the Trustee shall receive an Officers’ Certificate and an Opinion of
Counsel as conclusive evidence that any such consolidation, merger, sale,
conveyance, transfer or lease and any such assumption complies with the
provisions of this Article 12.

 

74



--------------------------------------------------------------------------------

ARTICLE 13

SATISFACTION AND DISCHARGE OF INDENTURE

Section 13.01. Discharge of Indenture. When (a) the Company shall deliver to the
Trustee for cancellation all Notes theretofore authenticated (other than any
Notes that have been destroyed, lost or stolen and in lieu of or in substitution
for which other Notes shall have been authenticated and delivered) and not
theretofore canceled, or (b) all the Notes not theretofore canceled or delivered
to the Trustee for cancellation shall have become due and payable, or are by
their terms to become due and payable within one year or are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption, and the Company shall deposit with the
Trustee, in trust, funds sufficient to pay at maturity or upon redemption all of
the Notes (other than any Notes that shall have been mutilated, destroyed, lost
or stolen and in lieu of or in substitution for which other Notes shall have
been authenticated and delivered) not theretofore canceled or delivered to the
Trustee for cancellation, including principal and premium, if any, and interest
due or to become due to such date of maturity or redemption date, as the case
may be, accompanied by a verification report, as to the sufficiency of the
deposited amount, from an independent certified accountant or other financial
professional satisfactory to the Trustee, and if the Company shall also pay or
cause to be paid all other sums payable hereunder by the Company, then this
Indenture shall cease to be of further effect (except as to (4) remaining rights
of registration of transfer, substitution and exchange and conversion of Notes,
(5) rights hereunder of Noteholders to receive payments of principal of and
premium, if any, and interest on the Notes and the other rights, duties and
obligations of Noteholders, as beneficiaries hereof with respect to the amounts,
if any, so deposited with the Trustee and (iii) the rights, obligations and
immunities of the Trustee hereunder), and the Trustee, on written demand of the
Company accompanied by an Officers’ Certificate and an Opinion of Counsel as
required by Section 16.05 and at the cost and expense of the Company, shall
execute proper instruments acknowledging satisfaction of and discharging this
Indenture; the Company, however, hereby agrees to reimburse the Trustee for any
costs or expenses thereafter reasonably and properly incurred by the Trustee and
to compensate the Trustee for any services thereafter reasonably and properly
rendered by the Trustee in connection with this Indenture or the Notes.

Section 13.02. Deposited Monies to be Held in Trust by Trustee. Subject to
Section 13.04, all monies deposited with the Trustee pursuant to Section 9.05,
shall be held in trust for the sole benefit of the Noteholders, and such monies
shall be applied by the Trustee to the payment, either directly or through any
Paying Agent (including the Company if acting as its own Paying Agent), to the
holders of the particular Notes for the payment or redemption of which such
monies have been deposited with the Trustee, of all sums due and to become due
thereon for principal, premium, if any, and interest. Moneys so held in trust
shall not be subject to the provisions of Article 4. All moneys deposited with
the Trustee pursuant to Section 9.05 (and held by it or any Paying Agent) for
the payment of Notes subsequently converted shall be returned to the Company
upon

 

75



--------------------------------------------------------------------------------

request. The Trustee is not responsible to anyone for interest on any deposited
funds except as agreed in writing.

Section 13.03. Paying Agent to Repay Monies Held. Upon the satisfaction and
discharge of this Indenture, all monies then held by any Paying Agent (other
than the Trustee) shall, upon written request of the Company, be repaid to it or
paid to the Trustee, and thereupon such Paying Agent shall be released from all
further liability with respect to such monies.

Section 13.04. Return of Unclaimed Monies. Subject to the requirements of
applicable law, any monies deposited with or paid to the Trustee for payment of
the principal of, premium, if any, or interest on Notes and not applied but
remaining unclaimed by the holders of Notes for two years after the date upon
which the principal of, premium, if any, or interest on such Notes, as the case
may be, shall have become due and payable, shall be repaid to the Company by the
Trustee on demand and all liability of the Trustee shall thereupon cease with
respect to such monies; and the holder of any of the Notes shall thereafter look
only to the Company for any payment that such holder may be entitled to collect
unless an applicable abandoned property law designates another Person.

Section 13.05. Reinstatement. If the Trustee or the Paying Agent is unable to
apply any money in accordance with Section 13.02 by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the Company’s obligations under this
Indenture and the Notes shall be revived and reinstated as though no deposit had
occurred pursuant to Section 13.01 until such time as the Trustee or the Paying
Agent is permitted to apply all such money in accordance with Section 13.02;
provided that if the Company makes any payment of principal of or premium, if
any, or interest on any Note following the reinstatement of its obligations, the
Company shall be subrogated to the rights of the holders of such Notes to
receive such payment from the money held by the Trustee or Paying Agent.

ARTICLE 14

IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS

Section 14.01. Indenture and Notes Solely Corporate Obligations. No recourse for
the payment of the principal of or, premium, if any, or interest on any Note, or
for any claim based thereon or otherwise in respect thereof, and no recourse
under or upon any obligation, covenant or agreement of the Company in this
Indenture or in any supplemental indenture or in any Note, or because of the
creation of any indebtedness represented thereby, shall be had against any
incorporator, stockholder, member, manager, employee, agent, officer, director
or subsidiary, as such, past, present or future, of the Company or any of the
Company’s subsidiaries or of any successor thereto, either directly or through
the Company or any of the Company’s subsidiaries or any successor thereto,
whether by virtue of any constitution, statute or rule of law, or by the

 

76



--------------------------------------------------------------------------------

enforcement of any assessment or penalty or otherwise; it being expressly
understood that all such liability is hereby expressly waived and released as a
condition of, and as a consideration for, the execution of this Indenture and
the issue of the Notes.

ARTICLE 15

CONVERSION OF NOTES

Section 15.01. Right to Convert.

(a) Subject to and upon compliance with the provisions of this Indenture, on or
prior to the Trading Day immediately preceding the Maturity Date, the holder of
any Note not previously redeemed or repurchased shall have the right, at such
holder’s option, to convert the principal amount of the Note, or any portion of
such principal amount which is a multiple of $1,000, into cash or, as provided
herein, cash and Common Stock, at the Conversion Rate in effect at such time, by
surrender of the Note so to be converted in whole or in part, together with any
required funds, under the circumstances and in the manner described in this
Article 15; provided, however, that at any time prior to the close of business
on the Trading Day preceding July 1, 2014, holders may convert their Notes only
upon occurrence of one of the following events:

(i) during the five Business Days immediately following any five consecutive
Trading-Day period in which the Trading Price per $1,000 principal amount of the
Notes for each day of such five Trading-Day period was less than 98% of the
product of the Closing Sale Price of a share of Common Stock and the Conversion
Rate in effect on each such Trading Day;

(ii) as provided in Section (b) of this Section 15.01; or

(iii) if a Fundamental Change occurs, at any time beginning 15 calendar days
prior to the date announced by the Company as the anticipated effective date of
the Fundamental Change and until and including the date which is 15 calendar
days after the date that is the Effective Date (subject to expiration of such
conversion right if any holder has submitted any or all of its Notes for
repurchase as set forth under Section 3.05); or

(iv) during any fiscal quarter after the fiscal quarter ending September 30,
2006, the Closing Sale Price of the shares of Common Stock for any 20 or more
consecutive Trading Days in any 30 consecutive Trading-Day period ending on the
last trading day of the immediately preceding fiscal quarter exceeds 130% of the
Conversion Rate in effect on the last Trading Day of the immediately preceding
calendar quarter.

 

77



--------------------------------------------------------------------------------

Notes and portions of Notes that are to be redeemed pursuant to Article 3 shall
be convertible by the Holder thereof until 5:00 p.m., New York City Time, on the
Trading Day preceding the Redemption Date.

The Trustee (or other conversion agent appointed by the Company) shall, on
behalf of the Company, determine on a daily basis during the time period
specified in Section 15.01(a)(i) whether the Notes shall be convertible as a
result of the occurrence of an event specified in clause (i) above and, if the
Notes shall be so convertible, the Trustee (or other conversion agent appointed
by the Company) shall promptly deliver to the Company and the Trustee (if the
Trustee is not the conversion agent) written notice thereof.

The Trustee (or other conversion agent appointed by the Company) shall have no
obligation to determine the Trading Price under Section 15.01(a)(i) unless the
Company has requested that the Trustee make such a determination; and the
Company shall have no obligation to make such request unless so requested in
writing by a holder that provides the Company with reasonable evidence that the
Trading Price per $1,000 principal amount of Notes would be less than 98% of the
product of the Closing Sale Price of a share of Common Stock and the Conversion
Rate then in effect. If a holder submits such a request, the Company shall
instruct the Trustee (or other conversion agent) to determine the Trading Price
of the Notes beginning on the next Trading Day and on each successive Trading
Day until the Trading Price per $1,000 principal amount of Notes is greater than
or equal to 98% of the product of the Closing Sale Price of a share of Common
Stock and the Conversion Rate then in effect for five consecutive Trading Days;
provided that the Trustee shall be under no duty or obligation to make the
calculations described in Section 15.01(a)(i) hereof or to determine whether the
Notes are convertible pursuant to such section. For the avoidance of doubt, the
Company shall make the calculations described in Section 15.01(a)(i) using the
Trading Price provided by the Trustee. If, at any point after the trading price
condition has been met, the Trading Price per $1,000 principal amount of Notes
is greater than 98% of the product of the Closing Sale Price of shares of Common
Stock and the Conversion Rate then in effect, the Company shall notify the
holders of Notes.

The Trustee shall be entitled at its sole discretion to consult with the Company
and to request the assistance of the Company in connection with the Trustee’s
duties and obligations pursuant to Section 15.01(a)(i) hereof (including without
limitation the calculation or determination of the Closing Sale Price and the
Trading Price), and the Company agrees, if requested by the Trustee, to
cooperate with, and provide assistance to, the Trustee in carrying out its
duties under this Section 15.01; provided, however, that nothing contained
herein shall be construed to relieve the Trustee of its duties pursuant to
Section 15.01(a)(i) hereof.

 

78



--------------------------------------------------------------------------------

(b) In addition, if:

(i) (A) the Company distributes to all holders of Common Stock rights or
warrants entitling them (for a period expiring within 45 calendar days of the
record date for the determination of the stockholders entitled to receive such
distribution) to subscribe for or purchase shares of Common Stock, at a price
per share less than the average of the Closing Sale Price of a share of Common
Stock for the ten Trading Days immediately preceding, but not including, the
declaration date for such distribution, or (B) the Company distributes to all
holders of Common Stock, cash or other assets, debt securities or rights to
purchase its securities, where the Fair Market Value of such distribution per
share of Common Stock exceeds 10% of the Closing Sale Price of a share of Common
Stock on the Trading Day immediately preceding the declaration date for such
distribution, then, in either case, the holders shall have the right to convert
Notes at any time on and after the date that the Company gives notice to the
holders of such distribution, which shall be not less than 20 calendar days
prior to the Ex-Dividend Time for such distribution, until the earlier of 5:00
p.m., New York City time, on the Business Day immediately preceding, but not
including, the Ex-Dividend Time or the date the Company publicly announces that
such distribution will not take place; provided that a holder of a Note may not
convert its Notes pursuant to this Section 15.01(b)(i) if the holder will
otherwise participate in such distribution without conversion as a result of
holding the Notes; or

(ii) the Company consolidates with or merges with or into another Person or is a
party to a binding share exchange or conveys, transfers, sells, leases or
otherwise disposes of all or substantially all of its properties and assets in
each case pursuant to which the Common Stock would be converted into cash,
securities and/or other property that does not also constitute a Fundamental
Change, then the holders shall have the right to convert Notes at any time
beginning fifteen calendar days prior to the date announced by the Company as
the anticipated effective date of the transaction and until and including the
date that is fifteen calendar days after the date that is the actual effective
date of such transaction. The Company will notify holders of Notes at least 20
days prior to the anticipated effective date of such transaction. Upon
conversion, holders of the Notes will receive the Conversion Value as determined
pursuant to clause (i) of the third paragraph of Section 15.02. The Board of
Directors shall determine the anticipated effective date of the transaction, and
such determination shall be conclusive and binding on the holders and shall be
publicly announced by the Company and posted on its web site not later than two
Business Day prior to such 15th day.

“Ex-Dividend Time” means, with respect to any distribution on shares of Common
Stock, the first date on which the shares of Common Stock trade regular way on
the principal securities market on which the shares of Common Stock are then
traded without the right to receive such distribution.

 

79



--------------------------------------------------------------------------------

(c) Whenever the Notes shall become convertible pursuant to this Section 15.01,
the Company or, at the Company’s request, the Trustee in the name and at the
expense of the Company, shall notify the holders of the event triggering such
convertibility in the manner provided in Section 16.03, and the Company shall
also publicly announce such information and publish it on the Company’s web
site. Any notice so given shall be conclusively presumed to have been duly
given, whether or not the holder receives such notice.

(d) A Note in respect of which a holder has delivered a Repurchase Notice
exercising such holder’s right to require the Company to repurchase such Note
pursuant to Section 3.05 or 3.06 may be converted only if such Repurchase Notice
is withdrawn in accordance with Section 3.08 prior to 5:00 p.m., New York City
time, on the Business Day immediately preceding the Repurchase Date or the
Fundamental Change Repurchase Date, as applicable.

(e) A holder of Notes is not entitled to any rights of a holder of Common Stock
until such holder has converted his Notes and received upon conversion thereof
shares of Common Stock, and only to the extent such Notes are deemed to have
been converted to Common Stock under this Article 15.

Section 15.02. Exercise of Conversion Right; No Adjustment for Interest or
Dividends. In order to exercise the conversion right with respect to any Note in
certificated form, the Company must receive at the office or agency of the
Company maintained for that purpose in the City of New York or, at the option of
such holder, the Corporate Trust Office, such Note with the original or
facsimile of the form entitled “Conversion Notice” on the reverse thereof, duly
completed and manually signed, together with such Notes duly endorsed for
transfer, accompanied by the funds, if any, required by this Section 15.02. Such
notice shall also state the name or names (with address or addresses) in which
the certificate or certificates for shares of Common Stock which shall be
issuable on such conversion shall be issued, and shall be accompanied by
transfer or similar taxes, if required pursuant to Section 15.07.

In order to exercise the conversion right with respect to any interest in a
Global Note, the beneficial holder must complete, or cause to be completed, the
appropriate instruction form for conversion pursuant to the Depositary’s
book-entry conversion program; deliver, or cause to be delivered, by book-entry
delivery an interest in such Global Note; furnish appropriate endorsements and
transfer documents if required by the Company or the Trustee or conversion
agent; and pay the funds, if any, required by this Section 15.02 and any
transfer taxes if required pursuant to Section 15.07.

If the Company is required to issue shares of Common Stock upon settlement in
accordance with Section 15.12, as promptly as practicable after satisfaction of
the requirements for conversion set forth above, subject to compliance with any
restrictions on transfer if shares issuable on conversion are to be issued in a
name other than that of the Noteholder (as if such transfer were a transfer of
the Note or Notes (or portion

 

80



--------------------------------------------------------------------------------

thereof) so converted), and in accordance with the time periods set forth
herein, the Company shall issue and shall deliver to such Noteholder at the
office or agency maintained by the Company for such purpose pursuant to
Section 6.02, a certificate or certificates for the number of full shares of
Common Stock (if any) issuable upon the conversion of such Note or portion
thereof as determined by the Company in accordance with the provisions of
Section 15.12 (or in the case of Notes submitted for conversion in connection
with a Fundamental Change pursuant to Section 15.01(a)(iii)) on or after the
record date for receiving distributions in connection with the Fundamental
Change, or if earlier, the Effective Date, the Conversion Value pursuant to
Section 15.12 shall be determined based on the kind and amount of cash,
securities and other assets or property that a holder of a number of shares of
Common Stock equal to the Conversion Rate would have owned or been entitled to
receive in such transaction; and provided further that (i) if the determination
date is the record date, the holder shall receive the Conversion Value on the
Effective Date, (ii) in the case of Notes submitted for conversion in connection
with a Fundamental Change pursuant to Section 15.01(a)(iii), if the Make Whole
Amount is payable pursuant to Section 15.13, cash in respect of any accrued but
unpaid interest to, but excluding, the Conversion Date, payable on the date the
other consideration due is payable and (iii) a check or cash in respect of any
fractional interest in respect of a share of Common Stock arising upon such
conversion, calculated by the Company as provided in Section 15.03. The cash,
and, if applicable, a certificate or certificates for the number of full shares
of Common Stock into which the Notes are converted (and cash in lieu of
fractional shares) will be delivered to a converting holder after satisfaction
of the requirements for conversion set forth above, in accordance with
Section 15.12.

Each conversion shall be deemed to have been effected as to any such Note (or
portion thereof) on the date on which the requirements set forth above in this
Section 15.02 have been satisfied as to such Note (or portion thereof) or, if
later, the Determination Date (the “Conversion Date”), and the Person in whose
name any certificate or certificates for shares of Common Stock shall be
issuable upon such conversion shall be deemed to have become on said date the
holder of record of the shares represented thereby; provided that any such
surrender on any date when the stock transfer books of the Company shall be
closed shall constitute the Person in whose name the certificates are to be
issued as the record holder thereof for all purposes on the next succeeding day
on which such stock transfer books are open, but such conversion shall be at the
Conversion Rate in effect on the Conversion Date.

Any Note or portion thereof surrendered for conversion during the period from
5:00 p.m., New York City time, on the Record Date for any interest payment date
to 5:00 p.m., New York City time, on the Business Day preceding the applicable
interest payment date shall be accompanied by payment, in immediately available
funds or other funds acceptable to the Company, of an amount equal to the
interest otherwise payable on such interest payment date on the principal amount
being converted; provided that no such payment need be made (1) if a holder
converts its Notes in connection with a

 

81



--------------------------------------------------------------------------------

redemption and the Company has specified a redemption date that is after a
Record Date and on or prior to the corresponding interest payment date, (2) if a
holder converts its Notes in connection with a Fundamental Change and the
Company has specified a Fundamental Change Repurchase Date that is after a
Record Date and on or prior to the corresponding interest payment date or (3) to
the extent of any overdue interest, if any overdue interest exists at the time
of conversion with respect to such Note. Except as otherwise provided above in
this Article 15, no payment or other adjustment shall be made for interest
accrued on any Note converted or for dividends on any shares issued upon the
conversion of such Note as provided in this Article 15. If a holder exercises
its conversion right pursuant to Section 15.01(a)(iii) and the Make Whole Amount
is payable pursuant to Section 15.13, such holder shall be entitled to accrued
and unpaid interest on the converted Notes to, but excluding, the Conversion
Date, which interest shall be payable in cash. In addition, notwithstanding the
foregoing, in the case of Notes submitted for conversion in connection with a
Fundamental Change, such Notes shall continue to represent the right to receive
the Make Whole Amount, if any, payable pursuant to Section 15.13, until such
Make Whole Amount is so paid.

Upon the conversion of an interest in a Global Note, the Trustee (or other
conversion agent appointed by the Company), or the Custodian at the direction of
the Trustee (or other conversion agent appointed by the Company), shall make a
notation on such Global Note as to the reduction in the principal amount
represented thereby. The Company shall notify the Trustee in writing of any
conversions of Notes effected through any conversion agent other than the
Trustee.

Except with respect to a conversion of a Note in connection with a Fundamental
Change pursuant to which a Make Whole Amount will be payable, upon the
conversion of a Note, the accrued but unpaid interest and accrued Tax Original
Issue Discount attributable to the period from the issue date of the Note to the
Conversion Date, with respect to the converted Note, shall not be cancelled,
extinguished or forfeited, but rather shall be deemed to be paid in full to the
holder thereof through delivery of cash and, if applicable, shares of Common
Stock (together with the cash payment, if any in lieu of fractional shares) in
exchange for the Note being converted pursuant to the provisions hereof; and the
cash and Fair Market Value of any shares of Common Stock (together with any such
cash payment in lieu of fractional shares) shall be treated as delivered, to the
extent thereof, first in exchange for and in satisfaction of our obligation to
pay the principal amount of the converted Note, the accrued but unpaid interest,
and accrued Tax Original Issue Discount through the Conversion Date from the
issue date, and the balance, if any, the cash and the Fair Market Value of any
Common Stock (and any such cash payment) shall be treated as issued in exchange
for and in satisfaction of the right to convert the Note being converted
pursuant to the provisions hereof.

In case any Note of a denomination greater than $1,000 shall be surrendered for
partial conversion, and subject to Section 2.04, the Company shall execute and
the Trustee shall authenticate and deliver to the holder of the Note so
surrendered, without

 

82



--------------------------------------------------------------------------------

charge to the holder, a new Note or Notes in authorized denominations in an
aggregate principal amount equal to the unconverted portion of the surrendered
Note.

Section 15.03. Cash Payments in Lieu of Fractional Shares. No fractional shares
of Common Stock or scrip certificates representing fractional shares shall be
issued upon conversion of Notes. If more than one Note shall be surrendered for
conversion at one time by the same holder, the number of full shares that shall
be issuable upon conversion shall be computed on the basis of the aggregate
principal amount of the Notes (or specified portions thereof to the extent
permitted hereby) so surrendered. If any fractional share of stock would be
issuable upon the conversion of any Note or Notes, the Company shall make an
adjustment and payment therefor in cash to the holder of Notes at a price equal
to the Closing Sale Price on the last Trading Day immediately preceding the
Conversion Date.

Section 15.04. Conversion Rate. The initial Conversion Rate for the Notes is
16.7771 shares of Common Stock per each $1,000 principal amount of the Notes
(herein called the “Conversion Rate”), subject to adjustment as provided in
Section 15.05.

Section 15.05. Adjustment of Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company as follows:

(a) In case the Company shall hereafter pay a dividend or make a distribution to
all holders of the outstanding Common Stock in shares of Common Stock, the
Conversion Rate shall be increased so that the same shall equal the rate
determined by multiplying the Conversion Rate in effect at the opening of
business on the date following the date fixed for the determination of
stockholders entitled to receive such dividend or other distribution by a
fraction,

(i) the numerator of which shall be the sum of the number of shares of Common
Stock outstanding at the close of business on the date fixed for the
determination of stockholders entitled to receive such dividend or other
distribution plus the total number of shares of Common Stock constituting such
dividend or other distribution; and

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the date fixed for such determination,

such increase to become effective immediately after the opening of business on
the day following the date fixed for such determination. For the purpose of this
paragraph (a), the number of shares of Common Stock at any time outstanding
shall not include shares held in the treasury of the Company. The Company will
not pay any dividend or make any distribution on shares of Common Stock held in
the treasury of the Company. If any dividend or distribution of the type
described in this Section 15.05(a) is declared but not

 

83



--------------------------------------------------------------------------------

so paid or made, the Conversion Rate shall again be adjusted to the Conversion
Rate that would then be in effect if such dividend or distribution had not been
declared.

(b) In case the Company shall issue rights or warrants to all holders of its
outstanding shares of Common Stock entitling them (for a period expiring within
forty-five calendar days after the date fixed for determination of stockholders
entitled to receive such rights or warrants) to subscribe for or purchase shares
of Common Stock at a price per share less than the Closing Sale Price on the
Business Day immediately preceding the date of announcement of such issuance of
such rights or warrants, the Conversion Rate shall be increased so that the same
shall equal the rate determined by multiplying the Conversion Rate in effect
immediately prior to the date fixed for determination of stockholders entitled
to receive such rights or warrants by a fraction,

(i) the numerator of which shall be the number of shares of Common Stock
outstanding on the date fixed for determination of stockholders entitled to
receive such rights or warrants plus the total number of additional shares of
Common Stock offered for subscription or purchase, and

(ii) the denominator of which shall be the sum of the number of shares of Common
Stock outstanding at the close of business on the date fixed for determination
of stockholders entitled to receive such rights or warrants plus the number of
shares that the aggregate offering price of the total number of shares so
offered would purchase at such Current Market Price.

Such adjustment shall be successively made whenever any such rights or warrants
are issued, and shall become effective immediately after the opening of business
on the day following the date fixed for determination of stockholders entitled
to receive such rights or warrants; provided, that no adjustment to the
Conversion Rate shall be made if the holder will otherwise participate in such
distribution without conversion as a result of holding the Notes. To the extent
that shares of Common Stock are not delivered after the expiration of such
rights or warrants, the Conversion Rate shall be readjusted to the Conversion
Rate that would then be in effect had the adjustments made upon the issuance of
such rights or warrants been made on the basis of delivery of only the number of
shares of Common Stock actually delivered. If such rights or warrants are not so
issued, the Conversion Rate shall again be adjusted to be the Conversion Rate
that would then be in effect if such date fixed for the determination of
stockholders entitled to receive such rights or warrants had not been fixed. In
determining whether any rights or warrants entitle the holders to subscribe for
or purchase shares of Common Stock at less than such Current Market Price, and
in determining the aggregate offering price of such shares of Common Stock,
there shall be taken into account any consideration received by the Company for
such rights or warrants and any amount payable on exercise or conversion
thereof, the value of such consideration, if other than cash, to be determined
by the Board of Directors.

 

84



--------------------------------------------------------------------------------

(c) In case the outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Conversion Rate in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately increased, and conversely, in case
the outstanding shares of Common Stock shall be combined into a smaller number
of shares of Common Stock, the Conversion Rate in effect at the opening of
business on the day following the day upon which such combination becomes
effective shall be proportionately reduced, such increase or reduction, as the
case may be, to become effective immediately after the opening of business on
the day following the day upon which such subdivision or combination becomes
effective.

(d) In case the Company shall, by dividend or otherwise, distribute to all
holders of Common Stock shares of any class of capital stock of the Company or
evidences of its indebtedness or assets (including securities, but excluding
(i) any dividends or distributions referred to in Section 15.05(a), (ii) any
rights or warrants referred to in Section 15.05(b), (iii) any dividends or
distributions paid exclusively in cash, or (iv) any dividends or distributions
in connection with a reclassification, consolidation, merger, binding share
exchange or sale to which Section 15.06 applies (any of the foregoing
hereinafter in this Section 15.05(d)) called the “Securities”)), then, in each
such case (unless the Company elects to reserve such Securities for distribution
to the Noteholders upon the conversion of the Notes so that any such holder
converting Notes will receive upon such conversion, in addition to the shares of
Common Stock to which such holder is entitled, the amount and kind of such
Securities which such holder would have received if such holder had converted
its Notes into Common Stock immediately prior to the record date) the Conversion
Rate shall be increased so that the same shall be equal to the rate determined
by multiplying the Conversion Rate in effect on the record date with respect to
such distribution by a fraction,

(i) the numerator of which shall be the Current Market Price on such Record
Date; and

(ii) the denominator of which shall be the Current Market Price on such record
date less the Fair Market Value (as determined by the Board of Directors, whose
determination shall be conclusive, and described in a resolution of the Board of
Directors) on the record date of the portion of the Securities so distributed
applicable to one share of Common Stock,

such adjustment to become effective immediately prior to the opening of business
on the day following such record date; provided that if the then Fair Market
Value (as so determined) of the portion of the Securities so distributed
applicable to one share of Common Stock is equal to or greater than the Current
Market Price on the record date, in lieu of the foregoing adjustment, adequate
provision shall be made so that each Noteholder shall have the right to receive
upon conversion the amount of Securities such holder would have received had
such holder converted each Note on the record date. If

 

85



--------------------------------------------------------------------------------

such dividend or distribution is not so paid or made, the Conversion Rate shall
again be adjusted to be the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared. If the Board of Directors
determines the Fair Market Value of any distribution for purposes of this
Section 15.05(d) by reference to the actual or when issued trading market for
any securities, it must in doing so consider the prices in such market over the
same period used in computing the Current Market Price on the applicable record
date.

If the dividend or distribution requiring an adjustment pursuant to this clause
(d) consists of capital stock of any class or series, or similar equity
interests, of a Subsidiary or other business unit of the Company, for purposes
of making such adjustment, (i) the Current Market Price shall be based on the
average of the Closing Sale Prices of such securities for the ten Trading Days
commencing on and including the fifth Trading Day after the date on which
“ex-dividend trading” commences for such distribution on The New York Stock
Exchange or such other national or regional exchange or market on which such
securities are then listed or quoted, and (ii) the Fair Market Value of such
securities shall be determined as provided herein, measured for the same period.

Rights or warrants distributed by the Company to all holders of Common Stock
entitling the holders thereof to subscribe for or purchase shares of the
Company’s capital stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”): (i) are deemed to be transferred with such shares of Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of this Section 15.05 (and no adjustment to the Conversion Rate under
this Section 15.05 will be required) until the occurrence of the earliest
Trigger Event, whereupon such rights and warrants shall be deemed to have been
distributed and an appropriate adjustment (if any is required) to the Conversion
Rate shall be made under this Section 15.05(d). If any such right or warrant,
including any such existing rights or warrants distributed prior to the date of
this Indenture, are subject to events, upon the occurrence of which such rights
or warrants become exercisable to purchase different securities, evidences of
indebtedness or other assets, then the date of the occurrence of any and each
such event shall be deemed to be the date of distribution and record date with
respect to new rights or warrants with such rights (and a termination or
expiration of the existing rights or warrants without exercise by any of the
holders thereof). In addition, in the event of any distribution (or deemed
distribution) of rights or warrants, or any Trigger Event or other event (of the
type described in the preceding sentence) with respect thereto that was counted
for purposes of calculating a distribution amount for which an adjustment to the
Conversion Rate under this Section 15.05 was made, (1) in the case of any such
rights or warrants that shall all have been redeemed or repurchased without
exercise by any holders thereof, the Conversion Rate shall be readjusted upon
such final redemption or repurchase to give effect to such distribution or
Trigger Event, as the case may be, as though it were a cash distribution, equal
to the per share redemption or repurchase price received by a holder or holders
of Common Stock with

 

86



--------------------------------------------------------------------------------

respect to such rights or warrants (assuming such holder had retained such
rights or warrants), made to all holders of Common Stock as of the date of such
redemption or repurchase, and (2) in the case of such rights or warrants that
shall have expired or been terminated without exercise by any holders thereof,
the Conversion Rate shall be readjusted as if such rights and warrants had not
been issued.

No adjustment of the Conversion Rate shall be made pursuant to this
Section 15.05(d) in respect of rights or warrants distributed or deemed
distributed on any Trigger Event to the extent that such rights or warrants are
actually distributed, or reserved by the Company for distribution to holders of
Notes upon conversion by such holders of Notes to Common Stock.

For purposes of this Section 15.05(d) and Section 15.05(a) and (b), any dividend
or distribution to which this Section 15.05(d) is applicable that also includes
shares of Common Stock, or rights or warrants to subscribe for or purchase
shares of Common Stock (or both), shall be deemed instead to be (1) a dividend
or distribution of the evidences of indebtedness, assets or shares of capital
stock other than such shares of Common Stock or rights or warrants (and any
Conversion Rate adjustment required by this Section 15.05(d) with respect to
such dividend or distribution shall then be made) immediately followed by (2) a
dividend or distribution of such shares of Common Stock or such rights or
warrants (and any further Conversion Rate adjustment required by Sections
15.05(a) and 15.05(b) with respect to such dividend or distribution shall then
be made), except (A) the record date of such dividend or distribution shall be
substituted as “the date fixed for the determination of stockholders entitled to
receive such dividend or other distribution”, “the date fixed for the
determination of stockholders entitled to receive such rights or warrants” and
“the date fixed for such determination” within the meaning of Section 15.05(a)
and 15.05(b) and (B) any shares of Common Stock included in such dividend or
distribution shall not be deemed “outstanding at the close of business on the
date fixed for such determination” within the meaning of Section 15.05(a).

(e) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock cash (including any quarterly cash dividend, but
excluding (x) any quarterly cash dividend distributed on or after August 1,
2014, on the Common Stock to the extent the aggregate cash dividend per share of
Common Stock in any Fiscal Quarter does not exceed the greater of (A) the amount
per share of Common Stock of the next preceding quarterly cash dividend on the
Common Stock to the extent that such preceding quarterly dividend did not
require any adjustment of the Conversion Rate pursuant to this Section 15.05(e)
(as adjusted to reflect subdivisions or combinations of the Common Stock), and
(B) 1.25% of the average of the Closing Sale Price of a share of Common Stock
over the ten consecutive Trading Days immediately preceding the date of
declaration of such dividend calculated at the time of the declaration of each
distribution during such quarter, (y) any dividend or distribution in connection
with the liquidation, dissolution or winding up of the Company, whether
voluntary or involuntary, and (z) any dividend or distribution in connection
with a reclassification, consolidation, merger,

 

87



--------------------------------------------------------------------------------

binding share exchange or sale to which Section 15.06 applies), then, in such
case, the Conversion Rate shall be increased so that the same shall equal the
rate determined by multiplying the Conversion Rate in effect on the applicable
record date by a fraction,

(i) the numerator of which shall be the Current Market Price on such record
date; and

(ii) the denominator of which shall be the Current Market Price on such record
date less (x) the amount of the excess distribution in the case of a quarterly
dividend on or after August 1, 2014, or (y) the full amount of cash so
distributed (and not excluded as provided above) in all other cases, in each of
(x) and (y), as applicable to one share of Common Stock,

such adjustment to be effective immediately prior to the opening of business on
the day following the record date; provided that if the portion of the cash so
distributed applicable to one share of Common Stock is equal to or greater than
the Current Market Price on the record date, in lieu of the foregoing
adjustment, adequate provision shall be made so that each Noteholder shall have
the right to receive upon conversion the amount of cash such holder would have
received had such holder converted each Note on the record date. If such
dividend or distribution is not so paid or made, the Conversion Rate shall again
be adjusted to be the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared. If any adjustment is required to
be made as set forth in this Section 15.05(e) as a result of a distribution that
is a quarterly dividend, such adjustment shall be based upon the amount by which
such distribution exceeds the amount of the quarterly cash dividend permitted to
be excluded pursuant hereto. If an adjustment is required to be made as set
forth in this Section 15.05(e) above as a result of a distribution that is not a
quarterly dividend, such adjustment shall be based upon the full amount of the
distribution.

Notwithstanding the foregoing, adjustments to the Conversion Rate resulting from
any quarterly cash dividends may not cause the Conversion Rate (as adjusted for
any other adjustment in this Section 15.05) to exceed 21.8103 per $1,000
principal amount of Notes.

(f) In case a tender or exchange offer made by the Company or any Subsidiary for
all or any portion of the Common Stock shall expire and such tender or exchange
offer (as amended upon the expiration thereof) shall require the payment to
stockholders of consideration per share of Common Stock having a Fair Market
Value (as determined by the Board of Directors, whose determination shall be
conclusive and described in a resolution of the Board of Directors) that as of
the last time (the “Expiration Time”) tenders or exchanges may be made pursuant
to such tender or exchange offer (as it may be amended) exceeds the Closing Sale
Price of a share of Common Stock on the Trading Day next succeeding the
Expiration Time, the Conversion Rate shall be increased so that the same shall
equal the rate determined by multiplying the Conversion Rate in effect
immediately prior to the Expiration Time by a fraction,

 

88



--------------------------------------------------------------------------------

(i) the numerator of which shall be the sum of (x) the Fair Market Value
(determined as aforesaid) of the aggregate consideration payable to stockholders
based on the acceptance (up to any maximum specified in the terms of the tender
or exchange offer) of all shares validly tendered or exchanged and not withdrawn
as of the Expiration Time (the shares deemed so accepted up to any such maximum,
being referred to as the “Purchased Shares”) and (y) the product of the number
of shares of Common Stock outstanding (less any Purchased Shares) at the
Expiration Time and the Closing Sale Price of a share of Common Stock on the
Trading Day next succeeding the Expiration Time, and

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding (including any tendered or exchanged shares) at the Expiration Time
multiplied by the Closing Sale Price of a share of Common Stock on the Trading
Day next succeeding the Expiration Time,

such adjustment to become effective immediately prior to the opening of business
on the day following the Expiration Time. If the Company is obligated to
purchase shares pursuant to any such tender or exchange offer, but the Company
is permanently prevented by applicable law from effecting any such purchases or
all such purchases are rescinded, the Conversion Rate shall again be adjusted to
be the Conversion Rate that would then be in effect if such tender or exchange
offer had not been made.

(g) For purposes of this Section 15.05, the following terms shall have the
meaning indicated:

(i) “Current Market Price” shall mean the average of the daily Closing Sale
Prices per share of Common Stock over the ten consecutive Trading Days ending on
the earlier of such date of determination and the day before the “ex” date with
respect to the issuance, distribution, subdivision or combination requiring such
computation. For purpose of this paragraph, the term “ex” date, (1) when used
with respect to any issuance or distribution, means the first date on which the
Common Stock trades, regular way, on the relevant exchange or in the relevant
market from which the Closing Sale Price was obtained without the right to
receive such issuance or distribution, and (2) when used with respect to any
subdivision or combination of shares of Common Stock, means the first date on
which the Common Stock trades, regular way, on such exchange or in such market
after the time at which such subdivision or combination becomes effective.

If another issuance, distribution, subdivision or combination to which
Section 15.05 applies occurs during the period applicable for calculating
“Current Market Price” pursuant to the definition in the preceding paragraph,
“Current Market Price” shall be calculated for such period in a manner
determined by the Board of Directors to reflect the impact of such issuance,

 

89



--------------------------------------------------------------------------------

distribution, subdivision or combination on the Closing Sale Price of the Common
Stock during such period.

(ii) “Fair Market Value” shall mean the amount which a willing buyer would pay a
willing seller in an arm’s-length transaction.

(iii) “record date” shall mean, with respect to any dividend, distribution or
other transaction or event in which the holders of Common Stock have the right
to receive any cash, securities or other property or in which the Common Stock
(or other applicable security) is exchanged for or converted into any
combination of cash, securities or other property, the date fixed for
determination of stockholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors or by statute,
contract or otherwise).

(h) The Company may make such increases in the Conversion Rate, in addition to
those required by Section 15.05(a)-(f) as the Board of Directors considers to be
advisable to avoid or diminish any income tax to holders of Common Stock or
rights to purchase Common Stock resulting from any dividend or distribution of
stock (or rights to acquire stock) or from any event treated as such for income
tax purposes.

To the extent permitted by applicable law, the Company from time to time may
increase the Conversion Rate by any amount for any period of time if the period
is at least twenty (20) Business Days, the increase is irrevocable during the
period and the Board of Directors shall have made a determination that such
increase would be in the best interests of the Company, which determination
shall be conclusive. Whenever the Conversion Rate is increased pursuant to the
preceding sentence, the Company shall mail to holders of record of the Notes a
notice of the increase, and such notice shall state the increased Conversion
Rate and the period during which it will be in effect.

(i) No adjustment in the Conversion Rate shall be required unless such
adjustment would require an increase or decrease of at least one percent (1%) in
such rate; provided that any adjustments that by reason of this Section 15.05(i)
are not required to be made shall be carried forward and the Company shall make
such carry forward adjustments, regardless of whether the aggregate adjustment
is less than 1%, within one year of the first such adjustment carry forward,
upon redemption, upon a Fundamental Change or at maturity. All calculations
under this Article 15 shall be made by the Company and shall be made to the
nearest cent or to the nearest one-ten thousandth (1/10,000) of a share, as the
case may be. No adjustment need be made for rights to purchase Common Stock
pursuant to a Company plan for reinvestment of dividends or interest or for any
issuance of Common Stock or convertible or exchangeable securities or rights to
purchase Common Stock or convertible or exchangeable securities. To the extent
the Notes become convertible into cash, assets, property or securities (other
than capital stock of the Company), no adjustment need be made thereafter as to
the cash,

 

90



--------------------------------------------------------------------------------

assets, property or such securities. Interest will not accrue on any cash into
which the Notes are convertible.

(j) Whenever the Conversion Rate is adjusted as herein provided, the Company
shall promptly file with the Trustee and any conversion agent other than the
Trustee an Officers’ Certificate setting forth the Conversion Rate after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment. Unless and until a Responsible Officer of the Trustee shall have
received such Officers’ Certificate, the Trustee shall not be deemed to have
knowledge of any adjustment of the Conversion Rate and may assume that the last
Conversion Rate of which it has knowledge is still in effect. Promptly after
delivery of such certificate, the Company shall prepare a notice of such
adjustment of the Conversion Rate setting forth the adjusted Conversion Rate and
the date on which each adjustment becomes effective and shall mail such notice
of such adjustment of the Conversion Rate to the holder of each Note at his last
address appearing on the Note Register provided for in Section 2.05 of this
Indenture, within twenty (20) calendar days after execution thereof. Failure to
deliver such notice shall not affect the legality or validity of any such
adjustment.

(k) In any case in which this Section 15.05 provides that an adjustment shall
become effective immediately after (1) a record date for an event, (2) the date
fixed for the determination of stockholders entitled to receive a dividend or
distribution pursuant to Section 15.05(a), (3) a date fixed for the
determination of stockholders entitled to receive rights or warrants pursuant to
Section 15.05(b), or (4) the Expiration Time for any tender or exchange offer
pursuant to Section 15.05(f), (each, an “Adjustment Determination Date”), the
Company may elect to defer until the occurrence of the applicable Adjustment
Event (as hereinafter defined) (x) issuing to the holder of any Note converted
after such Adjustment Determination Date and before the occurrence of such
Adjustment Event, the additional shares of Common Stock or other securities
issuable upon such conversion by reason of the adjustment required by such
Adjustment Event over and above the cash and, if applicable, Common Stock
issuable upon such conversion before giving effect to such adjustment and
(y) paying to such holder any amount in cash in lieu of any fraction pursuant to
Section 15.03. For purposes of this Section 15.05(k), the term “Adjustment
Event” shall mean:

(i) in any case referred to in clause (1) hereof, the occurrence of such event,

(ii) in any case referred to in clause (2) hereof, the date any such dividend or
distribution is paid or made,

(iii) in any case referred to in clause (3) hereof, the date of expiration of
such rights or warrants, and

 

91



--------------------------------------------------------------------------------

(iv) in any case referred to in clause (4) hereof, the date a sale or exchange
of Common Stock pursuant to such tender or exchange offer is consummated and
becomes irrevocable.

(l) For purposes of this Section 15.05, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock. The Company will not pay
any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company.

(m) No adjustment to the Conversion Rate shall be made pursuant to this
Section 15.05 if the holders of the Notes may participate in the transaction
that would otherwise give rise to adjustment pursuant to this Section 15.05.

Section 15.06. Effect of Reclassification, Consolidation, Merger or Sale.

(a) If any of the following events occur, namely (i) any reclassification or
change of the outstanding shares of Common Stock (other than a subdivision or
combination to which Section 15.05(c) applies), (ii) any consolidation, merger,
binding share exchange or combination of the Company with another Person as a
result of which holders of Common Stock shall be entitled to receive capital
stock, other securities or other property or assets (including cash) with
respect to or in exchange for such Common Stock, or (iii) any sale or conveyance
of all or substantially all of the properties and assets of the Company to any
other Person as a result of which holders of Common Stock shall be entitled to
receive capital stock, other securities or other property or assets (including
cash) with respect to or in exchange for such Common Stock, then the Company or
the successor or purchasing Person, as the case may be, shall execute with the
Trustee a supplemental indenture (which shall comply with the Trust Indenture
Act as in force at the date of execution of such supplemental indenture)
providing for the conversion and settlement of Notes as set forth in this
Indenture.

(b) Notwithstanding the provisions of Section 15.12, and subject to the
provisions of Section 15.01 and 15.02, the Conversion Value with respect to each
$1,000 principal amount of Notes tendered for conversion on or after the second
Trading Day immediately preceding the effective date of any such transaction
shall be calculated (as provided in (d) below) based on the kind and amount of
shares of capital stock, other securities or other property or assets (including
cash) receivable upon such reclassification, change, consolidation, merger,
binding share exchange, combination, sale or conveyance by a holder of Common
Stock holding, immediately prior to the transaction, a number of shares of
Common Stock equal to the Conversion Rate (plus Additional Shares, to the extent
that the holder is entitled to Additional Shares in accordance with
Section 15.13 upon conversion) immediately prior to such transaction (the
“Exchange Property”) assuming such holder of Common Stock did not exercise his
rights of election, if any, as to the kind or amount of capital stock, other
securities or other property or assets (including cash) receivable upon such
reclassification, change,

 

92



--------------------------------------------------------------------------------

consolidation, merger, binding share exchange, combination, sale or conveyance
(provided that, if the kind or amount of capital stock, other securities or
other property or assets (including cash) receivable upon such reclassification,
change, consolidation, merger, binding share exchange, combination, sale or
conveyance is not the same for each share of Common Stock in respect of which
such rights of election shall not have been exercised (“non-electing share”),
then for the purposes of this Section 15.06 the kind and amount of stock, other
securities or other property or assets (including cash) receivable upon such
reclassification, change, consolidation, merger, combination, sale or conveyance
for each non-electing share shall be determined based on the weighted average of
the types and amounts of consideration received by the holders of Common Stock
that affirmatively made such an election). Such supplemental indenture shall
provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 15.

(c) The Conversion Value in respect of any Notes tendered for conversion on or
after the second Trading Day immediately preceding the effective date of any
such transaction shall be equal to the average of the daily values of the
Exchange Property pertaining to such Notes as determined in the next sentence
(the “Exchange Property Value”) for each of the ten consecutive Trading Days
(appropriately adjusted to take into account the occurrence during such period
of stock splits and similar events) beginning on the later of (A) the second
Trading Day immediately following the day the Notes are tendered for conversion
and (B) the effective date of such transaction (the “Exchange Property Weighted
Average Price”). For the purpose of determining the value of any Exchange
Property:

(i) Any shares of common stock of the successor or purchasing corporation or any
other corporation that are included in the Exchange Property shall be valued as
set forth in Section 15.12 as if such shares were “Common Stock” using the
procedures set forth in the definition of “Closing Sale Price” in Section 1.01;
and

(ii) Any other property (other than cash) included in the Exchange Property
shall be valued in good faith by the Board of Directors or by a New York Stock
Exchange member firm selected by the Board of Directors.

(d) The Company shall deliver such Conversion Value to holders of Notes so
converted as follows:

(i) An amount equal to the Principal Return, determined as set forth in
Section 15.12(b)(i); and

(ii) If the Conversion Value of the Notes so converted is greater than the
Principal Return, an amount of Exchange Property, determined as set forth in the
next succeeding paragraph, equal to such aggregate Conversion Value less the
Principal Return (the “Net Exchange Property Amount”).

 

93



--------------------------------------------------------------------------------

The amount of Exchange Property to be delivered shall be determined by dividing
the Net Exchange Property Amount by the Exchange Property Weighted Average
Price. If the Exchange Property includes more than one kind of property, the
amount of Exchange Property of each kind to be delivered shall be in the
proportion that the Exchange Property Value of such kind of Exchange Property
bears to the Exchange Property Value of all the Exchange Property. If the
foregoing calculations would require the Company to deliver a fractional share
or unit of Exchange Property to a holder of Notes being converted, the Company
shall deliver cash in lieu of such fractional share or unit based on its
Exchange Property Weighted Average Price.

(e) Notwithstanding clauses (b), (c) and (d) above, if the Notes are tendered
for conversion prior to the effective date of any such transaction pursuant to
Section 15.01(a)(iii) above, and the Principal Return and Net Share Amount, if
any, have been determined, but have not been delivered prior to the effective
date of such transaction, then the Company shall (i) pay the Principal Return in
cash and (ii) instead of delivering the Net Share Amount, if applicable, deliver
an amount of Exchange Property that a holder of Common Stock holding,
immediately prior to the transaction, a number of shares of Common Stock equal
to the Net Share Amount, would receive, assuming such holder of Common Stock did
not exercise his rights of election, if any, as to the kind or amount of
securities, cash or other property receivable upon such reclassification,
change, consolidation, merger, combination, sale or conveyance (provided that,
if the kind or amount of securities, cash or other property receivable upon such
reclassification, change, consolidation, merger, combination, sale or conveyance
is not the same for each non–electing share, then for the purposes of this
Section 15.06 the kind and amount of securities, cash or other property
receivable upon such reclassification, change, consolidation, merger,
combination, sale or conveyance for each non–electing share shall be determined
based on the weighted average of the types and amounts of consideration received
by the holders of Common Stock that affirmatively made such an election). If the
foregoing calculations would require the Company to deliver a fractional share
or unit of Exchange Property to a holder of Notes being converted, the Company
shall deliver cash in lieu of such fractional share or unit based on the
Exchange Property Value (as so determined).

(f) Notwithstanding clauses (b), (c), (d) and (e) above, if Notes are tendered
for conversion at a time when neither of the ten day weighted averaging periods
contemplated in clause (c) or clause (e) applies in full to the determination of
the Conversion Value, then the Conversion Value and the amount of cash and
Exchange Property comprising the Principal Return and the Net Share Amount will
be determined proportionally, with the weighted average amount relating to the
portion of the ten day period falling prior to the effective date being valued
as contemplated by clause (e) and with the weighted average amount relating to
the portion of that period falling on or after the effective date being valued
as contemplated by clause (c).

 

94



--------------------------------------------------------------------------------

(g) The Company shall cause notice of the execution of such supplemental
indenture to be mailed to each holder of Notes, at its address appearing on the
Note Register provided for in Section 2.05 of this Indenture, within twenty
(20) calendar days after execution thereof. Failure to deliver such notice shall
not affect the legality or validity of such supplemental indenture.

(h) The above provisions of this Section shall similarly apply to successive
reclassifications, changes, consolidations, mergers, combinations, sales and
conveyances.

(i) If this Section 15.06 applies to any event or occurrence, Section 15.05
shall not apply.

Section 15.07. Taxes on Shares Issued. The issue of stock certificates, if any,
on conversion of Notes shall be made without charge to the converting Noteholder
for any documentary, stamp or similar issue or transfer tax in respect of the
issue thereof. The Company shall not, however, be required to pay any such tax
which may be payable in respect of any transfer involved in the issue and
delivery of stock in any name other than that of the holder of any Note
converted, and the Company shall not be required to issue or deliver any such
stock certificate unless and until the Person or Persons requesting the issue
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.

Section 15.08. Reservation of Shares, Shares to be Fully Paid; Compliance with
Governmental Requirements; Listing of Common Stock. The Company shall provide,
free from preemptive rights, out of its authorized but unissued shares or shares
held in treasury, sufficient shares of Common Stock to provide for the
conversion of the Notes as required by this Indenture from time to time as such
Notes are presented for conversion.

Before taking any action which would cause an adjustment increasing the
Conversion Rate to an amount that would cause the Conversion Price to be reduced
below the then par value, if any, of the shares of Common Stock issuable, if
any, upon conversion of the Notes, the Company will take all corporate action
which may, in the opinion of its counsel, be necessary in order that the Company
may validly and legally issue shares of such Common Stock at such adjusted
Conversion Rate.

The Company covenants that all shares of Common Stock which may be issued upon
conversion of Notes will upon issue be fully paid and non-assessable by the
Company and free from all taxes, liens and charges with respect to the issue
thereof.

The Company covenants that, if any shares of Common Stock to be provided for the
purpose of conversion of Notes hereunder require registration with or approval
of any governmental authority under any federal or state law before such shares
may be validly issued upon conversion, the Company will in good faith and as
expeditiously as possible, to the extent then permitted by the rules and
interpretations of the Commission (or any successor thereto), endeavor to secure
such registration or approval, as the case may be.

 

95



--------------------------------------------------------------------------------

The Company further covenants that, if at any time the Common Stock shall be
listed on The New York Stock Exchange or any other national securities exchange
or automated quotation system, the Company will, if permitted by the rules of
such exchange or automated quotation system, list and keep listed, so long as
the Common Stock shall be so listed on such exchange or automated quotation
system, all Common Stock issuable upon conversion of the Notes; provided that if
the rules of such exchange or automated quotation system permit the Company to
defer the listing of such Common Stock until the first conversion of the Notes
in accordance with the provisions of this Indenture, the Company covenants to
list such Common Stock issuable upon conversion of the Notes in accordance with
the requirements of such exchange or automated quotation system at such time.

Section 15.09. Responsibility of Trustee. The Trustee and any other conversion
agent shall not at any time be under any duty or responsibility to any holder of
Notes to determine the Conversion Rate or whether any facts exist which may
require any adjustment of the Conversion Rate, or with respect to the nature or
extent or calculation of any such adjustment when made, or with respect to the
method employed, or herein or in any supplemental indenture provided to be
employed, in making the same. The Trustee and any other conversion agent shall
not be accountable with respect to the validity or value (or the kind or amount)
of any shares of Common Stock, or of any capital stock, other securities or
other assets or property, which may at any time be issued or delivered upon the
conversion of any Note; and the Trustee and any other conversion agent make no
representations with respect thereto. Neither the Trustee nor any conversion
agent shall be responsible for any failure of the Company to issue, transfer or
deliver any shares of Common Stock or stock certificates or other securities or
property or cash upon the surrender of any Note for the purpose of conversion or
to comply with any of the duties, responsibilities or covenants of the Company
contained in this Article 15. Without limiting the generality of the foregoing,
neither the Trustee nor any conversion agent shall be under any responsibility
to determine the correctness of any provisions contained in any supplemental
indenture entered into pursuant to Section 15.06 relating either to the kind or
amount of shares of capital stock or other securities or other assets or
property (including cash) receivable by Noteholders upon the conversion of their
Notes after any event referred to in such Section 15.06 or to any adjustment to
be made with respect thereto, but, subject to the provisions of Section 9.01,
may accept as conclusive evidence of the correctness of any such provisions, and
shall be protected in relying upon, the Officers’ Certificate (which the Company
shall be obligated to file with the Trustee prior to the execution of any such
supplemental indenture) with respect thereto. The Trustee shall not at any time
be under any duty or responsibility to any holder of Notes to determine the
accuracy of the method employed in calculating the Trading Price or whether any
facts exist which may require any adjustment of the Trading Price.

 

96



--------------------------------------------------------------------------------

Section 15.10. Notice to Holders Prior to Certain Actions. In case:

(a) the Company shall declare a dividend (or any other distribution) on its
Common Stock that would require an adjustment in the Conversion Rate pursuant to
Section 15.05; or

(b) the Company shall authorize the granting to the holders of all or
substantially all of its Common Stock of rights or warrants to subscribe for or
purchase any share of any class or any other rights or warrants; or

(c) of any reclassification or reorganization of the Common Stock of the Company
(other than a subdivision or combination of its outstanding Common Stock, or a
change in par value, or from par value to no par value, or from no par value to
par value), or of any consolidation or merger to which the Company is a party
and for which approval of any stockholders of the Company is required, or of the
sale or transfer of all or substantially all of the assets of the Company; or

(d) of the voluntary or involuntary dissolution, liquidation or winding up of
the Company,

the Company shall cause to be filed with the Trustee and to be mailed to each
holder of Notes at his address appearing on the Note Register provided for in
Section 2.05 of this Indenture, as promptly as possible but in any event at
least ten calendar days prior to the applicable date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution or rights or warrants, or, if a record is not to be
taken, the date as of which the holders of Common Stock of record to be entitled
to such dividend, distribution or rights are to be determined, or (y) the date
on which such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up is expected to become effective or occur,
and the date as of which it is expected that holders of Common Stock of record
shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such reclassification, consolidation, merger, sale,
transfer, dissolution, liquidation or winding up. Failure to give such notice,
or any defect therein, shall not affect the legality or validity of such
dividend, distribution, reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up.

Section 15.11. Stockholder Rights Plans. If the rights provided for in the
Company’s stockholder rights agreement dated June 24, 2002 or in any future
rights plan adopted by the Company have separated from the shares of Common
Stock in accordance with the provisions of the applicable stockholder rights
agreement so that the holders of the Notes would not be entitled to receive any
rights in respect of Common Stock issuable upon conversion of the Notes, if any,
the Conversion Rate will be adjusted as provided in Section 15.05(d).

 

97



--------------------------------------------------------------------------------

Section 15.12. Settlement Upon Conversion.

(a) (i) Upon conversion of any Note, subject to Sections 15.01, 15.02, 15.06 and
this Section 15.12, the Company shall satisfy its obligation upon conversion
(the “Conversion Obligation”) by payment and delivery of cash and, if applicable
as provided herein, shares of Common Stock, the aggregate value of which (the
“Conversion Value”) shall be equal to the sum of the Daily Settlement Amounts
for each of the 10 Trading Days during the Related Observation Period.

(ii) “Observation Period “ with respect to any Note means the ten consecutive
Trading-Day period beginning on and including the second Trading Day immediately
following the Conversion Date.

(iii) The “Daily Settlement Amounts,” for any Trading Day in Observation Period,
shall equal one-tenth (1/10) of the product of (x) the applicable Conversion
Rate on such Trading Day; and (y) the Volume Weighted Average Price per share of
the Common Stock on such Trading Days (appropriately adjusted to take into
account the occurrence during such period of stock splits and similar events).
The “Volume Weighted Average Price” per share of the Common Stock on any Trading
Day will be the volume weighted average price on the New York Stock Exchange or,
if the Common Stock is not listed on the New York Stock Exchange, on the
principal U.S. securities exchange or over-the-counter market on which the
Common Stock is then listed or traded, from 9:30 a.m. to 4:00 p.m. (New York
City time) on that Trading Day as displayed by Bloomberg (Bloomberg key strokes:
EYE Equity VAP) (or if such volume weighted average price is not available, the
market value of one share on such Trading Day as the Board of Directors
determine in good faith using a volume weighted method).

(b) The Company shall deliver the Conversion Value of the Notes surrendered for
conversion to converting holders as follows:

(i) an amount in cash (the “Principal Return”) equal to the lesser of (A) the
aggregate Conversion Value of the Notes to be converted and (B) the aggregate
principal amount of the Notes to be converted;

(ii) if the aggregate Conversion Value of the Notes to be converted is greater
than the Principal Return, an amount in whole shares of Common Stock (the “Net
Shares”), determined pursuant to Section 15.12(c), equal to such aggregate
Conversion Value less the Principal Return (the “Net Share Amount”); and

(iii) an amount in cash in lieu of any fractional shares of Common Stock.

 

98



--------------------------------------------------------------------------------

(c) The number of Net Shares to be paid will be equal to the sum of the Daily
Net Share amount for each day of the Observation Period. The “Daily Net Share
Amount” shall be equal to one-tenth (1/10) of the Net Share Amount divided by
the Volume Weighted Average Price on such Trading Day. Any cash payment for
fractional shares also will be based on the Daily Net Share Amounts.

(d) The Conversion Value, Principal Return, Net Share Amount and the number of
Net Shares will be determined by the Company at the end of the ten consecutive
trading period beginning on the second Trading Day immediately following the day
the Notes are tendered for conversion (the “Determination Date”); provided that
with respect to any Notes surrendered for conversion pursuant to
Section 15.01(a)(iii), the Determination Date shall be the last Trading Day in
the period on which the applicable Stock Price is determined (pursuant to the
definition thereof) in connection with the determination of Additional Shares,
if any, to be added to the Conversion Rate.

(e) Payment of the cash and Net Share Amount, if any, in satisfaction of the
Conversion Obligation shall be made by the Company promptly following the
Determination Date, but in no event later than three Business Days thereafter
(the “Conversion Settlement Date”) by paying in cash the Principal Return
(together with any cash in lieu of fractional shares) to the holder of a Note
surrendered for conversion, or such holder’s nominee or nominees, and issue, or
cause to be issued, and deliver to the Conversion Agent or to such holder, or
such holder’s nominee or nominees, certificates or a book-entry transfer through
the Depositary for the number of full shares of Common Stock equal to the Net
Share Amount, if any, to which such holder shall be entitled as part of such
Conversion Obligation.

Section 15.13. Fundamental Change Make Whole Amount.

(a) Subject to the provisions hereof, if a Noteholder elects to convert its
Notes pursuant to Section 15.01(a)(iii) following the occurrence of a
Fundamental Change that occurs on or prior to August 1, 2014, the Company will
increase the applicable Conversion Rate for the Notes so surrendered for
conversion at any time during the period that is 15 calendar days prior to the
date announced by the Company as the anticipated effective date for the
Fundamental Change and until and including the date that is 15 calendar days
after the Effective Date such that the Holder will be entitled to receive, in
addition to the cash and Common Stock, if applicable, it is entitled to receive
pursuant to Section 15.12, a number of shares of Common Stock as set forth in
Section 15.13(b) (the “Make Whole Amount”).

(b) The number of Additional Shares will be determined by reference to the table
in paragraph (e) below and is based on the date on which the Fundamental Change
becomes effective (the “Effective Date”) and the price paid per share of the
Common Stock in the Fundamental Change transaction (the “Stock Price”). If
holders of the Common Stock receive only cash in the Fundamental Change
Transaction, the Stock Price will equal the cash amount paid per share. In all
other cases, the Stock Price will

 

99



--------------------------------------------------------------------------------

equal and the average of the Closing Sale Price of the Common Stock over the ten
Trading Day period ending on the Trading Day immediately preceding the Effective
Date.

(c) The Stock Prices set forth in the first row of the table below shall be
adjusted as of any date on which the Conversion Rate of the Notes is adjusted
pursuant to Section 15.13 (and other than any increase to the Conversion Rate
for a Fundamental Change as set forth in this Section 15.13). The adjusted Stock
Prices will equal the Stock Prices applicable immediately prior to such
adjustment, multiplied by a fraction, (i) the numerator of which is the
Conversion Rate immediately prior to the adjustment giving rise to the Stock
Price adjustment and (ii) the denominator of which is the Conversion Rate as so
adjusted.

(d) The number of Additional Shares will be adjusted in the same manner and for
the same events as the Conversion Rate is adjusted pursuant to Section 15.05.

(e) The following table sets forth the Stock Price and number of Additional
Shares issuable per $1,000 principal amount of Notes:

Stock Price ($)

 

Effective Date

   45.85    50.00    55.00    60.00    65.00    70.00    75.00    80.00    85.00
   90.00    100.00    125.00

June 13, 2006

   5.03    4.38    3.77    3.30    2.93    2.63    2.38    2.18    2.00    1.85
   1.60    1.19

August 1, 2007

   4.88    4.19    3.57    3.09    2.72    2.43    2.19    1.99    1.82    1.69
   1.46    1.08

August 1, 2008

   4.73    4.01    3.36    2.88    2.51    2.22    1.99    1.80    1.65    1.52
   1.31    0.97

August 1, 2009

   4.57    3.81    3.13    2.64    2.27    1.99    1.77    1.59    1.45    1.33
   1.14    0.85

August 1, 2010

   4.43    3.61    2.89    2.38    2.00    1.72    1.51    1.35    1.22    1.12
   0.96    0.71

August 1, 2011

   4.32    3.40    2.61    2.07    1.69    1.42    1.22    1.07    0.96    0.88
   0.75    0.55

August 1, 2012

   4.28    3.21    2.31    1.72    1.32    1.06    0.88    0.76    0.67    0.61
   0.52    0.39

August 1, 2013

   4.37    3.02    1.92    1.23    0.83    0.59    0.46    0.38    0.34    0.31
   0.27    0.20

August 1, 2014

   5.03    3.22    1.40    0.00    0.00    0.00    0.00    0.00    0.00    0.00
   0.00    0.00

(f) If the exact Stock Price and Effective Date are not set forth on the table
above, then:

(i) If the Stock Price is between two Stock Price amounts in the table or the
Effective Date is between two Effective Dates in the table, the number of
Additional Shares will be determined by a straight-line interpolation between
the number of Additional Shares set forth for the higher and lower Stock Price
amounts and the two dates, as applicable, based on a 365-day year.

(ii) If the Stock Price is in excess of $125.00 per share, subject to
adjustment, the Company shall not increase the Conversion Rate by any Additional
Shares.

 

100



--------------------------------------------------------------------------------

(iii) If the Stock Price is less than $45.85 per share, subject to adjustment,
the Company shall not increase the Conversion Rate by any Additional Shares.

(g) Notwithstanding the foregoing, in no event will the total number of shares
of Common Stock issuable upon conversion of a Note (after giving effect to the
make-whole adjustment required by this Section 15.13) exceed 21.8103 per $1,000
principal amount of Notes, subject to adjustment in the same manner and for the
same events as the Conversion Rate may be adjusted pursuant to Section 15.05.

(h) Settlement of Notes converted upon Fundamental Change shall be as set forth
in Section 15.06. If the Company is required to increase the Conversion Rate by
Additional Shares of Common Stock as a result of the Fundamental Change:

(i) If the last day of the applicable Observation Period related to Notes
surrendered for conversion is prior to the third Trading Day preceding the
Effective Date of the Fundamental Change, the Company will settle such
conversion as set forth in Section 15.12 by delivering the amount of cash and
shares of Common Stock, if any, based on the applicable Conversion Rate then in
effect without regard to the number of Additional Shares of Common Stock to be
added to the Conversion Rate, on the third Trading Day immediately following the
last day of the applicable Observation Period. In addition, as soon as
practicable following the Effective Date of the Fundamental Change, the Company
will deliver the increase in such amount of cash and Exchange Property
deliverable in lieu of shares of Common Stock, if any, as if the Conversion Rate
had been increased by such number of Additional Shares of Common Stock during
the relevant Observation Period and based upon the related Volume Weighted
Average Prices during such Observation Period. If such increased amount results
in an increase to the amount of cash to be paid to holders of the Notes, the
Company will pay such increase in cash, and if such increased settlement amount
results in an increase to the number of shares of Common Stock, the Company will
deliver such increase by delivering the Exchange Property based on such
increased number of shares of Common Stock; and

(ii) If the last day of the applicable Observation Period related to Notes
surrendered for conversion is on or following the third scheduled Trading Day
preceding the effective date of the Fundamental Change, the Company will settle
such conversion in accordance with Section 15.12 based on the Conversion Rate as
increased by the additional shares of Common Stock on the later to occur of
(x) the Effective Date of the transaction and (y) the third Trading Day
immediately following the last day of the applicable Observation Period.

 

101



--------------------------------------------------------------------------------

ARTICLE 16

MISCELLANEOUS PROVISIONS

Section 16.01. Provisions Binding on Company’s Successors. All the covenants,
stipulations, promises and agreements by the Company contained in this Indenture
shall bind their respective successors and assigns whether so expressed or not.

Section 16.02. Official Acts by Successor Corporation. Any act or proceeding by
any provision of this Indenture authorized or required to be done or performed
by any board, committee or officer of the Company shall and may be done and
performed with like force and effect by the like board, committee or officer of
any Person that shall at the time be the lawful sole successor of the Company.

Section 16.03. Addresses for Notices, etc. Any notice or demand which by any
provision of this Indenture is required or permitted to be given or served by
the Trustee or by the holders of Notes on the Company shall be in writing and
shall be deemed to have been sufficiently given or made, for all purposes, if
given or served by being deposited postage prepaid by registered or certified
mail in a post office letter box, or sent by overnight courier, or sent by
telecopier transmission addressed as follows: to Advanced Medical Optics, Inc.,
1700 E. St. Andrew Place, Santa Ana, CA 92705, Telecopier No.: (714) 247-8679,
Attention: Aimee S. Weiner, Esq. Any notice, direction, request or demand
hereunder to or upon the Trustee shall be deemed to have been sufficiently given
or made, for all purposes, if given or served by being deposited, postage
prepaid, by registered or certified mail in a post office letter box, or sent by
overnight courier, or sent by telecopier transmission addressed as follows: U.S.
Bank National Association, 60 Livingston Avenue, St. Paul, Minnesota 55107-1491,
Telecopier No.: (651) 495-8097, Attention: Corporate Trust Department.

The Trustee, by notice to the Company, may designate additional or different
addresses for subsequent notices or communications.

Any notice or communication mailed to a Noteholder shall be mailed by first
class mail, postage prepaid, at such Noteholder’s address as it appears on the
Note Register and shall be sufficiently given to such Noteholder if so mailed
within the time prescribed.

Failure to mail a notice or communication to a Noteholder or any defect in it
shall not affect its sufficiency with respect to other Noteholders. If a notice
or communication is mailed in the manner provided above, it is duly given,
whether or not the addressee receives it.

Section 16.04. Governing Law. This Indenture shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

102



--------------------------------------------------------------------------------

Section 16.05. Evidence of Compliance with Conditions Precedent, Certificates to
Trustee. Upon any application or demand by the Company to the Trustee to take
any action under any of the provisions of this Indenture, the Company shall
furnish to the Trustee an Officers’ Certificate stating that all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with, and an Opinion of Counsel stating that, in the
opinion of such counsel, all such conditions precedent have been complied with.

Each certificate or opinion provided for in this Indenture and delivered to the
Trustee with respect to compliance with a condition or covenant provided for in
this Indenture shall include: (1) a statement that the person making such
certificate or opinion has read such covenant or condition; (2) a brief
statement as to the nature and scope of the examination or investigation upon
which the statement or opinion contained in such certificate or opinion is
based; (3) a statement that, in the opinion of such person, such person has made
such examination or investigation as is necessary to enable such person to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and (4) a statement as to whether or not, in the opinion of
such person, such condition or covenant has been complied with; provided,
however, that with respect to matters of fact an Opinion of Counsel may rely on
an Officers’ Certificate or certificates of public officials.

Section 16.06. Legal Holidays. In any case in which the date of maturity of
interest on or principal or premium, if any, of the Notes or the redemption date
or repurchase date of any Note will not be a Business Day, then payment of such
interest on or principal or premium, if any, of the Notes need not be made on
such date, but may be made on the next succeeding Business Day with the same
force and effect as if made on the date of maturity or the redemption or
repurchase date, and no interest shall accrue for the period from and after such
date.

Section 16.07. Trust Indenture Act. This Indenture is hereby made subject to,
and shall be governed by, the provisions of the Trust Indenture Act required to
be part of and to govern indentures qualified under the Trust Indenture Act;
provided that unless otherwise required by law, notwithstanding the foregoing,
this Indenture and the Notes issued hereunder shall not be subject to the
provisions of subsections (a)(1), (a)(2), and (a)(3) of Section 314 of the Trust
Indenture Act as now in effect or as hereafter amended or modified; provided
further that this Section 16.07 shall not require this Indenture or the Trustee
to be qualified under the Trust Indenture Act prior to the time such
qualification is in fact required under the terms of the Trust Indenture Act,
nor shall it constitute any admission or acknowledgment by any party to the
Indenture that any such qualification is required prior to the time such
qualification is in fact required under the terms of the Trust Indenture Act. If
any provision hereof limits, qualifies or conflicts with another provision
hereof which is required to be included in an indenture qualified under the
Trust Indenture Act, such required provision shall control.

 

103



--------------------------------------------------------------------------------

Section 16.08. No Security Interest Created. Nothing in this Indenture or in the
Notes, expressed or implied, shall be construed to constitute a security
interest under the Uniform Commercial Code or similar legislation, as now or
hereafter enacted and in effect, in any jurisdiction in which property of the
Company or its subsidiaries is located.

Section 16.09. Benefits of Indenture. Nothing in this Indenture or in the Notes,
express or implied, shall give to any Person, other than the parties hereto, any
Paying Agent, any authenticating agent, any Note Registrar and their successors
hereunder and the holders of Notes any benefit or any legal or equitable right,
remedy or claim under this Indenture.

Section 16.10 . Table of Contents, Headings, etc. The table of contents and the
titles and headings of the Articles and Sections of this Indenture have been
inserted for convenience of reference only, are not to be considered a part
hereof, and shall in no way modify or restrict any of the terms or provisions
hereof.

Section 16.11. Authenticating Agent. The Trustee may appoint an authenticating
agent that shall be authorized to act on its behalf, and subject to its
direction, in the authentication and delivery of Notes in connection with the
original issuance thereof and transfers and exchanges of Notes hereunder,
including under Sections 2.04, 2.05, 2.06, 2.07, 3.03, 3.05 and 3.06, as fully
to all intents and purposes as though the authenticating agent had been
expressly authorized by this Indenture and those Sections to authenticate and
deliver Notes. For all purposes of this Indenture, the authentication and
delivery of Notes by the authenticating agent shall be deemed to be
authentication and delivery of such Notes “by the Trustee” and a certificate of
authentication executed on behalf of the Trustee by an authenticating agent
shall be deemed to satisfy any requirement hereunder or in the Notes for the
Trustee’s certificate of authentication. Such authenticating agent shall at all
times be a Person eligible to serve as trustee hereunder pursuant to
Section 9.09.

Any corporation into which any authenticating agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any authenticating agent shall be a
party, or any corporation succeeding to the corporate trust business of any
authenticating agent, shall be the successor of the authenticating agent
hereunder, if such successor corporation is otherwise eligible under this
Section 16.11, without the execution or filing of any paper or any further act
on the part of the parties hereto or the authenticating agent or such successor
corporation.

Any authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company. The Trustee may at any time
terminate the agency of any authenticating agent by giving written notice of
termination to such authenticating agent and to the Company. Upon receiving such
a notice of resignation or upon such a termination, or in case at any time any
authenticating agent shall cease to be eligible under this Section, the Trustee
shall either promptly appoint a successor

 

104



--------------------------------------------------------------------------------

authenticating agent or itself assume the duties and obligations of the former
authenticating agent under this Indenture and, upon such appointment of a
successor authenticating agent, if made, shall give written notice of such
appointment of a successor authenticating agent to the Company and shall mail
notice of such appointment of a successor authenticating agent to all holders of
Notes as the names and addresses of such holders appear on the Note Register.

The Company agrees to pay to the authenticating agent from time to time such
reasonable compensation for its services as shall be agreed upon in writing
between the Company and the authenticating agent.

The provisions of Sections 9.02, 9.03, 9.04 and 10.03 and this Section 16.11
shall be applicable to any authenticating agent.

Section 16.12. Execution in Counterparts. This Indenture may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument.

Section 16.13. Severability. In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, then (to the extent permitted
by law) the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby.

U.S. Bank National Association hereby accepts the trusts in this Indenture
declared and provided, upon the terms and conditions herein above set forth.

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed.

 

ADVANCED MEDICAL OPTICS, INC.

By:

 

/s/ Richard A. Meier

 

Name: Richard A. Meier

 

Title: Executive Vice President, Operations, President, Eye Care Business and
Chief Financial Officer

U.S. BANK NATIONAL ASSOCIATION,
as Trustee

By:

 

/s/ Raymond S. Haverstock

 

Name: Raymond S. Haverstock

 

Title: Vice President

 

106



--------------------------------------------------------------------------------

EXHIBIT A

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT, FOR PURPOSES OF SECTIONS
1272, 1273, AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. UPON THE
REQUEST OF THE HOLDER OF THIS NOTE, THE COMPANY WILL PROMPTLY MAKE AVAILABLE TO
THE HOLDER OF THIS NOTE, (1) THE ISSUE PRICE OF THE NOTE, (II) THE AMOUNT OF
ORIGINAL ISSUE DISCOUNT IN RESPECT THEREOF, (III) THE ISSUE DATE OF THE NOTE,
(IV) THE COMPARABLE YIELD OF THE NOTE, AND (V) THE PROJECTED PAYMENT SCHEDULE OF
THE NOTE, IN EACH CASE AS DETERMINED UNDER THE ORIGINAL ISSUE DISCOUNT RULES OF
THE U.S. INTERNAL REVENUE CODE. PLEASE CONTACT: ADVANCED MEDICAL OPTICS, INC.,
ATTN: INVESTOR RELATIONS DEPARTMENT, 1700 E. ST. ANDREW PLACE, SANTA ANA, CA
92705.

[Include only for Global Notes]

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (THE
“DEPOSITARY”, WHICH TERM INCLUDES ANY SUCCESSOR DEPOSITARY FOR THE CERTIFICATES)
TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND
ANY PAYMENT HEREIN IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE, OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

[Include only for Notes that are Restricted Securities]

THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS
SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION. EACH PURCHASER
OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY BE RELYING ON



--------------------------------------------------------------------------------

THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER.

THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) (1) TO US OR ANY
OF OUR SUBSIDIARIES, (2) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A TO A PERSON WHO THE TRANSFEROR REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT ACQUIRING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A,
(3) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT,
INCLUDING UNDER RULE 144 (IF AVAILABLE), (4) TO AN INSTITUTIONAL INVESTOR THAT
IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(A)(1), (2), (3) OR
(7) OF REGULATION D UNDER THE SECURITIES ACT PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT (IF AVAILABLE) OR (5) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND (B) IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER
JURISDICTIONS.

THIS NOTE, ANY SHARES OF COMMON STOCK ISSUABLE UPON ITS CONVERSION AND ANY
RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME TO MODIFY
THE RESTRICTIONS ON RESALES AND OTHER TRANSFERS OF THIS NOTE AND ANY SUCH SHARES
TO REFLECT ANY CHANGE IN APPLICABLE LAW OR REGULATION (OR THE INTERPRETATION
THEREOF) OR IN PRACTICES RELATING TO THE RESALE OR TRANSFER OF RESTRICTED
SECURITIES GENERALLY. THE HOLDER OF THIS NOTE AND SUCH SHARES SHALL BE DEEMED BY
THE ACCEPTANCE OF THIS NOTE AND ANY SUCH SHARES TO HAVE AGREED TO ANY SUCH
AMENDMENT OR SUPPLEMENT.

 

A-2



--------------------------------------------------------------------------------

ADVANCED MEDICAL OPTICS, INC.

3.25% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2026

CUSIP:

 

No.    $_____________

Advanced Medical Optics, Inc., a Delaware corporation (herein called the
“Company”, which term includes any successor corporation under the Indenture
referred to on the reverse hereof), for value received hereby promises to pay to
_________ or its registered assigns, [the principal sum of _____________
DOLLARS] [or, such amount as is indicated in the records of the Trustee and the
Depositary]1 on August 1, 2026 at the office or agency of the Company maintained
for that purpose in accordance with the terms of the Indenture, in such coin or
currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts, and to pay interest,
semi-annually on February 1 and August 1 of each year, commencing February 1,
2007, on said principal sum at said office or agency, in like coin or currency,
at the rate per annum of 3.25%, from the February 1 or August 1, as the case may
be, next preceding the date of this Note to which interest has been paid or duly
provided for, unless the date hereof is a date to which interest has been paid
or duly provided for, in which case from the date of this Note, or unless no
interest has been paid or duly provided for on the Notes, in which case from
June 13, 2006 until payment of said principal sum has been made or duly provided
for. Notwithstanding the foregoing, if the date hereof is after any January 15
or July 15, as the case may be, and before the following February 1 or August 1,
this Note shall bear interest from such January 15 or July 15; provided that if
the Company shall default in the payment of interest due on such February 1 or
August 1, then this Note shall bear interest from the next preceding February 1
or August 1 to which interest has been paid or duly provided for or, if no
interest has been paid or duly provided for on such Note, from June 13, 2006.
Beginning with the six-month interest period commencing August 1, 2014, the
Notes may accrue contingent interest. Contingent interest, if any, for any
six-month interest period will be payable on the applicable February 1 or
August 1 interest payment date. Except as otherwise provided in the Indenture,
the interest payable on the Note pursuant to the Indenture on any February 1 or
August 1 will be paid to the Person entitled thereto as it appears in the Note
Register at 5:00 p.m., New York City time, on the applicable record date, which
shall be the January 15 or July 15 (whether or not a Business Day) next
preceding such February 1 or August 1, as provided in the Indenture; provided
that any such interest not punctually paid or duly provided for shall be payable
as provided in the Indenture. The Company shall pay interest on any Notes in
certificated form by check mailed to the address of the Person entitled thereto
as it appears in the Note Register.

 

--------------------------------------------------------------------------------

1 For Global Notes only.

 

A-3



--------------------------------------------------------------------------------

Payments to The Depository Trust Company will be made by wire transfer in
immediately available funds to the account of the DTC or its nominee.

The Company promises to pay interest on overdue principal, premium, if any, and
(to the extent that payment of such interest is enforceable under applicable
law) interest at the rate of 1% per annum above the rate borne by the Notes.

Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the holder of
this Note the right to convert this Note into cash and, if applicable, shares of
Common Stock on the terms and subject to the limitations referred to on the
reverse hereof and as more fully specified in the Indenture. Such further
provisions shall for all purposes have the same effect as though fully set forth
at this place.

IN THE CASE OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS NOTE AND THE
INDENTURE, THE PROVISIONS OF THE INDENTURE SHALL CONTROL. THE INDENTURE AND THIS
NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.

 

ADVANCED MEDICAL OPTICS, INC.

By:

    

 

A-5



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Notes described in the within-named Indenture.

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

By:

      

Authorized Signatory

 

A-6



--------------------------------------------------------------------------------

FORM OF REVERSE OF NOTE

ADVANCED MEDICAL OPTICS, INC.

3.25% CONVERTIBLE SENIOR SUBORDINATED NOTE DUE 2026

This note is one of a duly authorized issue of notes of the Company, designated
as its 3.25% Convertible Senior Subordinated Notes due 2026 (herein called the
“Notes”), limited in aggregate principal amount to $500,000,000, issued and to
be issued under and pursuant to an Indenture dated as of June 13, 2006, (herein
called the “Indenture”), between the Company and U.S. Bank National Association,
as trustee (herein called the “Trustee”), to which Indenture and all indentures
supplemental thereto reference is hereby made for a description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Trustee, the Company and the holders of the Notes. Defined terms used but not
otherwise defined in this Note shall have the respective meanings ascribed
thereto in the Indenture.

If an Event of Default occurs and is continuing, the principal of, premium, if
any, and accrued and unpaid interest on all Notes may be declared to be due and
payable by either the Trustee or the holders of at least 25% in aggregate
principal amount of the Notes then outstanding, and, upon said declaration the
same shall be due and payable, (a) immediately if there shall no longer be a
Senior Credit Facility or (b) if the Senior Credit Facility is in effect,
immediately upon the earlier to occur of (i) the date indebtedness under the
Senior Credit Facility is declared accelerated and (ii) the fifth Business Day
after written notice of the declaration of such acceleration has been given to
the agents under the Senior Credit Facility, in the manner, with the effect and
subject to the conditions provided in the Indenture.

The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of a majority in aggregate principal amount of the
Notes at the time outstanding, to execute supplemental indentures adding any
provisions to or changing in any manner or eliminating any of the provisions of
the Indenture or of any supplemental indenture or modifying in any manner the
rights of the holders of the Notes, subject to exceptions set forth in
Section 11.02 of the Indenture. Subject to the provisions of the Indenture, the
holders of a majority in aggregate principal amount of the Notes at the time
outstanding may, on behalf of the holders of all of the Notes, waive any past
default or Event of Default, subject to exceptions set forth in the Indenture.
Upon any such waiver, said default shall for all purposes of this Note and the
Indenture be deemed to have been cured and to be not continuing, but no such
waiver shall extend to any subsequent or other default or impair any right
consequent thereon.

The indebtedness evidenced by the Notes is, to the extent and in the manner
provided in the Indenture, contractually subordinated in right of payment or
satisfaction to the prior payment or satisfaction in full in cash of all Senior
Indebtedness of the Company, whether outstanding at the date of the Indenture or
thereafter incurred, and this

 

A-7



--------------------------------------------------------------------------------

Note is issued subject to the provisions of the Indenture with respect to such
subordination. Each holder of this Note, by accepting the same, agrees to and
shall be bound by such provisions and authorizes the Trustee on its behalf to
take such action as may be necessary or appropriate to effectuate the
subordination so provided and appoints the Trustee his attorney-in-fact for such
purpose.

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall impair, as among the Company and the holder of the Notes, the
obligation of the Company, which is absolute and unconditional, to pay the
principal of, premium, if any, on and interest on this Note at the place, at the
respective times, at the rate and in the coin or currency herein and in the
Indenture prescribed.

Interest on the Notes shall be computed on the basis of a 360-day year of twelve
30-day months.

The Notes are issuable in fully registered form, without coupons, in
denominations of $1,000 principal amount and any multiple of $1,000. At the
office or agency of the Company referred to on the face hereof, and in the
manner and subject to the limitations provided in the Indenture, without payment
of any service charge but with payment of a sum sufficient to cover any tax,
assessment or other governmental charge that may be imposed in connection with
any registration or exchange of Notes, Notes may be exchanged for a like
aggregate principal amount of Notes of any other authorized denominations.

At any time on or after August 4, 2014 and prior to maturity, the Notes may be
redeemed at the option of the Company, in whole or in part, upon mailing a
notice of such redemption not less than 30 calendar days but not more than 60
calendar days before the redemption date to each holder of Notes, all as
provided in the Indenture, in cash at a redemption price equal to 100% of the
principal amount of Notes being redeemed and accrued and unpaid interest to, but
excluding, the redemption date; provided that if the redemption date is after a
record date and on or prior to the corresponding interest payment date, the
accrued and unpaid interest shall be payable to the holder of record of this
Note on the preceding January 15 or July 15, as the case may be. The Company may
not redeem any Notes if a default in the payment of interest on the Notes has
occurred and is continuing.

The Notes are not subject to redemption through the operation of any sinking
fund.

If a Fundamental Change occurs at any time prior to maturity of the Notes, this
Note will be subject to a repurchase in cash, at the option of the holder, on a
Fundamental Change Repurchase Date, specified by the Company, that is not less
than 20 Business Days nor more than 35 Business Days after notice thereof, at a
repurchase price equal to 100% of the principal amount hereof, together with
accrued and unpaid interest on this Note to, but excluding, the Fundamental
Change Repurchase Date, if any; provided that

 

A-8



--------------------------------------------------------------------------------

if such Fundamental Change Repurchase Date falls after a record date and on or
prior the corresponding interest payment date, the accrued and unpaid interest
shall be payable to the holder of record of this Note on the preceding
January 15 or July 15, as the case may be. The Notes submitted for repurchase
must be $1,000 in principal amount or whole multiples thereof. The Company shall
mail to all holders of record of the Notes (and to beneficial owners as required
by applicable law) a notice of the occurrence of a Fundamental Change and of the
repurchase right arising as a result thereof on or before the 10th Business Day
after the occurrence of such Fundamental Change. For a Note to be so redeemed at
the option of the holder, the holder must deliver to the Paying Agent in
accordance with the terms of the Indenture, the Repurchase Notice containing the
information specified by the Indenture, together with such Note, duly endorsed
for transfer, or (if the Notes are Global Notes) book-entry transfer of the
Note, prior to 5:00 p.m., New York City time, on the Business Day immediately
preceding the Fundamental Change Repurchase Date.

Subject to the terms and conditions of the Indenture, each holder shall have the
right, at such holder’s option, to require the Company to repurchase all or any
portion of the Notes held by such holder, on August 1, 2014, August 1, 2017, and
August 1, 2021, at a repurchase price in cash equal to 100% of the principal
amount of this Note, together with any accrued and unpaid interest on this Note
to, but excluding, the Repurchase Date. The accrued and unpaid interest shall be
payable to the holder of record of this Note on the preceding January 15 or
July 15, as the case may be. To exercise such right, a holder shall deliver to
the Paying Agent the Repurchase Notice containing the information specified by
the Indenture, together with the Note, duly endorsed for transfer, or (if the
Notes are Global Notes) book-entry transfer of the Note, at any time from 9:00
a.m., New York City time, on the date that is 20 Business Days prior to the
applicable Repurchase Date to 5:00 p.m., New York City time, on the Business Day
immediately preceding the applicable Repurchase Date.

Holders have the right to withdraw any Repurchase Notice by delivering to the
Paying Agent a written notice of withdrawal at any time prior to 5:00 p.m., New
York City time, on the Business Day immediately preceding the Fundamental Change
Repurchase Date or the Repurchase Date, as applicable, all as provided in the
Indenture.

If on the Fundamental Change Repurchase Date or the Repurchase Date the Paying
Agent holds money sufficient to pay the repurchase price of the Notes that
holders have elected to require the Company to repurchase in accordance with the
Indenture, then, on the Fundamental Change repurchase Date or the Repurchase
Date, as the case may be, such Notes will cease to be outstanding, interest will
cease to accrue and all other rights of the holders of such Notes will
terminate, other than the right to receive the repurchase price upon delivery or
book entry transfer of the Note. This will be the case whether or not book entry
transfer of the Note has been made or the Notes has been delivered to the Paying
Agent.

 

A-9



--------------------------------------------------------------------------------

Subject to and in compliance with the provisions of the Indenture, on or prior
to the Trading Day immediately preceding July 1, 2014, the holder hereof has the
right, at its option, to convert each $1,000 principal amount of this Note into
cash or, as provided in the Indenture, cash and shares of Common Stock, equal to
the conversion rate of 16.7771 shares of Common Stock (a conversion price of
approximately $59.61 per share), subject to adjustment from time to time as
provided in the Indenture, upon surrender of this Note (if in certificated form)
with the form entitled “Conversion Notice” on the reverse hereof duly completed
and manually signed, to the Company at the office or agency of the Company
maintained for that purpose in the City of New York in accordance with the terms
of the Indenture, or at the option of such holder, the Corporate Trust Office,
together with any funds required pursuant to the terms of the Indenture, and,
unless the shares issuable on conversion, if any, are to be issued in the same
name as this Note, duly endorsed by, or accompanied by instruments of transfer
in form satisfactory to the Company duly executed by, the holder or by such
holder’s duly authorized attorney; provided, however, that at any time prior to
the close of business on the trading Day preceding July 1, 2014, holders may
convert their Notes only upon the occurrence of specified events set forth in
the Indenture. The Company will notify the holder thereof of any event
triggering the right to convert the Notes prior to July 1, 2014, as specified
above in accordance with the Indenture. In order to exercise the conversion
right with respect to any interest in a Global Note, the holder must complete
the appropriate instruction form pursuant to the Depositary’s book-entry
conversion program, deliver by book-entry delivery an interest in such Global
Note, furnish appropriate endorsements and transfer documents if required by the
Company or the Trustee or conversion agent, and pay the funds, if any, required
pursuant to the terms of the Indenture.

In the event the holder surrenders this Note for conversion in connection with a
Fundamental Change occurring prior to August 1, 2014, the Company will increase
the applicable Conversion Rate by the Make Whole Amount as and when provided in
the Indenture.

No adjustment in respect of interest on any Note converted or dividends on any
shares issued upon conversion of such Note will be made upon any conversion
except as set forth in the next sentence. If this Note (or portion hereof) is
surrendered for conversion during the period from the 5:00 p.m., New York City
time, on any applicable Record Date for the payment of interest to 5:00 p.m.,
New York City time, on the Business Day preceding the corresponding interest
payment date, this Note (or portion hereof being converted) must be accompanied
by payment, in immediately available funds or other funds acceptable to the
Company, of an amount equal to the interest otherwise payable on such interest
payment date on the principal amount being converted; provided that no such
payment shall be required (1) if the holder surrenders this Note for conversion
in connection with a redemption and the Company has specified a Redemption Date
that is after a Record Date and on or prior to the corresponding interest
payment date, (2) if the holder surrenders this Note in connection with a
Fundamental Change and the Company has specified a Fundamental Change Repurchase

 

A-10



--------------------------------------------------------------------------------

Date that is after a Record Date and on or prior to the corresponding interest
payment date or (3) to the extent of any overdue interest, if any exists at the
time of conversion with respect to this Note. Notwithstanding the foregoing, in
the case of Notes submitted for conversion in connection with a Fundamental
Change as set forth in the Indenture, such Notes shall continue to represent the
right to receive the Make Whole Amount, if any, payable pursuant to the
Indenture until such Make Whole Amount is so paid.

No fractional shares will be issued upon any conversion, but an adjustment and
payment in cash will be made, as provided in the Indenture, in respect of any
fraction of a share which would otherwise be issuable upon the surrender of any
Note or Notes for conversion.

A Note in respect of which a holder is exercising its right to require
repurchase may be converted only if such holder validly withdraws its election
to exercise such right to require repurchase in accordance with the terms of the
Indenture.

Any Notes called for redemption, unless surrendered for conversion by the
holders thereof on or before 5:00 p.m., New York City time, on the Trading Day
preceding the Redemption Date, may be deemed, to the fullest extent required by
law, to be redeemed from the holders of such Notes for an amount equal to the
applicable redemption price, together with accrued but unpaid interest to, but
excluding, the date fixed for redemption, by one or more investment banks or
other purchasers who may agree with the Company (i) to purchase such Notes from
the holders thereof and convert them into cash and, if applicable, shares of
Common Stock, and (ii) to make payment for such Notes as aforesaid to the
Trustee in trust for the holders.

Upon surrender for registration of transfer of any Note to the Note Registrar or
any co-registrar, and satisfaction of the requirements for such transfer set
forth in the Indenture, the Company shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denominations and of a like
aggregate principal amount and bearing such restrictive legends as may be
required by this Indenture. No service charge shall be made to any holder for
any registration of, transfer or exchange of Notes, but the Company may require
payment by the holder of a sum sufficient to cover any tax, assessment or other
governmental charge that may be imposed in connection with any registration of
transfer or exchange of Notes.

The Company, the Trustee, any Paying Agent, any conversion agent and any Note
Registrar may deem the Person in whose name this Note shall be registered upon
the Note Register to be, and may treat it as, the absolute owner of this Note
(whether or not this Note shall be overdue and notwithstanding any notation of
ownership or other writing thereon made by any Person other than the Company or
any Note Registrar) for the purpose of receiving payment of or on account of the
principal of, premium, if any, and interest on this Note, for conversion of this
Note and for all other purposes; and neither the Company nor the Trustee nor any
Paying Agent nor any conversion agent nor

 

A-11



--------------------------------------------------------------------------------

any Note Registrar shall be affected by any notice to the contrary. All such
payments so made to any holder for the time being, or upon his order, shall be
valid, and, to the extent of the sum or sums so paid, effectual to satisfy and
discharge the liability for monies payable upon any this Note.

No recourse for the payment of the principal of or any premium or interest on
this Note, or for any claim based hereon or otherwise in respect hereof, and no
recourse under or upon any obligation, covenant or agreement of the Company in
the Indenture or any supplemental indenture or in any Note, or because of the
creation of any indebtedness represented thereby, shall be had against any
incorporator, stockholder, member, manager, employee, agent, officer, director
or subsidiary, as such, past, present or future, of the Company or of any
successor thereto, either directly or through the Company or any of the
Company’s subsidiaries or of any successor thereto, whether by virtue of any
constitution, statute or rule of law or by the enforcement of any assessment or
penalty or otherwise; it being expressly understood that all such liability is
hereby expressly waived and released as a condition of, and as consideration
for, the execution of the Indenture and the issue of this Note.

In addition to the rights provided to holders of Notes under the Indenture,
holders shall have all the rights set forth in the Registration Rights Agreement
dated as of June 13, 2006, between the Company and the Initial Purchasers named
therein (the “Registration Rights Agreement”).

 

A-12



--------------------------------------------------------------------------------

ABBREVIATIONS

The following abbreviations, when used in the inscription of the face of this
Note, shall be construed as though they were written out in full according to
applicable laws or regulations.

 

TEN COM -

   as tenants in common    UNIF GIFT MIN ACT -___ Custodian ___

TEN ENT -

   as tenant by the entireties    (Cust) (Minor)

JT TEN -

   as joint tenants with right of survivorship and
not as tenants in common    under Uniform Gifts to Minors Act
____________________________                           (State)

Additional abbreviations may also be used though not in the above list.



--------------------------------------------------------------------------------

CONVERSION NOTICE

 

TO: ADVANCED MEDICAL OPTICS, INC.

     U.S. BANK NATIONAL ASSOCIATION, as Trustee

The undersigned registered owner of this Note hereby irrevocably exercises the
option to convert this Note, or the portion thereof (which is $1,000 or a
multiple thereof) below designated, into cash and, if applicable, shares of
Common Stock of Advanced Medical Optics, Inc., as applicable, in accordance with
the terms of the Indenture referred to in this Note, and directs that the
shares, if any, issuable and deliverable upon such conversion, together with any
check in payment for cash, if any, payable upon conversion or for fractional
shares and any Notes representing any unconverted principal amount hereof, be
issued and delivered to the registered holder hereof unless a different name has
been indicated below. Capitalized terms used herein but not defined shall have
the meanings ascribed to such terms in the Indenture. If shares or any portion
of this Note not converted are to be issued in the name of a person other than
the undersigned, the undersigned will provide the appropriate information below
and pay all transfer taxes payable with respect thereto. Any amount required to
be paid by the undersigned on account of interest accompanies this Note.

Dated: ______________________

 

        Signature(s) Signature(s) must be guaranteed by an “eligible guarantor
institution” meeting the requirements of the Note Registrar, which requirements
include membership or participation in the Security Transfer Agent Medallion
Program (“STAMP”) or such other “signature guarantee program” as may be
determined by the Note Registrar in addition to, or in substitution for, STAMP,
all in accordance with the Securities Exchange Act of 1934, as amended.    
Signature Guarantee

 

A-14



--------------------------------------------------------------------------------

Fill in the registration of shares of Common Stock, if any, if to be issued, and
Notes if to be delivered, and the person to whom cash and payment for fractional
shares is to be made, if to be made, other than to and in the name of the
registered holder:

 

Please print name and address     (Name)     (Street Address)     (City, State
and Zip Code)

Principal amount to be converted

(if less than all):

$___________________________________________ Social Security or Other Taxpayer
Identification Number: ____________________________________________

NOTICE: The signature on this Conversion Notice must correspond with the name as
written upon the face of the Note in every particular without alteration or
enlargement or any change whatever.

 

A-15



--------------------------------------------------------------------------------

REPURCHASE NOTICE

 

TO: ADVANCED MEDICAL OPTICS, INC.

     U.S. BANK NATIONAL ASSOCIATION

The undersigned registered owner of this Note hereby irrevocably acknowledges
receipt of a notice from Advanced Medical Optics, Inc. (the “Company”) regarding
the right of holders to elect to require the Company to repurchase the Notes and
requests and instructs the Company to repay the entire principal amount of this
Note, or the portion thereof (which is $1,000 or an integral multiple thereof)
below designated, in cash, in accordance with the terms of the Indenture at the
price of 100% of such entire principal amount or portion thereof, together with
accrued and unpaid interest to, but excluding, the Repurchase Date or the
Fundamental Change Repurchase Date, as the case may be, to the registered holder
hereof. Capitalized terms used herein but not defined shall have the meanings
ascribed to such terms in the Indenture. The Notes shall be repurchased by the
Company as of the Repurchase Date or the Fundamental Change Repurchase Date, as
the case may be, pursuant to the terms and conditions specified in the
Indenture.

NOTICE: The above signatures of the holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.

Note Certificate Number (if applicable): ____________________________

Principal amount to be repurchased (if less than all, must be $1,000 or whole
multiples thereof): ______________________

Social Security or Other Taxpayer Identification Number: ________________

 

A-16



--------------------------------------------------------------------------------

ASSIGNMENT

For value received ________________________________________ hereby sell(s)
assign(s) and transfer(s) unto ___________________________________ (Please
insert social security or other Taxpayer Identification Number of assignee) the
within Note, and hereby irrevocably constitutes and appoints
______________________________________ attorney to transfer said Note on the
books of the Company, with full power of substitution in the premises.

In connection with any transfer of the Note prior to the expiration of the
holding period applicable to sales thereof under Rule 144(k) under the
Securities Act (or any successor provision) (other than any transfer pursuant to
a registration statement that has been declared effective under the Securities
Act), the undersigned confirms that such Note is being transferred:

 

  ¨ To Advanced Medical Optics, Inc. or a subsidiary thereof; or

 

  ¨ To a “qualified institutional buyer” in compliance with Rule 144A under the
Securities Act of 1933, as amended; or

 

  ¨ Pursuant to and in compliance with Rule 144 under the Securities Act of
1933, as amended; or

 

  ¨ Pursuant to a Registration Statement which has been declared effective under
the Securities Act of 1933, as amended, and which continues to be effective at
the time of transfer;

and unless the Note has been transferred to Advanced Medical Optics, Inc. or a
subsidiary thereof, the undersigned confirms that such Note is not being
transferred to an “affiliate” of the Company as defined in Rule 144 under the
Securities Act of 1933, as amended.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof.

 

A-17



--------------------------------------------------------------------------------

Dated: ______________________

 

        Signature(s) Signature(s) must be guaranteed by an “eligible guarantor
institution” meeting the requirements of the Note Registrar, which requirements
include membership or participation in the Security Transfer Agent Medallion
Program (“STAMP”) or such other “signature guarantee program” as may be
determined by the Note Registrar in addition to, or in substitution for, STAMP,
all in accordance with the Securities Exchange Act of 1934, as amended.    
Signature Guarantee

NOTICE: The signature on this Assignment must correspond with the name as
written upon the face of the Note in every particular without alteration or
enlargement or any change whatever.

 

A-18



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RESTRICTIVE LEGEND FOR

COMMON STOCK ISSUED UPON CONVERSION2

THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT OF 1933”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE BY ACQUISITION HEREOF. THE HOLDER:

(1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT OF 1933; AND

(2) AGREES THAT IT WILL NOT, WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF THE
SECURITY UPON THE CONVERSION OF WHICH THE COMMON STOCK EVIDENCED HEREBY WAS
ISSUED, RESELL OR OTHERWISE TRANSFER THE SECURITY EVIDENCED HEREBY EXCEPT (A) TO
ADVANCED MEDICAL OPTICS, INC. (THE “COMPANY”) OR ANY SUBSIDIARY THEREOF,
(B) PURSUANT TO THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY RULE 144 UNDER THE SECURITIES ACT OF 1933 (IF
AVAILABLE), (C) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND WHICH CONTINUES TO BE EFFECTIVE
AT THE TIME OF SUCH TRANSFER.

THE HOLDER OF THIS SECURITY IS ENTITLED TO THE BENEFITS OF A REGISTRATION RIGHTS
AGREEMENT (AS SUCH TERM IS DEFINED IN THE INDENTURE REFERRED TO ON THE REVERSE
HEREOF) AND, BY ITS ACCEPTANCE HEREOF, AGREES TO BE BOUND BY AND TO COMPLY WITH
THE PROVISIONS OF SUCH REGISTRATION RIGHTS AGREEMENT.

--------------------------------------------------------------------------------

2 This legend should be included only if the Security is a Transfer Restricted
Security.

 

B-1